     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 1 of 193



     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
 2   Joel D. Smith (State Bar No. 244902)
     Yeremey O. Krivoshey (State Bar No. 295032)
 3   Thomas A. Reyda (State Bar No. 312632)
     1990 North California Blvd., Suite 940
 4   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 5
     Facsimile: (925) 407-2700
 6   E-Mail: ltfisher@bursor.com
              jsmith@bursor.com
 7            ykrivoshey@bursor.com
              treyda@bursor.com
 8
     Attorneys for Plaintiff
 9

10                               UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12

13                                                 Case No. 3:17-cv-06907-WHA
     JEREMIAH REVITCH, on Behalf of Himself
14   and all Others Similarly Situated,

15                             Plaintiff,          DECLARATION OF JOEL D. SMITH IN
            v.                                     SUPPORT OF PLAINTIFF’S REPLY IN
16                                                 SUPPORT OF MOTION FOR CLASS
     CITIBANK, N.A.,                               CERTIFICATION
17
                               Defendant.          Date: February 14, 2019
18
                                                   Time: 8 a.m.
19                                                 Court: Courtroom 12, 19th Floor
20

21

22

23

24

25

26

27

28
     SMITH DECLARATION; CASE NO. 3:17-cv-06907-WHA
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 2 of 193
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 3 of 193




1           I declare under penalty of perjury that the foregoing is true and correct. Executed on

2    January 25, 2019, in Walnut Creek, California,
                                                                        /s/ Joel D. Smith
3                                                                           Joel D. Smith
4

5

6

7

8

9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28


     SMITH DECLARATION; CASE NO. 3:17-CV-06907-WHA                                                   2
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 4 of 193




                                              EXHIBIT 1
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 5 of 193
                  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA
2
      JEREMIAH REVITCH, on                       )
3     Behalf of Himself and All                  )
      Others Similarly Situated,                 )
4                                                )
                                                 )    Case No.
5                Plaintiffs,                     )    3:17-cv-06907-WHA
                                                 )
6          vs.                                   )
                                                 )
7     CITIBANK, N.A.,                            )
                                                 )
8                Defendant.                      )
9
10                The videotaped deposition of MARGARET
11    DALEY, called for examination, taken pursuant to
12    the Federal Rules of Civil Procedure of the United
13    States District Courts pertaining to the taking of
14    depositions, taken before JANET L. ROBBINS,
15    CSR No. 84-2207, Certified Shorthand Reporter of
16    the State of Illinois, at One North Franklin,
17    Suite 3000, Chicago, Illinois, on
18    January 24, 2019, at 8:58 a.m.
19
20          ***THIS DEPOSITION CONTAINS CONFIDENTIAL
21     INFORMATION PURSUANT TO THE PROTECTIVE ORDER***
22
23
24    PAGES 1 - 291

                                                                 Page 1

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 6 of 193
                  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1          Q.     Okay.   Do you understand or agree that         09:10:23

2     providing inaccurate information to the Court is            09:10:32

3     not helpful?                                                09:10:35

4          A.     Yes.                                            09:10:36

5          Q.     Is there anything in your report, the           09:10:37

6     exhibits to that report, or your opinions that you          09:10:40

7     believe to be inaccurate?                                   09:10:42

8          A.     No.                                             09:10:44

9                         (Daley Exhibit 58 was marked for        09:11:18

10                         identification.)                       09:11:29

11    BY MR. SMITH:                                               09:11:29

12         Q.     Ms. Daley, you should have a document           09:11:36

13    in front of you that has been marked Exhibit 58.            09:11:38

14                Do you see that document?                       09:11:42

15         A.     Yes.                                            09:11:43

16         Q.     What is the document that's been marked         09:11:44

17    as Exhibit 58?                                              09:11:46

18         A.     It's an article that I wrote.                   09:11:47

19         Q.     And was it your intention to provide            09:11:50

20    truthful information in the article that's been             09:11:59

21    marked as Exhibit 58?                                       09:12:01

22         A.     Yes.                                            09:12:02

23         Q.     I want to direct your attention to the          09:12:02

24    bottom of Page 2 of Exhibit 58.                             09:12:13


                                                                 Page 14

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 7 of 193
                  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1                  Is it a true statement that cellular           09:12:19

2     telephone numbers turn over at a substantial rate?          09:12:25

3          A.      Yes.                                           09:12:30

4          Q.      Is it a true statement that                    09:12:31

5     approximately 1,000 numbers are reassigned by               09:12:35

6     wireless carriers every day?                                09:12:39

7          A.      I think you misspoke.                          09:12:51

8                  THE WITNESS:   Can you reread his --           09:12:54

9     BY MR. SMITH:

10         Q.      Let's -- I'm looking at the bottom             09:12:55

11    paragraph at the bottom of Page 2 of Exhibit 58.            09:12:59

12    You have a sentence there that starts "The FCC,"            09:13:05

13    and then there's a hyperlink, "in 2017."                    09:13:08

14                 Do you see that?                               09:13:11

15         A.      Yes, but I think you said 1,000 numbers        09:13:11

16    and I believe it's 100,000.                                 09:13:13

17         Q.      Thank you -- thank you for that.               09:13:15

18                 100,000 numbers are reassigned by              09:13:17

19    wireless carriers every day; is that a true                 09:13:20

20    statement?                                                  09:13:23

21         A.      I believe it is, if the FCC -- if you          09:13:23

22    have the FCC report.                                        09:13:24

23         Q.      Okay.                                          09:13:26

24         A.      I mean, the true statement is that I           09:13:26


                                                                 Page 15

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 8 of 193
                  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     believe 35 million numbers are disconnected and             09:13:29

2     aged.                                                       09:13:36

3             Q.   Okay.                                          09:13:36

4             A.   I mean, this is information that I             09:13:36

5     received -- that I looked -- that I sourced from            09:13:37

6     somewhere else.                                             09:13:41

7             Q.   All right.     Further down that paragraph     09:13:41

8     you say, "This churn rate is even higher for                09:13:45

9     cellular number owners experiencing financial               09:13:48

10    distress."                                                  09:13:52

11                 Do you see that?                               09:13:53

12            A.   Yes.                                           09:13:53

13            Q.   Did I read that one correctly?                 09:13:53

14            A.   Uh-huh.                                        09:13:54

15            Q.   Okay.     And are you aware of any             09:13:55

16    information that suggests that sentence is                  09:13:56

17    incorrect?                                                  09:13:59

18            A.   No.                                            09:14:00

19            Q.   Have you looked at the call logs in            09:14:00

20    this case?                                                  09:14:05

21            A.   Yes.                                           09:14:07

22            Q.   Okay.     Do you have any understanding        09:14:08

23    about the volume of calls made in the last four             09:14:11

24    years?                                                      09:14:14


                                                                 Page 16

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 9 of 193
                  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1             A.      Yes.                                           09:14:14

2             Q.      What is your understanding?                    09:14:14

3             A.      It's quite substantial.        It's a large    09:14:16

4     bank.                                                          09:14:22

5             Q.      Okay.   If --                                  09:14:23

6                     THE COURT REPORTER:      It's a large?

7                     THE WITNESS:      It's a large bank.

8                     THE COURT REPORTER:      Thanks.

9     BY MR. SMITH:

10            Q.      If Mr. Weir were to testify at trial           09:14:24

11    that the call log showed upward of 70 million call             09:14:26

12    detail records, would you have a basis to dispute              09:14:34

13    that?                                                          09:14:36

14                    THE WITNESS:      Can read that over?          09:14:37

15                    MR. SMITH:      Do you mind reading the        09:14:38

16            question back.                                         09:14:39

17                            (The reporter read the record as       09:14:49

18                             requested.)

19                    THE WITNESS:      I believe that's not as      09:14:51

20            many.    I believe that's wrong.                       09:14:54

21    BY MR. SMITH:                                                  09:14:55

22            Q.      What is the basis for that belief?             09:14:55

23            A.      That I -- we -- we took the entire             09:14:57

24    amount of the calls and -- that was produced and               09:15:00


                                                                    Page 17

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 10 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     it was more than 70 million.                                 09:15:04

2           Q.      Oh, you think the number is higher than        09:15:06

3     70 million?                                                  09:15:08

4           A.      Yes, I do.                                     09:15:09

5           Q.      Okay.    Do you have any sense of how          09:15:09

6     much higher?                                                 09:15:12

7           A.      I just know that it's substantially            09:15:12

8     more than 70 million.                                        09:15:14

9           Q.      In the billions?                               09:15:17

10          A.      Potentially.                                   09:15:18

11          Q.      Okay.                                          09:15:19

12          A.      I don't know where Mr. Weir would get          09:15:22

13    70 million.     But we may be talking about different        09:15:24

14    data sources, so it's important to understand what           09:15:27

15    data source he's looking at to get to the                    09:15:31

16    70 million.                                                  09:15:33

17          Q.      I see.    Okay.                                09:15:34

18          A.      I don't think that he ever uploaded the        09:15:35

19    entire database, but I may be wrong about that.              09:15:37

20          Q.      Well, let's just assume hypothetically         09:15:43

21    that the call is 70 million or a billion,                    09:15:47

22    whichever the case may be.                                   09:15:51

23                  Is it your opinion that Citibank called        09:15:53

24    or reached the intended recipient of the call                09:15:56


                                                                 Page 18

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 11 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     100 percent of the time?                                     09:15:59

2           A.    I have no way of knowing that --                 09:16:01

3           Q.    Okay.

4           A.    -- except Mr. Revitch apparently got a           09:16:03

5     wrong number call.                                           09:16:08

6           Q.    Are you offering the opinion that                09:16:09

7     Citibank never makes wrong number calls?                     09:16:11

8           A.    No.                                              09:16:14

9           Q.    What's your best estimate of the number          09:16:14

10    of calls placed by Citibank that reached the                 09:16:18

11    intended recipient?                                          09:16:21

12          A.    I have none.                                     09:16:24

13          Q.    Okay.    You wouldn't know if it's more          09:16:26

14    than 50 or less than 50?                                     09:16:29

15          A.    I have -- that was outside the scope of          09:16:30

16    my work.                                                     09:16:32

17          Q.    Okay.    And you wouldn't know if it's           09:16:32

18    more than 10 percent or less than 10 percent?                09:16:33

19          A.    Again, outside the scope of my work.             09:16:35

20    But my work would tend to show you that it's                 09:16:36

21    impossible to make that determination without                09:16:38

22    doing an account-by-account review.                          09:16:41

23          Q.    Okay.    Do you have any reason to               09:16:44

24    question or doubt that Citibank made more than               09:16:44


                                                                 Page 19

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 12 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     40 wrong number calls in the course of four years?           09:16:48

2           A.     I don't have an opinion on that.                09:16:51

3           Q.     Okay.                                           09:16:54

4           A.     I didn't -- I can state that none of            09:16:59

5     the records that were produced and reviewed by --            09:17:03

6     by Mr. Weir as his class, there aren't 40 in that            09:17:10

7     proposed class.      And he did a pull of 20,000.     So     09:17:14

8     there's been -- there has not been produced in               09:17:18

9     this record evidence of 40 wrong number calls.               09:17:22

10          Q.     Okay.    And what is the basis for that         09:17:26

11    statement?                                                   09:17:31

12          A.     All of the work that I did that's               09:17:32

13    represented in my report.                                    09:17:33

14          Q.     Okay.    Are you offering any opinion           09:17:34

15    about how many people might have received wrong              09:17:36

16    number calls?                                                09:17:39

17          A.     No.                                             09:17:40

18          Q.     Are you offering any opinion that               09:17:40

19    people can consent to receive wrong number calls?            09:17:48

20          A.     Can you repeat that?                            09:17:51

21          Q.     Sure.    Is it your opinion that it is          09:17:54

22    possible for people to consent to receive wrong              09:17:57

23    number calls intended for someone else?                      09:18:01

24          A.     Well, I don't know what -- what your            09:18:03


                                                                 Page 20

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 13 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     definition of a wrong number call is at that                 09:18:04

2     point.                                                       09:18:08

3             Q.    Intended for someone else.                     09:18:08

4             A.    So your question is:      Is it -- is it       09:18:11

5     possible for me to consent to receive a call that            09:18:12

6     was intended for someone other than myself?                  09:18:17

7             Q.    Are you offering an opinion on that            09:18:20

8     subject?                                                     09:18:22

9             A.    Am I offering an opinion on that?              09:18:22

10                  I think "consent" is a legal opinion           09:18:25

11    and something that -- you know, whether or not               09:18:27

12    someone consents is -- is a -- that's a                      09:18:30

13    definition, it's a legal issue that would be up to           09:18:32

14    the Judge.                                                   09:18:38

15                  But from a personal perspective, I             09:18:38

16    certainly can consent to receive calls from my               09:18:40

17    husband.     If we're both on a -- on an -- accounts         09:18:44

18    or I'm identified as a contact and I know that               09:18:48

19    I've been identified as a contact and I pick up              09:18:53

20    his phone instead of somebody else, then sure.               09:18:56

21            Q.    Okay.   And is that an opinion that            09:18:58

22    Citibank has asked you to put forward in this                09:19:00

23    case?                                                        09:19:04

24            A.    Well, there are -- there's certainly           09:19:04


                                                                 Page 21

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 14 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     instances of consent or apparent consent that are            09:19:08

2     addressed in my report on an anecdotal basis,                09:19:15

3     which has to do with the review that I did of the            09:19:19

4     176 alleged class members that were identified by            09:19:21

5     Mr. Weir.                                                    09:19:25

6                  And so to the extent that I reviewed            09:19:26

7     the account records and was able to identify                 09:19:32

8     language within the account records or activity              09:19:35

9     within the account records or aspects of the                 09:19:38

10    account records which would indicate the consent             09:19:44

11    was potentially there, the answer is yes.                    09:19:47

12    However, I certainly have not been retained to say           09:19:50

13    that any individual consented in any particular              09:19:53

14    situation for any particular call.                           09:19:58

15            Q.   Okay.   Are you offering an opinion that        09:20:01

16    Mr. Revitch consented to receive calls in this               09:20:08

17    case?                                                        09:20:12

18            A.   No.                                             09:20:12

19            Q.   Are you offering any opinions regarding         09:20:13

20    Citibank's arbitration agreement?                            09:20:18

21            A.   No.                                             09:20:21

22            Q.   Are you offering any opinions regarding         09:20:21

23    the subject of whether or not Citibank knowingly             09:20:26

24    or willingly violated the TCPA?                              09:20:30


                                                                 Page 22

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 15 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           A.    No.                                              09:20:33

2           Q.    Are you offering any opinions on the             09:20:34

3     subject of calculating the amount of statutory               09:20:40

4     damages at issue in this case?                               09:20:43

5           A.    Well, I'm a data analytics expert, and           09:20:46

6     I have certainly been retained to review the data.           09:20:55

7     And it's quite possible that at some point they              09:20:59

8     may come back to me and say "do this calculation."           09:21:03

9                 My report certainly does not have                09:21:08

10    anything to that effect because Mr. Weir was                 09:21:11

11    unable to identify, in my opinion, any class                 09:21:14

12    members, which would mean that, at least based on            09:21:18

13    the sample that he did, there are no damages,                09:21:23

14    there are none.    But I wasn't asked to give a              09:21:26

15    damages calculation, nor would I.                            09:21:29

16          Q.    Are you offering any opinions about how          09:21:33

17    Citibank's Aspect dialing system works?                      09:21:38

18          A.    No.   Mr. Kalat is providing that.               09:21:43

19          Q.    Do you view yourself as an expert in             09:21:45

20    the area of probability?                                     09:21:56

21          A.    You mean from a statistical standpoint?          09:21:59

22          Q.    (Nodding head.)

23          A.    No.   I'm a -- I'm familiar and fluent           09:22:03

24    with statistics, and I'm very familiar with the              09:22:06


                                                                 Page 23

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 16 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     probability statistics or probability of ownership                   09:22:09

2     scoring that is produced by various data vendors                     09:22:15

3     relating to the data that they produce.                 I've used    09:22:21

4     that.        I don't calculate it, for sure, nor do I                09:22:23

5     know how they calculate it because they don't                        09:22:28

6     produce it.                                                          09:22:32

7                      And I certainly use statistics in my --             09:22:32

8     in my work, but I -- I am not a statistician and I                   09:22:35

9     don't claim to be an expert in statistics.                           09:22:39

10            Q.       Okay.   You've never taught any courses             09:22:42

11    in statistics?                                                       09:22:45

12            A.       No.                                                 09:22:46

13            Q.       You've never wrote any textbooks on the             09:22:46

14    subject?                                                             09:22:50

15            A.       No.                                                 09:22:50

16            Q.       Okay.   When you speak about                        09:22:50

17    probabilities, do you prefer to refer to them as                     09:22:51

18    percentages or decimals?                                             09:22:57

19                     For instance, if we're talking about a              09:23:00

20    probability of 50/50, would you -- do you prefer                     09:23:02

21    to say 50 percent or .5?                                             09:23:05

22            A.       I don't have a preference.                          09:23:08

23            Q.       Okay.   Do you have any understanding               09:23:09

24    about whether or not the probability of something                    09:23:12


                                                                          Page 24

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 17 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     can exceed 100 percent?                                         09:23:16

2           A.      I don't have an opinion on that.                  09:23:18

3           Q.      Okay.     All right.                              09:23:19

4           A.      And I'm not sure I understand the                 09:23:26

5     question, honestly.                                             09:23:28

6           Q.      Okay.     All right.   Well, just by way of       09:23:28

7     example, is it possible that the probability of                 09:23:30

8     raining on a given day can be 125 percent?                      09:23:36

9           A.      I -- I don't know.                                09:23:43

10          Q.      Okay.                                             09:23:47

11          A.      I'm not a weatherman.                             09:23:48

12          Q.      Well, let's stick with the weather a              09:23:50

13    little bit.                                                     09:24:06

14                  On any given day it can be sunny,                 09:24:07

15    rainy, foggy, snowy, whatever, right?             You have a    09:24:10

16    number of possibilities that you can choose from,               09:24:12

17    right?                                                          09:24:15

18          A.      Yes.                                              09:24:15

19          Q.      Okay.     Assuming that you've got all the        09:24:16

20    possible outcomes in terms of weather, can the                  09:24:25

21    probabilities be more than 100 of any particular                09:24:28

22    outcome?                                                        09:24:35

23          A.      Of any particular outcome?                        09:24:35

24          Q.      Uh-huh.                                           09:24:38


                                                                     Page 25

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 18 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1             A.   So you're talking about multiple inputs         09:24:39

2     coming in and scoring each one by their unique               09:24:42

3     probability --                                               09:24:46

4             Q.   Yes.                                            09:24:47

5             A.   -- and then scoring them against each           09:24:47

6     other?                                                       09:24:48

7             Q.   Yes.                                            09:24:48

8             A.   So yes.     The answer's yes.                   09:24:49

9             Q.   It can be more than 100?                        09:24:50

10            A.   Yes.                                            09:24:53

11            Q.   Okay.     All right.   And why do you say       09:24:53

12    that?                                                        09:24:54

13            A.   Well, my understanding would be that            09:24:54

14    when you're scoring them against each other -- I             09:25:00

15    mean, if you've got -- this is not my area.           I'm    09:25:03

16    not pretending to be --                                      09:25:08

17            Q.   Okay.                                           09:25:10

18            A.   -- a probability expert or a                    09:25:11

19    statistical expert.                                          09:25:12

20                 But when you've got multiple inputs,            09:25:14

21    you're essentially working on an algorithm.                  09:25:18

22            Q.   Okay.     Anything more to say about that       09:25:23

23    subject?                                                     09:25:27

24            A.   Not really.                                     09:25:27


                                                                  Page 26

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 19 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           Q.      All right.     Are you familiar with           09:25:27

2     software called Stata --                                     09:25:29

3           A.      Yes.                                           09:25:31

4           Q.      -- or Stata?                                   09:25:31

5           A.      Uh-huh.                                        09:25:32

6           Q.      Have you ever used Stata prior to this         09:25:33

7     litigation?                                                  09:25:36

8           A.      No.                                            09:25:36

9           Q.      And you don't have a license to use it         09:25:37

10    then, correct?                                               09:25:41

11          A.      My firm does.                                  09:25:41

12          Q.      Okay.     Do you believe that the Stata        09:25:42

13    software is reliable?                                        09:25:49

14          A.      I don't have an opinion on it one way          09:25:51

15    or the other.                                                09:25:53

16          Q.      Have you ever heard anyone in your firm        09:25:53

17    say they think that the firm should stop using               09:25:56

18    Stata because it's unreliable?                               09:25:59

19          A.      That wouldn't affect whether or not I          09:26:01

20    had an opinion upon whether it was reliable.                 09:26:05

21                  In order for me to personally have an          09:26:08

22    on its reliability, I would have to personally use           09:26:11

23    it and observe it and to make determinations on              09:26:13

24    how it works.                                                09:26:16


                                                                 Page 27

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 20 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1                 My firm uses Stata because other people          09:26:17

2     within my firm want to use it.       And, therefore,         09:26:19

3     they have an opinion on its reliability or its use           09:26:22

4     for a particular purpose.                                    09:26:26

5                 And we also have licenses for many               09:26:28

6     different types of programs, data programs,                  09:26:31

7     because our clients use them.       And, therefore, for      09:26:35

8     us to work on our client's data in an efficient              09:26:39

9     way, we use the same software that they do.                  09:26:41

10                I have no opinion on it.        I'm not an       09:26:44

11    expert in Stata.     And I did not personally do the         09:26:46

12    work on Stata in this matter.       I used somebody in       09:26:48

13    our firm to do that at my supervision because they           09:26:53

14    were fluent in it.                                           09:26:57

15          Q.    Okay.    Have any of your clients who use        09:26:58

16    Stata told you they believe it's unreliable?                 09:27:01

17          A.    I don't have any clients that use it.            09:27:05

18          Q.    Okay.    Has anyone at your firm told you        09:27:06

19    they stopped using Stata because they decided it             09:27:10

20    was unreliable?                                              09:27:13

21          A.    No.                                              09:27:14

22          Q.    After Mr. Weir applied the methodology           09:27:14

23    that's described in his report, he came up with a            09:27:31

24    list of 176 telephone numbers.                               09:27:36


                                                                 Page 28

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 21 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     thoughts?                                                    10:14:14

2           A.    That it's exceptionally hard to try and          10:14:14

3     identify wrong number call recipients for many of            10:14:18

4     the reasons that are outlined in my report here.             10:14:26

5     A lot of it is driven by the business records that           10:14:30

6     are maintained by the individual companies.                  10:14:33

7                 And those are just extremely complex,            10:14:39

8     and each one is very different for each of the               10:14:42

9     cases that I've worked on.      Even though they're          10:14:44

10    similar financial institutions and that they're              10:14:47

11    collecting on similar types of debt, they have               10:14:51

12    incredibly different business systems.                       10:14:55

13          Q.    And have you ever thought about ways to          10:14:57

14    address those difficulties if you wanted to                  10:14:59

15    certify a wrong number class?                                10:15:01

16          A.    No, I haven't been asked.                        10:15:02

17          Q.    Okay.                                            10:15:05

18          A.    And I would add that the current data            10:15:10

19    that exists to try and identi- -- to associate               10:15:12

20    people with telephone numbers, that's really the             10:15:16

21    biggest problem, is identifying people with the              10:15:20

22    telephone numbers.    It's very unreliable.                  10:15:25

23          Q.    When was the last time you researched            10:15:26

24    or looked into the current state of technology or            10:15:29


                                                                 Page 63

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 22 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     services that are available as of 2018, let's say,           10:15:32

2     that might facilitate identifying people,                    10:15:36

3     associating people with phone numbers?                       10:15:42

4           A.    Well, we do it all -- we do it as a              10:15:44

5     general course of business.       We're looking at the       10:15:45

6     TLO and LexisNexis data as well as other types of            10:15:47

7     data vendors that sell cellular lookup services.             10:15:52

8     I issued a number of reports last year and we                10:15:57

9     tested the data.                                             10:15:59

10          Q.    Okay.     A number of reports in                 10:16:03

11    connection with litigation?                                  10:16:04

12          A.    Uh-huh.                                          10:16:05

13          Q.    I see.     Okay.                                 10:16:06

14                Have you ever testified as a witness in          10:16:10

15    trial before?                                                10:16:12

16          A.    Preliminary injunction.                          10:16:13

17          Q.    Okay.     And was that as a fact witness         10:16:16

18    or as an expert witness?                                     10:16:20

19          A.    Expert.                                          10:16:21

20          Q.    Have you ever testified as a nonexpert           10:16:22

21    in trial?                                                    10:16:28

22          A.    I've testified at hearings.          I don't     10:16:29

23    know what "trial" means, you know, if you're                 10:16:42

24    talking about civil litigation going to trial.               10:16:43


                                                                 Page 64

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 23 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     involved a putative class of people who received             10:21:23

2     wrong number calls?                                          10:21:26

3           A.    That's correct.                                  10:21:27

4           Q.    And did the plaintiffs' expert in                10:21:29

5     Johnson v. Navient propose using LexisNexis and              10:21:32

6     TransUnion to find class members?                            10:21:37

7           A.    Yes.                                             10:21:38

8           Q.    And in the Johnson v. Navient case, did          10:21:39

9     you offer the opinion that the methodology used by           10:21:42

10    the plaintiffs' expert in that case did not find             10:21:45

11    the named plaintiff?                                         10:21:48

12          A.    That's correct.                                  10:21:50

13          Q.    And you offer a similar opinion in this          10:21:53

14    case, correct?                                               10:21:55

15          A.    Yes, but for different reasons.                  10:21:56

16          Q.    In the Johnson v. Navient case, did you          10:21:57

17    opine that the cellular reverse lookup services              10:22:05

18    like TransUnion and LexisNexis are unreliable?               10:22:08

19                         (Witness viewed said document.)

20                THE WITNESS:    I believe in that case --        10:22:59

21          I'm just looking through.      I'm trying to           10:23:02

22          refresh my recollection here.                          10:23:05

23                       I think the idea that they're             10:24:05

24          unreliable is baked into this report, but I            10:24:08


                                                                 Page 67

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 24 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           don't have a unique opinion that                       10:24:10

2           identifies -- that sets out that they are              10:24:14

3           unreliable on their face.                              10:24:16

4                         I'm looking at paragraph 5.      It      10:24:18

5           says, Should she find any name associated              10:24:23

6           with a cellular telephone number for the               10:24:26

7           relevant time frame, she declares them a               10:24:27

8           class member, and presumably plaintiff's               10:24:30

9           class [sic] will seek damages, despite having

10          no proof that they ever received a single              10:24:34

11          wrong telephone call.                                  10:24:35

12                I'm still reading.                               10:24:42

13    BY MR. SMITH:

14          Q.    Okay.                                            10:24:46

15          A.    I also say here that the data brokers            10:24:46

16    rely on undisclosed source, the accuracy of which            10:24:50

17    varies widely.      So the reliability is called into        10:24:54

18    question, in my opinion.                                     10:24:58

19          Q.    And I just want to direct your                   10:25:00

20    attention to paragraph 75, which is on Page 30.              10:25:02

21    And you can find the page numbers at the very top            10:25:06

22    on the page.                                                 10:25:11

23                You'll see a header there that says              10:25:18

24    "Cellular Telephone Reverse Lookup Services Cannot           10:25:21


                                                                 Page 68

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 25 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     Identify Who Received a Wrong-Number Called."                10:25:24

2                 Do you see that?                                 10:25:27

3           A.    Uh-huh.                                          10:25:27

4           Q.    Did I read that correctly?                       10:25:27

5           A.    Yes.                                             10:25:29

6           Q.    And is that a fair summary of at least           10:25:29

7     one of the opinions that you set forth in the                10:25:33

8     Johnson v. Navient case?                                     10:25:38

9           A.    Well, it's a verbatim recitation of one          10:25:40

10    of the headers, so I assume it's fair.                       10:25:42

11          Q.    Okay.     All right.   Are you offering a        10:25:48

12    similar opinion in this case?                                10:25:52

13          A.    I would say so.                                  10:25:53

14          Q.    Okay.     And do you recall in the               10:25:57

15    Johnson v. Navient case explaining that LexisNexis           10:26:08

16    disclaims the reliability of its telephone lookup            10:26:15

17    service?                                                     10:26:17

18          A.    Say it again, please.                            10:26:17

19          Q.    Do you recall if in the Johnson v.               10:26:18

20    Navient case, as part of your opinions offered in            10:26:20

21    that case, you explain that LexisNexis has a                 10:26:24

22    disclaimer regarding the reliability of its                  10:26:29

23    service or accuracy of its service?                          10:26:33

24          A.    I'd have to look if that particular              10:26:35


                                                                 Page 69

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 26 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           Q.      -- I mean Berkeley Research Group?             10:27:48

2           A.      Uh-huh.                                        10:27:50

3           Q.      Okay.     And you've worked for or with        10:27:50

4     BRG since 2015?                                              10:27:54

5           A.      Correct.                                       10:27:58

6           Q.      Since joining BRG in 2015, have you            10:27:58

7     ever personally used TransUnion's TLOxp service,             10:28:00

8     not counting any time where you may have directed            10:28:06

9     someone else to do it, but, I mean, you                      10:28:10

10    personally?                                                  10:28:13

11          A.      Sure, all the time.                            10:28:13

12          Q.      All the time.     Okay.                        10:28:14

13          A.      Did it yesterday.                              10:28:16

14          Q.      Was that in connection with this case          10:28:16

15    or another case?                                             10:28:18

16          A.      Just in general.                               10:28:19

17          Q.      Okay.     How frequently?     Once a week?     10:28:20

18    Twice a week?     Every day?                                 10:28:23

19          A.      It -- there isn't an average.            It    10:28:25

20    depends upon the need.        So I would just say more       10:28:29

21    often than not I'm directing other people to pull            10:28:36

22    something in particular and they send the report             10:28:38

23    to me, but I personally use it maybe once a month.           10:28:40

24          Q.      Okay.     Prior to working at BRG, you         10:28:48


                                                                  Page 71

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 27 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     results of your test on Lexis to anyone for                  10:40:41

2     independent peer review?                                     10:40:47

3           A.    No.                                              10:40:48

4           Q.    Did you ever ask anyone outside of BRG           10:40:49

5     to try and do the tests and see if they got the              10:40:57

6     same results?                                                10:40:59

7           A.    No.                                              10:41:00

8           Q.    In your report, you describe checking            10:41:01

9     TLO reports for yourself and Mr. Weir, is that               10:41:09

10    correct?                                                     10:41:14

11          A.    Correct.                                         10:41:14

12          Q.    Okay.   Is that the only test of TLO             10:41:14

13    that you describe in your report?                            10:41:18

14          A.    I guess I'm going to need to know what           10:41:20

15    you mean by "test," because I talk quite a bit               10:41:32

16    about the TLO results and the first seen and the             10:41:37

17    last seen and the probability and so forth, so...            10:41:40

18                I mean, the report speaks for itself.            10:41:44

19          Q.    Okay.   Have you ever tried to do,               10:41:48

20    independent of any specific litigation, a test               10:41:50

21    with respect to TransUnion data similar or akin to           10:41:53

22    what you did with Lexis in 2016?                             10:41:57

23          A.    No, we have not.                                 10:42:00

24          Q.    Are you aware of any other independent           10:42:01


                                                                 Page 81

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 28 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     testing of the TLOxp service?                                10:42:10

2           A.    No.                                              10:42:14

3           Q.    Do you believe you used the TLOxp for a          10:42:14

4     permissible purpose when you ran a report on                 10:42:25

5     Mr. Weir?                                                    10:42:29

6           A.    Yes.                                             10:42:29

7           Q.    And why is that?                                 10:42:29

8           A.    Because it's part of the litigation,             10:42:30

9     and I'm also a private detective, licensed.                  10:42:34

10          Q.    Any other reason?                                10:42:40

11          A.    He put it at issue, the reliability of           10:42:41

12    it.   So I think based on his report, it was part            10:42:50

13    of the case.                                                 10:42:54

14          Q.    Did you run any other TLOxp reports in           10:42:55

15    connection with this case, apart the one -- for              10:43:06

16    the one that you ran on yourself and on Mr. Weir?            10:43:08

17          A.    Can you repeat that?                             10:43:12

18          Q.    Did you run any other TLOxp reports,             10:43:14

19    apart from the one that you described doing for              10:43:17

20    yourself and the one you described doing for                 10:43:20

21    Mr. Weir?                                                    10:43:23

22          A.    As part of this litigation?                      10:43:23

23          Q.    Uh-huh.                                          10:43:24

24          A.    I don't think so.     We would have run          10:43:25


                                                                 Page 82

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 29 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     it for.    And then, it was only then, that the risk         10:44:43

2     serv- -- the risk and in-house gave me permission.           10:44:47

3     So they were very well aware of what I was doing.            10:44:49

4           Q.     Are you familiar with a company called          10:44:54

5     Neustar?                                                     10:45:02

6           A.     Yes.                                            10:45:02

7           Q.     And do you have any information about           10:45:03

8     whether or not Citibank uses Neustar to help                 10:45:06

9     Citibank avoid making calls to phone numbers that            10:45:12

10    had been reassigned?                                         10:45:17

11          A.     My understanding is that they check the         10:45:19

12    Neustar data to determine whether or not numbers             10:45:21

13    may have been reassigned.     I think there's a              10:45:27

14    probability of ownership score, and that comes               10:45:30

15    into play and is part of their decision-making and           10:45:35

16    part of their compliance policy and practice                 10:45:38

17    regarding what numbers they're going to call.                10:45:42

18          Q.     Do you have any criticisms of                   10:45:47

19    Citibank's use of Neustar?                                   10:45:50

20          A.     Well, I think as a bank that's making           10:45:52

21    calls that are potentially subject to the TCPA,              10:45:56

22    it's good that they're trying -- using the best --           10:46:00

23    trying the best they can to identify reassigned              10:46:03

24    numbers.                                                     10:46:07


                                                                 Page 84

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 30 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1             A.   Uh-huh.                                         10:53:11

2             Q.   -- 2017, is that correct?                       10:53:12

3             A.   That's what it says.                            10:53:13

4             Q.   Okay.     And did you look at the account       10:53:15

5     level notes associated with this number?                     10:53:17

6             A.   Yes.                                            10:53:18

7             Q.   And is that how you were able to                10:53:19

8     determine that on July 19, 2017 a Citibank agent             10:53:22

9     had changed the Phone Indicator Code to a bad                10:53:31

10    number?                                                      10:53:38

11            A.   Yes.                                            10:53:38

12            Q.   I want you to assume that Citibank has          10:53:39

13    taken the position in this case that prior to                10:53:54

14    July 19th, it thought it had consent to call                 10:53:57

15    Mr. Revitch's number.                                        10:54:02

16            A.   Uh-huh.                                         10:54:03

17            Q.   Have you seen anything to contradict            10:54:03

18    that?                                                        10:54:06

19            A.   I'd have to look at the dates on the            10:54:07

20    account records, because I recall that there were            10:54:12

21    conversations where Mr. Revitch said "stop calling           10:54:18

22    me," and he was called again because there was an            10:54:22

23    error by the customer service agent where it                 10:54:24

24    appears that she should have called it a bad                 10:54:30


                                                                 Page 90

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 31 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     number and didn't.                                           10:54:33

2           Q.      Okay.                                          10:54:35

3           A.      And I don't recall the precise dates.          10:54:36

4     It's in the account notes when he made that                  10:54:38

5     objection.                                                   10:54:40

6                   So there was a -- an error by the              10:54:41

7     customer service agent that was rectified by Pearl           10:54:45

8     Baca because she's the one that changed the                  10:54:50

9     indicator data to bad.      That's when it happened.         10:54:56

10          Q.      Do you recall what the phone indicator         10:54:58

11    data was for Mr. Revitch's number prior to                   10:55:00

12    July 19, 2017?                                               10:55:05

13          A.      I'd be guessing.     I know what it was        10:55:05

14    afterwards.                                                  10:55:10

15          Q.      Okay.   There was --                           10:55:10

16          A.      It's in the account.      It's totally in      10:55:14

17    the account data.                                            10:55:15

18          Q.      Okay.   Some kind of consent record            10:55:16

19    prior to July 19, 2017?                                      10:55:17

20          A.      It will say in the account records             10:55:19

21    changes J to B or N to V.        I mean, it tells you        10:55:22

22    what it was and what it is, and it's in the                  10:55:27

23    capital letters when it happens.                             10:55:30

24          Q.      And do you know if prior to July 19,           10:55:32


                                                                 Page 91

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 32 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1                 THE VIDEOGRAPHER:      This is the end of          10:57:56

2           DVD No. 1.     The time is 10:57 a.m.          We are    10:57:58

3           off the record.                                          10:58:05

4                           (Whereupon, a recess was had             11:06:36

5                            from 10:57 a.m. to 11:06 a.m.)          11:06:38

6                 THE VIDEOGRAPHER:      This is the                 11:06:38

7           beginning of DVD No. 2.      The time is                 11:06:44

8           11:06 a.m.     We are back on the record.                11:06:48

9     BY MR. SMITH:                                                  11:06:51

10          Q.    Ms. Daley, on paragraph 21, you were               11:06:51

11    just describing a moment ago a variety of consent              11:06:56

12    codes that are --                                              11:06:59

13          A.    Right.                                             11:06:59

14          Q.    -- that Citibank uses?                             11:07:00

15          A.    Uh-huh.                                            11:07:01

16          Q.    And can these consent codes generally              11:07:01

17    be found in the account level notes that you were              11:07:08

18    also describing?                                               11:07:12

19          A.    Yes.                                               11:07:15

20          Q.    Okay.     And do you know if the codes in          11:07:17

21    the account level documents that were associated               11:07:18

22    with Mr. Revitch's phone number were accurate                  11:07:22

23    prior to July 19, 2017?                                        11:07:26

24          A.    By "accurate," what do you mean?                   11:07:29


                                                                    Page 94

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 33 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           Q.    Did they indicate consent, lack of               11:07:34

2     consent, wrong number?                                       11:07:37

3           A.    I can say that they would include                11:07:38

4     whatever number was assigned.                                11:07:44

5                 My hesitancy is that we know in                  11:07:52

6     particular with regard to Mr. Revitch that he                11:07:56

7     asked not to be called and there was a delay in              11:07:59

8     putting the bad number code in.                              11:08:01

9                 So I would presume that in the time and          11:08:11

10    -- between when he made that request and it wasn't           11:08:14

11    fulfilled -- and it was fulfilled, but there was a           11:08:17

12    code that was not correct with regard to his                 11:08:20

13    consent.                                                     11:08:29

14          Q.    Okay.

15          A.    But that's the only one that I could             11:08:29

16    ever opine on because we have notes and telephone            11:08:30

17    calls that we've listened to and et cetera.                  11:08:34

18          Q.    I want to direct your attention to your          11:08:37

19    expert report, Page 16, Footnote 35.                         11:09:24

20                And the last sentence --                         11:09:31

21          A.    Just give me a second --                         11:09:36

22          Q.    Okay.                                            11:09:38

23          A.    -- so I can read it.                             11:09:39

24          Q.    Go ahead.                                        11:09:41


                                                                 Page 95

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 34 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     first seen date that may only exist for one date             11:14:53

2     in time.                                                     11:14:57

3                   That is why we have the 120 that end up        11:14:59

4     being identified by him as being potential class             11:15:05

5     members when they are, in fact -- the TLO data               11:15:09

6     itself shows you that it is more likely than                 11:15:12

7     not -- or at least the best association that they            11:15:16

8     have is -- for the person using that phone, best             11:15:19

9     association TLO gives you is the same name as the            11:15:24

10    accountholder.                                               11:15:27

11          Q.      You believe Mr. Weir should have looked        11:15:27

12    at the last seen date?                                       11:15:30

13          A.      I believe -- well, I don't believe he          11:15:31

14    should be using TLO at all because I think it's              11:15:34

15    highly unreliable.     I find all of the dates bad.          11:15:38

16                  But at least if you look at the last           11:15:41

17    seen date, that means that they have a -- TLO is             11:15:43

18    reporting back that it's an indication, "Hey, I              11:15:46

19    have something somewhere.     I won't tell you what          11:15:50

20    it is.     I won't tell you -- you know, I can't tell        11:15:53

21    you how reliable this particular piece of data is.           11:15:54

22    However, I've got something that is associating              11:15:58

23    them with this number as of this date."                      11:16:04

24                  If I were Mr. Weir and I was advocating        11:16:07


                                                                 Page 99

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 35 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           Q.     All right.   Now, I think you said                  11:25:42

2     before, you eliminated 120 numbers or people from                11:25:43

3     the sample set based on the last date seen, is                   11:25:47

4     that correct?                                                    11:25:51

5           A.     No, that wasn't -- if we go back -- I               11:25:51

6     want to make sure I get this correct.                            11:25:56

7                  Yeah, that is correct.       Removing the           11:26:17

8     120 phone numbers, it actually matched the                       11:26:20

9     Citibank accountholders once the reported last

10    seen dates are accounted for, using his data.                    11:26:29

11                 And that indicated -- and we also                   11:26:30

12    wanted to make sure that the first and the last                  11:26:34

13    seen dates had some overlap with the date that the               11:26:36

14    calls were made.    So we baked into it as well, the             11:26:40

15    thing that Mr. Weir did not, which is, is there a                11:26:44

16    correlation between these first seen and last seen               11:26:47

17    dates and the time the calls were made.              That is     11:26:50

18    something that he completely did not take into                   11:26:53

19    consideration.                                                   11:26:55

20          Q.     When you say that, do you mean you                  11:26:56

21    wanted the call -- you had a first seen date and                 11:26:58

22    you had a last seen date and you wanted the call                 11:27:01

23    to have occurred at some point in between those                  11:27:03

24    two dates?                                                       11:27:06


                                                                     Page 107

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 36 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1             A.       Correct.                                              11:27:07

2             Q.       I see.                                                11:27:11

3             A.       Or -- or -- I mean, it's probably a                   11:27:11

4     little bit broader than that in that some of the                       11:27:12

5     calls -- because there were many calls.                  We didn't     11:27:15

6     do an analytic on every one, but it had to bracket                     11:27:17

7     within the first and last seen date.                                   11:27:22

8                      So there might have been a call, let's                11:27:26

9     say, prior to the last seen date.             And the last             11:27:29

10    seen date might have been, let's say, November of                      11:27:33

11    2018.        And there might have been another call                    11:27:36

12    after that, but we don't have another last seen                        11:27:39

13    date.        But it would have been banded within; there               11:27:44

14    was a correlation.          We did not count anywhere it               11:27:47

15    was -- to the left of the first seen date or to                        11:27:50

16    the right of the last seen date.                                       11:27:53

17                     Does that make sense?                                 11:27:55

18            Q.       Yes.                                                  11:27:56

19            A.       Okay.                                                 11:27:57

20            Q.       And when you engaged in that process,                 11:27:57

21    did you assume that the first seen date and the                        11:27:59

22    last seen dates were accurate?                                         11:28:01

23            A.       No, we used his data.       We just said --           11:28:03

24    I mean, I do not believe that these dates are                          11:28:07


                                                                           Page 108

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 37 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     accurate, just period, under any circumstances.              11:28:10

2     But we're testing his methodology and we're trying           11:28:14

3     to determine, based on his stated goals of what              11:28:19

4     he's trying to do, does he do that, right?                   11:28:25

5                   So our use of the first seen and last          11:28:29

6     seen date is our way of testing what he did to see           11:28:33

7     if it holds water based on what he's claiming                11:28:36

8     it's -- the results are, okay?           So it is            11:28:39

9     independent of my personal view and my opinion               11:28:45

10    that those dates are inaccurate in general and               11:28:47

11    unreliable.                                                  11:28:50

12          Q.      I'd like to direct your attention to           11:28:52

13    Page 22, paragraph 70.                                       11:29:35

14                            (Witness viewed said document.)      11:30:14

15                  THE WITNESS:     Uh-huh.                       11:30:19

16    BY MR. SMITH:                                                11:30:20

17          Q.      In paragraph 70 of your report, you            11:30:21

18    note or you opine that Mr. Snyder acknowledged               11:30:23

19    that the wrong number codes do not always indicate           11:30:28

20    the literal truth that the wrong person was, in              11:30:32

21    fact, contacted or that a call was made without              11:30:36

22    consent.                                                     11:30:40

23                  Do you see that?                               11:30:40

24          A.      Uh-huh.                                        11:30:41


                                                                Page 109

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 38 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1             Q.       Now, in that sentence, are you                  11:30:41

2     referring to wrong number codes in the phone                     11:30:44

3     indicator database or the account notes or both?                 11:30:49

4             A.       Well, the account notes go back in              11:30:52

5     time.        It has the audit trail essentially.       The       11:30:59

6     Contact Utilities Database does not.             That just       11:31:05

7     starts in November of 2017.                                      11:31:08

8                      Mr. Snyder only included data in the            11:31:11

9     Contact Utilities Database.         So I'm referring to          11:31:14

10    Mr. Snyder's conclusion of this step.                            11:31:17

11                     Now, I believe that he didn't                   11:31:21

12    understand what was in the Contact Utilities                     11:31:24

13    Database, the date ranges that it contained.             And     11:31:29

14    so when you bake that error in, it's -- you know,                11:31:32

15    I don't know what he would have -- his -- he --                  11:31:37

16    the statement is his methodology presumes -- and I               11:31:47

17    think he thought the Contact Utilities Database                  11:31:53

18    went all the way back in time, okay?                             11:31:55

19                     So if you put that as a -- you know, if         11:31:57

20    we agree that that's what he thought, my answer is               11:32:01

21    his inclusion of this change in the con-- -- in                  11:32:07

22    the indicator codes was an acknowledgment that                   11:32:12

23    over time wrong numbers -- the same wrong number                 11:32:15

24    can be then changed to be a consent to call, that                11:32:17


                                                                     Page 110

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 39 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     they're not always accurate as a wrong number.                  11:32:24

2                    Because somebody may say -- these are            11:32:29

3     debt collection calls, right?         So you're getting a       11:32:32

4     phone call that you don't necessarily want because              11:32:36

5     somebody is telling you you owe them money, right?              11:32:39

6     So, "Hi, this is Citibank.         Please -- are you            11:32:42

7     aware your payment is late?"                                    11:32:45

8                    And, oops, do we need to stop?                   11:32:49

9                    THE VIDEOGRAPHER:     The time is                11:32:55

10          11:32 a.m.     We are off the record.                     11:32:56

11                          (A pause was had in the                   11:33:02

12                           proceedings.)                            11:33:05

13                   THE VIDEOGRAPHER:     The time is                11:33:05

14          11:33 a.m.     We are back on the record.                 11:33:33

15                   THE WITNESS:   So people may say, "Hey,          11:33:37

16          this is the wrong number."        Or what they say        11:33:39

17          might be interpreted by the -- the customer               11:33:42

18          service agent is it's a bad number, it's a                11:33:47

19          wrong number may be incorrectly.          It gets         11:33:50

20          coded that way.                                           11:33:53

21                        And they may call back in and say,          11:33:54

22          "I want to make a payment."        And then they'll       11:33:57

23          say, "Is it okay to talk to you on this                   11:33:59

24          phone?     Is this an okay number?"       And they'll     11:34:02


                                                                    Page 111

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 40 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           say, "Yes."                                             11:34:03

2                         So there's -- the decisions and           11:34:03

3           the statements by the customers who are                 11:34:08

4           answering the phone can change over time, and           11:34:09

5           that was being acknowledged by Mr. Snyder and           11:34:12

6           Mr. Weir by trying to exclude telephone                 11:34:16

7           numbers that originally had a bad number but            11:34:22

8           subsequently got changed to consent.           That     11:34:25

9           was their -- my understanding was that was              11:34:27

10          their acknowledgment of that reality.                   11:34:29

11    BY MR. SMITH:                                                 11:34:32

12          Q.    So is it the case, this problem that              11:34:35

13    you're describing, does that suggest that                     11:34:39

14    sometimes the -- the focusing on the consent                  11:34:41

15    indicator change database, that wrong number in               11:34:45

16    the codes -- wrong number codes in that database              11:34:50

17    may not actually accurately reflect the notion                11:34:54

18    that a wrong number call had been made?                       11:35:00

19          A.    That's correct.                                   11:35:03

20          Q.    Does that also hold true for the                  11:35:03

21    account notes?                                                11:35:07

22                I mean, if there's a wrong number code            11:35:10

23    in the database, would there also -- and let's                11:35:12

24    say -- strike that.                                           11:35:15


                                                                  Page 112

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 41 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1                 Let's say there's an incorrectly marked             11:35:17

2     wrong number code in the database.         Would you            11:35:19

3     expect to find that same code in the account                    11:35:22

4     notes?                                                          11:35:26

5           A.    Not necessarily, because the phone                  11:35:26

6     indicator data sometimes is updated automatically.              11:35:31

7     Let's say if a phone number is disconnected and so              11:35:35

8     it's a bad number now.     So there isn't any                   11:35:41

9     interaction with a customer service agent.                      11:35:43

10          Q.    Well, let's put aside that scenario.          I     11:35:45

11    mean, is it -- is it -- is it possible that                     11:35:48

12    incorrect wrong number codes are also reflected in              11:35:51

13    the account level notes?                                        11:35:55

14          A.    Yeah, I think -- I think that is                    11:35:57

15    certainly possible because you're dealing with                  11:36:01

16    human error.    So if a -- if there's a customer                11:36:04

17    service call with an individual and they                        11:36:08

18    misinterpret what's being told to them, and they                11:36:10

19    make a decision to change an indicator code that                11:36:14

20    isn't accurately reflecting what the customer                   11:36:18

21    wanted or instructed them to, then the phone                    11:36:21

22    indicator database would reflect that error.           But,     11:36:27

23    you know, that's because there's no perfect system              11:36:30

24    when you're dealing with human beings.                          11:36:32


                                                                    Page 113

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 42 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           Q.    Okay.     So going back to the consent           11:36:36

2     codes you identify in paragraph 21 of your report.           11:36:48

3           A.    Uh-huh.                                          11:37:06

4           Q.    At the end of the chart, you've got the          11:37:07

5     codes for not valid/bad number, which is N or B,             11:37:13

6     depending on whether or not you're looking at FDR            11:37:18

7     or IBS, is that right?                                       11:37:22

8           A.    Yes.                                             11:37:25

9           Q.    Okay.     So those -- those number -- or         11:37:26

10    those letter codes that you see in the account               11:37:28

11    level documents may or may not be accurate because           11:37:32

12    sometimes people lie about receiving a wrong                 11:37:37

13    number?                                                      11:37:39

14          A.    Well, these are the same things -- they          11:37:39

15    reflect exactly what is in the phone indicator               11:37:41

16    data except it goes back in time.                            11:37:45

17          Q.    Right.                                           11:37:47

18          A.    So to the extent you believe that some           11:37:47

19    of the phone indicator data is not accurate --               11:37:50

20    like Mr. Revitch is an example.         He asked this is     11:37:54

21    a wrong number.      It should have been updated the         11:37:57

22    first time he said that.      It wasn't.       It was a      11:38:00

23    customer service error.                                      11:38:05

24                But I've seen nothing -- my review of            11:38:06


                                                                 Page 114

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 43 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     changes that your experts themselves have                    11:43:59

2     indicated or warranted is by doing an account                11:44:02

3     level review because that's the only place you can           11:44:05

4     find it.                                                     11:44:09

5           Q.    By the same token, could you -- would            11:44:09

6     it be problematic to rely on codes to identify if            11:44:17

7     there was consent to call?                                   11:44:22

8                 For instance, looking at the top of the          11:44:24

9     chart on paragraph 21, you've got an entry that              11:44:28

10    says "Consent to Call Only."                                 11:44:31

11                And if you looked for the codes V or A,          11:44:32

12    would that be a reliable or an unreliable method             11:44:34

13    for trying to identify whether calls were made               11:44:38

14    with consent?                                                11:44:41

15          A.    I haven't undertaken any kind of                 11:44:42

16    analysis, so I don't have an opinion on that.                11:44:44

17          Q.    Okay.   So you can't say one way or              11:44:45

18    another today?                                               11:44:48

19          A.    No, because you would have to go                 11:44:48

20    through an account level review and determine --             11:44:50

21    you'd have to take a sample, a statistically sound           11:44:53

22    sample and review the account notes and determine            11:44:58

23    whether or not the codes, as they are identified,            11:45:01

24    match the information in the account records.                11:45:08


                                                                Page 120

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 44 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1                  However, I will say a lot of this is            11:45:13

2     automated.    And so, for example, when somebody             11:45:16

3     puts in their telephone number on an online                  11:45:21

4     application, that's a consent to call and that's             11:45:25

5     probably going to have a very high reliability --            11:45:28

6     high level of reliability.                                   11:45:31

7                  When they revoke it, that's a very              11:45:34

8     different situation because often that is a                  11:45:37

9     communication with an individual and so it's more            11:45:40

10    likely to have room for error.       Whatever that           11:45:43

11    level of error is I have no idea.                            11:45:48

12          Q.     Do you know whether or not the reason           11:45:50

13    Mr. Revitch started receiving wrong number calls             11:45:53

14    in this case was because a gentleman named                   11:45:56

15    Mr. Axlerod had input his wrong phone number on              11:45:59

16    the Internet?                                                11:46:02

17          A.     Yes, I'm sure that's -- I know that's           11:46:02

18    the case.    Most people know their phone number,            11:46:04

19    though.                                                      11:46:06

20          Q.     If plaintiffs' expert modified the              11:46:06

21    methodology to focus on wrong number account                 11:46:11

22    information in the account level documents instead           11:46:18

23    of the database and the codes, would that be, in             11:46:22

24    your view, a more reliable method for identifying            11:46:28


                                                                Page 121

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 45 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     Daley.   I am not Marcos Sasso, your                         11:48:07

2     accountholder," and they're typing all of that               11:48:11

3     information in.                                              11:48:14

4                  The call recipient on wrong number call         11:48:15

5     is typically not captured in the account records.            11:48:18

6     It's not a part of the business records of the               11:48:22

7     bank.                                                        11:48:25

8                  What they need to know is, ooh, this is         11:48:25

9     a bad number, don't call it anymore.          They click     11:48:29

10    the button and they put it into the system not to            11:48:33

11    call.                                                        11:48:35

12                 They don't capture the name of the              11:48:35

13    wrong number recipient.     Nine times out of ten            11:48:37

14    those people are angry that they're getting phone            11:48:43

15    calls and they're not trying to give their name.             11:48:44

16    They're just saying, "Stop it."        So that is not        11:48:45

17    part of the records.                                         11:48:46

18                 The only way you can identify the               11:48:47

19    recipient of the call records is to know who got             11:48:50

20    that call.    Your experts are suggesting that they          11:48:55

21    can do that by using TLO.     My report demonstrates         11:48:59

22    how -- how highly unreliable that is.          You will      11:49:03

23    not be compensating the right people by using TLO.           11:49:08

24    You will not get the call recipients of a wrong              11:49:14


                                                                 Page 123

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 46 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     number call by using the methodology that's been             11:49:16

2     outlined by your -- your experts.                            11:49:20

3           Q.    Back to paragraph 70.                            11:49:24

4           A.    Just give me a sec.      Let me read it.         11:50:32

5                         (Witness viewed said document.)

6                 THE WITNESS:     Oh, yes, uh-huh.                11:50:46

7     BY MR. SMITH:

8           Q.    At the end of the paragraph, you say,            11:50:48

9     "Mr. Snyder apparently concedes that the                     11:50:50

10    overwhelming majority of calls marked as wrong               11:50:53

11    numbers appear to have been made to account                  11:50:56

12    holders."                                                    11:51:00

13                Do you see that?                                 11:51:00

14          A.    Yes.                                             11:51:00

15          Q.    And is it your opinion that the                  11:51:00

16    overwhelming majority of calls that were marked as           11:51:02

17    wrong numbers appeared to have been made to                  11:51:06

18    accountholders?                                              11:51:09

19          A.    "Appear" is the operative word here.             11:51:10

20    There's a reason that was drafted the way it is.             11:51:13

21                I have no idea who actually received             11:51:16

22    those calls.    Mr. Snyder does not know who                 11:51:18

23    received those calls.      I don't know who received         11:51:21

24    those calls.                                                 11:51:23


                                                                Page 124

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 47 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1                   But when you use the TLO data, it is --         11:51:24

2     as I talk about the feedback loop, they're just               11:51:27

3     giving you back the same name as the                          11:51:30

4     accountholder, based on the fact they're pulling              11:51:34

5     that kind of data.                                            11:51:36

6                   And it's typically not updated.       So if     11:51:38

7     indeed one of the accountholders abandoned their              11:51:41

8     telephone call -- their telephone number and it               11:51:45

9     was reassigned, TLO isn't giving you the name of              11:51:48

10    that new -- new cellular telephone number owner or            11:51:51

11    subscriber.                                                   11:51:57

12                  And I think there's another sentence in         11:52:03

13    my report that talks about that particular issue              11:52:05

14    somewhere that -- saying -- saying just what I                11:52:08

15    just said.                                                    11:52:11

16          Q.      In paragraph 72 of your report, you             11:52:13

17    note that you have decades of experience using                11:52:39

18    TLO, LexisNexis, and other data -- data vendors?              11:52:43

19          A.      Yes.                                            11:52:46

20          Q.      Do you have decades of experience with          11:52:46

21    TransUnion in particular?                                     11:52:53

22          A.      Well, TransUnion is a -- well,                  11:52:53

23    TransUnion is an interesting company, because                 11:52:59

24    TransUnion bought TLO back in like 2012, 2013.                11:53:01


                                                                  Page 125

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 48 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           A.    Yes.                                              11:58:19

2           Q.    Okay.

3           A.    Yeah, not a different one.         Sorry if I     11:58:21

4     wasn't clear.                                                 11:58:23

5           Q.    Is one of your critiques of the                   11:58:25

6     methodology employed by Mr. Weir in this case that            11:59:02

7     he only took into account last names as opposed to            11:59:04

8     first and last name?                                          11:59:08

9           A.    Yes.                                              11:59:10

10          Q.    And on paragraph 78 of your report, you           11:59:10

11    have an anecdote about Veronica Cabrales and                  11:59:19

12    another person named Veronica Martinez, who may or            11:59:24

13    may not be the same person?                                   11:59:30

14          A.    Correct.   They are the same person.              11:59:31

15          Q.    You believe they are the same person?             11:59:33

16          A.    They are the same person.                         11:59:34

17          Q.    Okay.

18          A.    TLO tells you they're the same person.            11:59:36

19    He just didn't get the alias report.                          11:59:38

20          Q.    And you trust TLO's information for the           11:59:41

21    purposes of determining that these two people are             11:59:43

22    the same person?                                              11:59:46

23          A.    Well, they've got the data that would             11:59:46

24    show that they -- over time, so...                            11:59:48


                                                                  Page 130

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 49 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1                 And I believe we also did Internet               11:59:50

2     research that confirmed it --                                11:59:53

3           Q.    So --                                            11:59:56

4           A.    Because --                                       11:59:57

5           Q.    I'm sorry.   Go ahead.                           11:59:57

6           A.    I'm not sure with this particular one.           11:59:58

7     I'm trying to see.                                           12:00:01

8                 Yeah, this one we're relying on the --           12:00:02

9     we're relying on the TLO report, which is -- which           12:00:06

10    is -- which identifies them as an alias.                     12:00:13

11                So I certainly wouldn't -- if I'm                12:00:18

12    relying -- if I'm relying on TLO, which Mr. Weir             12:00:20

13    is, if TLO is telling me they're the same person,            12:00:22

14    I don't know how you say that they aren't.                   12:00:26

15    Because it's Mr. Weir that's saying that they're             12:00:30

16    highly reli- -- that TLO is highly reliable and              12:00:32

17    they know what they're talking about.          And so I      12:00:34

18    don't know how he would discount TLO's association           12:00:37

19    of these two people being the same person.                   12:00:41

20          Q.    Who else on the list of phone numbers            12:00:43

21    or people identified in the sample set do you                12:00:48

22    think were misidentified as potential class                  12:00:51

23    members as a result of looking only at last names?           12:00:58

24          A.    Actually, we found another one                   12:01:02


                                                                Page 131

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 50 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           Q.    Uh-huh.                                          12:09:37

2           A.    Like companies in general?                       12:09:38

3           Q.    Companies in general.                            12:09:39

4           A.    I don't have any opinion about                   12:09:40

5     companies in general.                                        12:09:42

6           Q.    Do you have any opinion about banks in           12:09:43

7     general?                                                     12:09:45

8           A.    I have not undertaken any analysis that          12:09:45

9     would be able to allow me to form an opinion as to           12:09:52

10    how prevalent that is.                                       12:09:58

11          Q.    Do you have any understanding about              12:10:00

12    whether or not Citibank sometimes has outdated               12:10:01

13    information about people?                                    12:10:07

14          A.    Well, if you look at Mr. Revitch, the            12:10:09

15    information in the Contact Utilities Database was            12:10:16

16    outdated because he had told them his number was             12:10:21

17    that number and that it was not the account                  12:10:26

18    numbers.   So for a particular period of time, that          12:10:28

19    Contact Utilities Database was outdated in terms             12:10:32

20    of its information relating to him.                          12:10:35

21                So anecdotally, if you go through the            12:10:38

22    account records, you can find circumstances in               12:10:42

23    which that may be the case.                                  12:10:46

24          Q.    Earlier today I think you testified you          12:10:48


                                                                Page 138

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 51 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           years.     And they only give -- it's towards                12:12:05

2           the back.      I can't remember what the date is,            12:12:08

3           but it's old.                                                12:12:11

4                          They don't know that I've been                12:12:12

5           using this phone in continuous use.              Despite     12:12:14

6           the fact that if you put that telephone                      12:12:19

7           number on the Internet and Google it, you                    12:12:21

8           will come up with my name because my cell                    12:12:24

9           phone is listed in our directory, our online                 12:12:27

10          directory.      So how come they don't get that,             12:12:30

11          right?     I -- there just aren't studies done               12:12:34

12          because they don't disclose anything about                   12:12:40

13          the nature of the data that they're pulling                  12:12:42

14          from.                                                        12:12:45

15    BY MR. SMITH:                                                      12:12:45

16          Q.       Do you have an opinion, one way or                  12:12:45

17    another, about whether outdated information from                   12:12:48

18    companies can be one cause for unreliable                          12:12:53

19    information in the last seen date?                                 12:12:56

20                   MR. SASSO:     Object to the form.                  12:13:00

21                   THE WITNESS:     It's possible, but I               12:13:01

22          don't really have an opinion.           I have no idea       12:13:04

23          of where they're getting their data from.                    12:13:06

24                   ///


                                                                       Page 140

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 52 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     the data, the Metadata per se, the TLO reports,              12:15:11

2     that all of the pieces of the information should             12:15:16

3     have been considered unless he had a reason to               12:15:20

4     believe that it was irrelevant or unreliable.                12:15:23

5                  Now, the probability of ownership               12:15:29

6     scoring is TLO's own assessment of the reliability           12:15:32

7     of what it is reporting.     TLO is the only one that        12:15:36

8     knows what the source of that association is.                12:15:41

9     They -- they know whether or not it's a                      12:15:45

10    document -- it's coming from a document they                 12:15:51

11    consider to be reliable or it's from some junkie             12:15:56

12    lead list that they bought five years ago from God           12:15:58

13    knows who.    I don't know where this data is coming         12:16:01

14    from, but TLO does.                                          12:16:04

15                 And one of the things that it tries to          12:16:05

16    do, I would argue poorly, but at least it's                  12:16:06

17    trying, is to advise its clients how reliable a              12:16:11

18    particular association is that it's reporting,               12:16:19

19    because they make the decision that we're going to           12:16:21

20    report everything; you're going to get the whole             12:16:23

21    kitchen sink, everything.     And so I'm going to            12:16:26

22    report to you the -- the gossip that I got from              12:16:29

23    my -- my mother, and I'm going to report to you              12:16:36

24    information that I received from a government                12:16:38


                                                                Page 142

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 53 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     probability of ownership includes with it the                12:17:59

2     totality of associations, the quality of                     12:18:04

3     associations.                                                12:18:09

4                 So his methodology, which is the "I'm            12:18:10

5     just going to pick the most recent first seen                12:18:16

6     date," makes zero sense, absolutely zero sense,              12:18:21

7     because it is saying I'm going to ignore the                 12:18:27

8     totality of the documentation that TLO has, the              12:18:31

9     quality of the association, the sources, and TLO's           12:18:35

10    own view of how reliable this is.        I'm going to        12:18:41

11    substitute my own judgment.      I'm just going to           12:18:46

12    pick this one weird little thing that, according             12:18:49

13    to me at least, nobody told me it is unreliable,             12:18:52

14    because they told him -- apparently they told him            12:18:56

15    the other things were unreliable.        And it              12:18:57

16    substitutes his own judgment and ignores                     12:19:01

17    overwhelming evidence that an individual is, like            12:19:04

18    usually the bank, accountholder, is still                    12:19:09

19    associated with a phone number.                              12:19:11

20                So that -- that is what those                    12:19:14

21    paragraphs attempt to articulate.                            12:19:16

22          Q.    Do you think Mr. Weir should have given          12:19:19

23    more weight to what TransUnion says about its                12:19:21

24    products?                                                    12:19:25


                                                                Page 144

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 54 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           A.    I think that ignoring it based on the             12:19:25

2     statements of some unnamed account executive is --            12:19:28

3     is troubling.    I think that, at the very least, if          12:19:34

4     he believes that it is reliable data to begin                 12:19:39

5     with, he should be taking it into consideration.              12:19:43

6           Q.    Okay.    He should not ignore what                12:19:48

7     TransUnion says about its products?                           12:19:50

8           A.    I think it's -- I think it's a data               12:19:52

9     point that he should be considering.          What weight     12:19:55

10    he gives it, I don't know, but I can tell you that            12:19:57

11    ignoring it leads to the results that he has.                 12:20:00

12          Q.    Apart --                                          12:20:09

13          A.    He's just cherry picking --                       12:20:10

14          Q.    I'm sorry.

15          A.    He's cherry picking one data point and            12:20:13

16    creating a class based on it, and the results are             12:20:14

17    very unreliable as a result.      But I think all of          12:20:18

18    this data is unreliable.                                      12:20:20

19          Q.    All --

20          A.    I wouldn't use any of it.                         12:20:23

21          Q.    Any of what?    The probability score?            12:20:24

22          A.    I wouldn't use the probability score.             12:20:26

23    I wouldn't use any of it.     I don't think it's              12:20:29

24    capable in any way, shape or form of identifying              12:20:31


                                                                  Page 145

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 55 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     the class members that are -- that would be the              12:20:35

2     members of the class as defined by the plaintiffs.           12:20:40

3     I don't think it can be done.                                12:20:45

4           Q.      Apart from anything you did in                 12:20:46

5     connection with this case, have you ever used                12:20:49

6     TransUnion's probability of ownership score?                 12:20:53

7           A.      I don't think so.                              12:20:56

8           Q.      So the only time you used it was to run        12:20:59

9     a report on yourself and Mr. Weir?                           12:21:02

10          A.      No.   We've used -- I mean, it's been          12:21:04

11    part of the data that we've received in other                12:21:08

12    cases.                                                       12:21:10

13                  Because Verkhovskaya has -- I've been          12:21:11

14    in a number of cases with her, and she uses a                12:21:15

15    completely different methodology than Mr. Weir and           12:21:20

16    Mr. Snyder.     And she uses both LexisNexis and TLO.        12:21:24

17    I think she calls it a reverse waterfall.                    12:21:29

18                  And so she has produced to us TLO data,        12:21:33

19    and I'm not sure if it had the probability score,            12:21:38

20    but it may well have.      So this wouldn't have             12:21:41

21    been -- if it did, this isn't the only time we've            12:21:46

22    seen it.   This is the case in which I've given it           12:21:48

23    the most attention.                                          12:21:50

24          Q.      I see.   Okay.                                 12:21:52


                                                                Page 146

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 56 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1                 I could take a break in a little bit,            12:32:44

2     if you have a good stopping point, like five, ten            12:32:45

3     minutes.                                                     12:32:48

4           Q.    Yeah, I have just a few more questions.          12:32:49

5           A.    Whatever is convenient for you.                  12:32:51

6           Q.    Yeah.     On the last sentence of                12:32:56

7     paragraph 102, you note that the -- Citibank uses            12:32:58

8     a TCPA compliance mechanism that updates some                12:33:04

9     telephone numbers that appear in multiple accounts           12:33:11

10    to conform them to the lowest common level of                12:33:14

11    consent.                                                     12:33:17

12                Do you see that?                                 12:33:19

13          A.    Uh-huh.                                          12:33:19

14          Q.    Can you explain what you meant by that?          12:33:19

15    What is -- what do you mean by the lowest level of           12:33:22

16    consent?                                                     12:33:25

17          A.    Well, I would refer you back to                  12:33:26

18    Mr. Andrew Meeks' -- Todd Andrew Meeks'                      12:33:28

19    declaration because he's really the expert there             12:33:34

20    and I'm referencing his statements.                          12:33:37

21                But in terms of what I meant when I              12:33:41

22    drafted it, the lowest level of consent would be             12:33:43

23    "don't call me, you have no consent."                        12:33:47

24          Q.    Okay.                                            12:33:51


                                                                Page 155

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 57 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           A.    So if somebody says "do not call me" or            12:33:52

2     "this is a bad number," that means no consent.          No     12:33:56

3     consent would be the lowest level of consent.                  12:34:01

4                 Middle range would be you can text me,             12:34:04

5     but don't call me; you can call me, but don't text             12:34:07

6     me.                                                            12:34:11

7                 Highest level would be, call me, text              12:34:11

8     me, this number is yours to communicate with me in             12:34:15

9     any way you want.                                              12:34:17

10          Q.    And does that lowest level of consent              12:34:19

11    track to the account or the telephone number or                12:34:21

12    the customer name or something else or all of the              12:34:25

13    above?                                                         12:34:27

14          A.    I'm not sure -- well, this is all                  12:34:27

15    specific to each individual account.          You can          12:34:32

16    have -- I mean, people have multiple accounts with             12:34:36

17    Citibank.   You can have multiple credit cards.                12:34:38

18    You got -- you can have ten credit cards that                  12:34:43

19    they're -- that they're servicing either as a                  12:34:46

20    Citibank credit card or your kid has a card and                12:34:48

21    you signed on as a signatory for him.                          12:34:52

22                I mean, people have very different                 12:34:57

23    relationships with the bank.      Some of them are             12:34:59

24    very complex because there are a lot of different              12:35:01


                                                                   Page 156

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 58 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     they -- while they appear to have different names,           01:45:36

2     they clearly are related.      They are on each              01:45:39

3     other's accounts and they share the same telephone           01:45:41

4     number.                                                      01:45:44

5           Q.    Did you --                                       01:45:50

6           A.    None of which you would know without             01:45:50

7     digging into the account notes.                              01:45:52

8           Q.    Did you conduct any analysis of how              01:45:55

9     frequently agents make mistakes in terms of                  01:45:57

10    flagging wrong numbers or any other consent codes?           01:46:01

11          A.    Well, we looked at the -- the data of            01:46:05

12    the account records and we noted it where we saw             01:46:08

13    it.   I mean, obviously, it happened with                    01:46:14

14    Mr. Revitch.      It happens here.    I mean, it -- it's     01:46:17

15    something that occurs.                                       01:46:20

16          Q.    Where did you note it?        Did you keep a     01:46:21

17    running tally?                                               01:46:24

18          A.    In the report where we've identified             01:46:25

19    it.                                                          01:46:27

20          Q.    So this report contains every instance           01:46:28

21    where you found an example of agent error?                   01:46:30

22          A.    No.                                              01:46:33

23          Q.    Okay.     What other documents could I           01:46:34

24    look at to discern other examples where you found            01:46:37


                                                                 Page 168

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 59 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     Database recorded a change in consent from B                 01:49:37

2     to N.                                                        01:49:40

3             A.    Let me go back and read the context            01:49:41

4     here and I'll answer that.                                   01:49:43

5                           (Witness viewed said document.)        01:49:46

6                   THE WITNESS:   I don't know for sure,          01:49:47

7             but it wouldn't surprise me if it had                01:50:33

8             something to do with the name change, that           01:50:39

9             they received information that it was a              01:50:42

10            different last name, voicemail message,              01:50:47

11            et cetera, but that's speculation.                   01:50:53

12    BY MR. SMITH:                                                01:50:56

13            Q.    On Page 186 of your report, you note,          01:52:06

14    "Mr. Weir has the lowest level of TLO's                      01:52:11

15    subscription service."                                       01:52:17

16            A.    You mean paragraph 186?                        01:52:23

17            Q.    Did I say page?                                01:52:25

18            A.    Yes.                                           01:52:25

19            Q.    I meant paragraph, yes.       Thank you.

20            A.    That's why I didn't include all that           01:52:29

21    other analysis.      I was afraid I would get to 186.        01:52:31

22            Q.    Let's go to paragraph 186.                     01:52:31

23            A.    Yes, uh-huh.

24            Q.    And I'm just focused on the first              01:52:34


                                                                Page 171

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 60 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     sentence.     I just want to know what you meant when        01:52:35

2     you said, "Mr. Weir has the lowest level of TLO's            01:52:38

3     subscription service."                                       01:52:43

4           A.      25 bucks a month.                              01:52:43

5           Q.      That's a price, but --                         01:52:44

6           A.      That gives you the lowest level of             01:52:45

7     access.     It's one of those -- the databases will          01:52:47

8     charge you a certain amount of per monthly fee and           01:52:54

9     you get to -- you may have an all you can eat.               01:53:00

10    You may have a -- you get this much data and it's            01:53:05

11    cheaper.     So if you can guess the level -- you            01:53:08

12    get -- you pay the least amount based on what you            01:53:12

13    expect is going to be your known level of use.               01:53:15

14    And I'll see if I can unpack that a little bit               01:53:19

15    because I can see I'm confusing you.                         01:53:22

16                  If you are using these databases on a          01:53:25

17    regular basis -- and this is much like a Westlaw             01:53:29

18    subscription for a law firm, right?         If you're        01:53:32

19    going to use it a lot, you want to pay a certain             01:53:35

20    amount because you want to pay close to the amount           01:53:38

21    that you're going to -- you want to pay for the              01:53:43

22    amount of volume that you know you're going to get           01:53:46

23    in.   Because if you go over that, the price gets            01:53:48

24    really expensive very fast.                                  01:53:51


                                                                Page 172

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 61 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     thing.                                                              01:56:28

2           Q.     And it has nothing to do with the                      01:56:28

3     amount he pays on a per month basis?                                01:56:31

4           A.     No.     It just means his clients are                  01:56:31

5     paying an awful lot of money for it because he                      01:56:32

6     doesn't have a subscription that allows him to --                   01:56:35

7     when you pull the data over a -- your                               01:56:35

8     subscription -- your paid prescription [sic]                        01:56:41

9     amount, the price per search is typically much                      01:56:42

10    higher.    So the ultimate clients, if he's passing                 01:56:46

11    that along to them, they're paying a lot more                       01:56:50

12    money than if they were going to somebody that had                  01:56:54

13    a higher -- was paying for more volume.               They'd be     01:56:58

14    paying less per search.                                             01:57:01

15          Q.     Can you tell me what search tools you                  01:57:03

16    have access through TLOxp?                                          01:57:10

17          A.     TLOxp?                                                 01:57:14

18          Q.     Sure.                                                  01:57:17

19          A.     We have access to everything.             We have      01:57:18

20    both -- we have both batch access as well as the                    01:57:22

21    ability to pull individual reports.           The                   01:57:25

22    individual reports have all the information that                    01:57:28

23    they sell.                                                          01:57:31

24                 There's certain limitations, such as                   01:57:35


                                                                        Page 175

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 62 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     determine whether or not the data that he was                 02:25:55

2     analyzing was complete and accurate.          And I found     02:25:58

3     it very shocking that he didn't think that it was             02:26:01

4     his role to report any errors or to give any                  02:26:06

5     feedback or to provide the results for analysis to            02:26:10

6     the person who was giving the opinion on the data.            02:26:15

7     I thought all of that was highly unusual,                     02:26:19

8     unscientific and not in keeping with best                     02:26:24

9     practices, to say the least.                                  02:26:30

10          Q.    Do you agree or disagree that                     02:26:31

11    Mr. Weir's role was to operationalize Mr. Snyder's            02:26:35

12    instructions?                                                 02:26:40

13          A.    I don't understand honestly what these            02:26:41

14    two were doing, really.                                       02:26:43

15                You have Mr. Snyder who is giving the             02:26:45

16    opinion, and Mr. Snyder doesn't know anything                 02:26:47

17    about the data and can't pull it because he                   02:26:50

18    doesn't even have access to it.                               02:26:53

19                And then you have Mr. Weir who backs              02:26:55

20    off in his deposition of providing any kind of                02:26:58

21    opinion about the results and then nobody ever                02:27:00

22    looked at it.                                                 02:27:02

23                I have no idea what these two thought             02:27:03

24    they were doing, but it's highly unusual for -- in            02:27:05


                                                                  Page 199

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 63 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     number.      But it doesn't contain the name of any          02:43:56

2     subsequent carriers, so you're not going to get --           02:44:04

3     if I ported my cell phone to a landline number, it           02:44:07

4     doesn't -- it's not there.                                   02:44:11

5             Q.     Which numbers in the set of 176 from          02:44:14

6     the sample set were misidentified as cell phones?            02:44:18

7             A.     I don't know that that -- that they           02:44:22

8     were.                                                        02:44:25

9             Q.     Is there any other area where Mr. Weir,       02:44:26

10    in your view, did not follow Mr. Snyder's                    02:44:42

11    instructions?                                                02:44:45

12            A.     Yes.   He said that if there is               02:44:45

13    inconsistencies in the data, that you would either           02:44:50

14    throw the number out of the class or you would do            02:44:54

15    an individualized investigation.                             02:44:56

16                   And the methodology that Mr. Weir chose       02:45:00

17    to select the names associations in TLO ignored              02:45:07

18    the complexity and just simply grabbed the most              02:45:12

19    recent first seen date and called it a day and               02:45:19

20    didn't do anything to look at the dates of the               02:45:24

21    calls, didn't do anything to analyze when there              02:45:26

22    were more than one name associated with a                    02:45:29

23    telephone number at the same time.           He just         02:45:32

24    ignored all of that and just grabbed the -- the              02:45:36


                                                                Page 211

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 64 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     most recent first seen date and made that a class               02:45:41

2     member if that particular name didn't match it                  02:45:46

3     with the accountholder name.      And that clearly              02:45:51

4     ignores that.                                                   02:45:59

5                 And he also talks about first name                  02:46:00

6     matches, and Mr. Weir didn't do anything with                   02:46:02

7     first names, much to his -- to the detriment of                 02:46:05

8     his analysis because we were able to show that                  02:46:11

9     there were a number of first name matches based                 02:46:12

10    on -- that were actually the same people because                02:46:14

11    women change their name and men change their name               02:46:17

12    and people change their last name.         It's not an          02:46:21

13    exotic thing to have happen.                                    02:46:24

14           Q.   Was Mr. Snyder asked at his deposition              02:46:26

15    what he meant by the term "inconsistencies in                   02:46:36

16    data"?                                                          02:46:43

17           A.   It was an all-day deposition.           I can't     02:46:43

18    tell you at this point whether that specific                    02:46:44

19    question was asked.                                             02:46:47

20           Q.   Do you know what Mr. Snyder meant when              02:46:47

21    he used the term "inconsistencies in data"?                     02:46:51

22           A.   I know what I interpreted it to mean.               02:46:54

23    What was inside his head you would have to ask                  02:46:58

24    him.                                                            02:47:02


                                                                    Page 212

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 65 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1                      My understanding of it was the              02:47:02

2     inconsistencies would be that which -- those of us           02:47:03

3     who work with this day to day and day -- day in              02:47:07

4     and day out note where more than person is being             02:47:08

5     associated with a telephone number at the same               02:47:12

6     time, only one of those people typically picks up            02:47:16

7     an individual telephone call, you know.                      02:47:20

8                      So if you've got one -- if you've got       02:47:24

9     two, three, four names being associated with a               02:47:29

10    telephone number at the exact same time, that's an           02:47:32

11    inconsistency.                                               02:47:38

12            Q.       Does that mean the answer to my last        02:47:41

13    question is no?                                              02:47:43

14            A.       I have no idea.   That's my answer.         02:47:44

15            Q.       Do you know what Mr. Snyder meant when      02:47:47

16    he used the term "inconsistent data," yes or no?             02:47:51

17            A.       You're, you know, looking for -- I          02:47:55

18    already answered that.        I know what I interpreted      02:47:58

19    it to mean.        If you want to ask him what he meant,     02:48:00

20    you need to ask him.                                         02:48:04

21            Q.       Because you do not know?                    02:48:05

22            A.       I understand what I took it to mean.        02:48:07

23                     This is -- it's his language; it's his      02:48:14

24    head.        You want to know what he thought he meant       02:48:16


                                                                 Page 213

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 66 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1            A.     -- because you're going to miss anybody        02:58:07

2     that changes their name.                                     02:58:07

3            Q.     Is there any reason you can think of           02:58:08

4     why the methodology couldn't be modified to                  02:58:11

5     account for first names the way you described?               02:58:16

6            A.     There are certain errors that they made        02:58:18

7     that could be modified, but the entire methodology           02:58:20

8     fails because of a lot of the compound errors,               02:58:26

9     because of the fact that most of the information             02:58:30

10    is embedded in the account records, and because              02:58:33

11    the TLO data is in and of itself irretrievably               02:58:36

12    unreliable.     So you can do some fixing around the         02:58:43

13    edges, but it's essentially putting lipstick on a            02:58:46

14    pig.                                                         02:58:49

15           Q.     Is taking a count of first names one of        02:58:49

16    the ways to improve the methodology?                         02:58:52

17           A.     It certainly would be better than what         02:58:53

18    you had before, but it's not -- you know, you're             02:58:59

19    talking about improving.     You can't improve this          02:59:00

20    methodology to make it reliable without doing an             02:59:02

21    individualized analysis of the account records on            02:59:09

22    an account-by-account basis manually.          And even      02:59:11

23    then I think trying to use TLO is -- is a fail               02:59:16

24    because that data is so bad.                                 02:59:19


                                                                Page 222

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 67 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           Q.    Earlier, a moment ago, you described an          02:59:22

2     issue with the software not catching similarities            02:59:25

3     in names like Nick and Nicholas.                             02:59:29

4           A.    Uh-huh.                                          02:59:32

5           Q.    Do you -- do you recall when you were            02:59:33

6     sitting in on Mr. Weir's deposition he described             02:59:34

7     how the software that matches names can be                   02:59:39

8     adjusted to capture a broader range of names and             02:59:41

9     capture that sort of similarity?         Did you hear        02:59:47

10    that testimony?                                              02:59:50

11          A.    I don't recall it.                               02:59:50

12          Q.    Okay.     You don't recall reading that          02:59:52

13    testimony either?                                            02:59:58

14          A.    It's not --                                      02:59:58

15          Q.    Okay.

16          A.    I'm not denying that it's there.         I       03:00:01

17    just don't recall it.                                        03:00:04

18          Q.    And sitting here today, do you have any          03:00:04

19    reason to dispute Mr. Weir's testimony that the              03:00:06

20    software he used for name matching could be                  03:00:10

21    modified to -- to address the criticism that you             03:00:13

22    just raised about similar names?                             03:00:16

23                THE WITNESS:     Can you read that back.         03:00:20

24                ///


                                                                Page 223

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 68 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1                         (The reporter read the record as            03:00:34

2                          requested.)

3                 THE WITNESS:    I don't have any                    03:00:35

4           knowledge one way or the other.         I'm not           03:00:36

5           familiar with the MatchIt program.            I don't     03:00:38

6           know how configurable it is.                              03:00:40

7     BY MR. SMITH:                                                   03:00:43

8           Q.    You've never used the MatchIt program               03:00:44

9     in connection with your work with BRG?                          03:00:46

10          A.    This is the first time we've used it.               03:00:49

11    It's not one that we've used -- that plaintiff's                03:00:53

12    experts have used in other cases that we've worked              03:00:58

13    on.                                                             03:01:01

14          Q.    And you don't consider yourself an                  03:01:01

15    expert in that software, correct?                               03:01:04

16          A.    No, I had to -- I had a Stata expert                03:01:05

17    work on that data at my firm.                                   03:01:09

18          Q.    What was that Stata expert's name?                  03:01:11

19          A.    Sam.                                                03:01:20

20          Q.    Are there any other examples that you               03:01:21

21    can think of where you believe Mr. Weir failed to               03:01:23

22    follow instructions set forth by Mr. Snyder?                    03:01:27

23                        (Witness viewed said document.)             03:02:13

24                THE WITNESS:    I don't know whether or             03:02:13


                                                                    Page 224

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 69 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     the same name, Zoe Diaz, correct?                                 03:27:41

2             A.       Yes.                                             03:27:43

3             Q.       And you see the same phone number?               03:27:43

4             A.       Yes.                                             03:27:45

5             Q.       And it all matches the data that's in            03:27:45

6     Citibank's data, correct, by phone number --                      03:27:49

7             A.       Well, there's --

8             Q.       -- and name I mean?                              03:27:51

9             A.       You only got -- yeah, it's just got              03:27:51

10    those two things.                                                 03:27:53

11                     I have no idea whether -- you've got             03:27:55

12    the date first seen, date last seen.                You got a     03:27:58

13    phone score.        You got all kinds of other stuff.             03:28:01

14                     That TLO data is likely wrong, so I'm            03:28:04

15    never going to sign on to anything of that being                  03:28:07

16    accurate or correct.           Maybe it's accurate in some        03:28:10

17    ways.        No way to tell.                                      03:28:16

18            Q.       Do you think it's more likely than not           03:28:18

19    that the Zoe Diaz with the exact same phone number                03:28:20

20    in the TransUnion data shown on the first row of                  03:28:23

21    the first page of Exhibit 60 is the same Zoe Diaz                 03:28:26

22    identified in Citibank's records?                                 03:28:32

23            A.       I think that's probably more likely              03:28:35

24    true than not, yeah.                                              03:28:38


                                                                      Page 241

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 70 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           Q.    Okay.   Do you know for the 20,000               03:28:45

2     Citibank customers that were sampled by Mr. Weir             03:28:57

3     how many were accurately matched by name and                 03:29:00

4     number through TransUnion?                                   03:29:03

5           A.    I -- oh, it was a really high number.            03:29:05

6     It was like 98 percent, something like that, which           03:29:09

7     on the flip side it tells you, if you believe that           03:29:17

8     all of those associations are correct, then that             03:29:22

9     means that most of the phone indicator data that             03:29:26

10    there was a wrong number code is wrong.                      03:29:28

11                So -- and I put -- in my report there's          03:29:31

12    a notation that they're pulling data -- it's that            03:29:33

13    feedback loop -- they're pulling data from the               03:29:38

14    same sources that the -- in large part, they're              03:29:41

15    pulling data from bank records that may or may not           03:29:47

16    be dated.   There's -- neither is right.                     03:29:50

17          Q.    What do you mean "neither is right"?             03:29:58

18          A.    I mean the TLO data isn't right,                 03:30:02

19    that -- I doubt that it's correct that 98 percent            03:30:11

20    of those wrong -- those calls that were indicated            03:30:15

21    as wrong numbers were associated with the                    03:30:19

22    accountholders, but there's no way to tell which             03:30:24

23    ones were and which ones weren't because I think             03:30:29

24    they're pulling from some of the same data.                  03:30:32


                                                                Page 242

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 71 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           Q.    Are you aware of any method that could           03:31:56

2     be used to identify business names in Citibank               03:31:59

3     records?                                                     03:32:03

4           A.    Am I aware now?     No, I'm not currently        03:32:03

5     aware of anything.                                           03:32:11

6           Q.    You didn't investigate that issue                03:32:11

7     before?                                                      03:32:13

8           A.    No.    It didn't come up.                        03:32:13

9           Q.    Did you rerun Mr. Weir's analysis, do            03:32:16

10    it yourself from scratch?                                    03:32:27

11          A.    Yes.                                             03:32:28

12          Q.    And how did you do that?                         03:32:29

13          A.    We followed as much as we could before           03:32:31

14    his deposition, his methodology, but it was very             03:32:36

15    difficult to follow.     And we couldn't replicate it        03:32:39

16    entirely.   We had issues.                                   03:32:42

17          Q.    At what point -- how far down the                03:32:44

18    process were you able to go before you stopped,              03:32:47

19    pending his deposition?                                      03:32:52

20          A.    I'm trying to remember where we got              03:32:56

21    disparate results.                                           03:33:00

22                I know that initially when we were               03:33:04

23    looking at the 176, we thought the 120 was an                03:33:08

24    error, that it wasn't purposeful because Mr. Weir            03:33:17


                                                                Page 244

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 72 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     didn't disclose in his report that he was relying            03:33:22

2     on the most recent first seen date.                          03:33:27

3                  So when we got the data for the 176,            03:33:33

4     kind of looked at it and went, wow, this is a huge           03:33:37

5     mistake.    And we had just had that in another case         03:33:42

6     where the plaintiffs' expert just made a whopper             03:33:45

7     of a mistake on the analytics, and we kind of                03:33:49

8     assumed that that's what was going on here.                  03:33:53

9                  And then one of my staffer's came in            03:33:55

10    and said, "Wait a minute.     I think I know what's          03:34:01

11    going on here."    She showed me.      I went like,          03:34:03

12    "Huh, that's an odd way to do this," but it added            03:34:09

13    up.                                                          03:34:13

14                 So we pulled -- we pulled our own TLO           03:34:13

15    data and got the batch reports and did that and              03:34:21

16    tried to replicate it.                                       03:34:24

17                 I'm trying to remember where -- where           03:34:25

18    it went off.    We couldn't match the numbers                03:34:27

19    entirely.    I think it was from the -- I can't              03:34:29

20    recall whether or not it was on the trying to get            03:34:39

21    rid of the cellular numbers versus the landlines,            03:34:41

22    although that's usually not the problem because we           03:34:48

23    usually get the same date -- data.         It might have     03:34:49

24    been because of the portability issue, but we                03:34:50


                                                                 Page 245

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 73 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     couldn't replicate it.                                         03:34:57

2           Q.      You could not replicate it?                      03:34:58

3           A.      No, we -- I don't know that we ever got          03:35:00

4     to the point where we could replicate it.           I know     03:35:02

5     we hadn't replicated it as of the time of the                  03:35:04

6     deposition because we had questions that we wanted             03:35:08

7     asked so that we could figure out how to replicate             03:35:11

8     it.                                                            03:35:14

9                   They had -- they had more instructions           03:35:14

10    than we usually see because it's -- typically in               03:35:19

11    these cases you get these sort of big general                  03:35:23

12    narratives that are not analytic language, so to               03:35:26

13    speak.     When you're doing data analytics, it                03:35:33

14    should be completely replicable.                               03:35:35

15                  And Mr. Weir did not produce the                 03:35:38

16    numbers and the data reflecting each set.           So         03:35:43

17    here's my 20,000; then I get to 14,000, he didn't              03:35:47

18    produce that.     So you can't tell where it's gone            03:35:52

19    wonky.     So -- and he didn't produce -- he                   03:35:59

20    basically said, "I got these 20,000 and here's 176             03:36:01

21    and good luck getting there."       So we had questions        03:36:05

22    that we wanted answered so we could try and figure             03:36:09

23    out where it was going wrong.                                  03:36:12

24                  But at the end day, I think we might             03:36:13


                                                                   Page 246

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 74 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     have just stopped trying because the point was to            03:36:16

2     look at the 176.     And there was an awful lot of           03:36:20

3     work to do there to review the account records.              03:36:25

4     And as you may recall, it was Christmas and New              03:36:28

5     Year's.    It was all -- yeah.                               03:36:32

6           Q.      So I just want to step back and make           03:36:34

7     sure I understood.                                           03:36:40

8                   You followed as much as you could up to        03:36:42

9     a certain point.     Then there was some uncertainty         03:36:44

10    about using the first seen date or last seen date.           03:36:47

11    At a certain point, you understood that he was               03:36:50

12    using the most recent first seen date.                       03:36:53

13          A.      Yeah, we had that before the                   03:36:56

14    deposition.                                                  03:37:00

15          Q.      And then you resumed your effort to            03:37:00

16    replicate.     And at some point after that the              03:37:02

17    process got bogged down again.                               03:37:06

18                  And what I want to know from you is how        03:37:08

19    far further down the process you got once you                03:37:11

20    understood that he was looking at the --                     03:37:13

21          A.      And -- and --

22          Q.      -- most recent first seen date.                03:37:16

23          A.      And the answer is I'm not sure I               03:37:17

24    actually know the answer to that because it was              03:37:20


                                                                Page 247

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 75 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     probably Lanie Smith on my staff who was tasked                 03:37:25

2     with doing the SQL work.                                        03:37:30

3                   And I know that at a certain point we             03:37:36

4     just said it's not important.        We're -- we were           03:37:38

5     off by -- I can't remember even by how much.            But     03:37:43

6     we said it's not important; we can just look at                 03:37:47

7     the 176.                                                        03:37:50

8                   We know -- he's testified now how he              03:37:52

9     got there, and we understand his articulated                    03:37:53

10    process.     And it's really about the 176.         Let's       03:37:57

11    focus -- let's focus on his articulated class and               03:38:00

12    see what we can find there.        The extent to which          03:38:04

13    we couldn't replicate it became really less                     03:38:08

14    important.                                                      03:38:12

15                  Now, I don't know.     It's possible that         03:38:16

16    she continued on and figured it out and it just                 03:38:19

17    didn't bubble up to me.     It certainly wasn't                 03:38:23

18    something that made its way into the report.                    03:38:27

19          Q.      In terms of how far down the process              03:38:29

20    you got, however far that may have been, do you                 03:38:33

21    recall roughly how many telephone numbers you had               03:38:37

22    sort of funneled down to, so to speak?                          03:38:41

23          A.      I don't recall.   I'd be speculating at           03:38:44

24    this point.                                                     03:38:47


                                                                    Page 248

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 76 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     deposition he gave his cell phone number?                     03:39:55

2           A.    He gave his cell phone -- you mean his            03:39:57

3     cell phone number?                                            03:40:00

4           Q.    His cell phone number.                            03:40:01

5           A.    Yeah, there was some discussion of his            03:40:02

6     cell phone numbers.                                           03:40:07

7           Q.    Did you ever run that number through              03:40:07

8     TLOxp?                                                        03:40:09

9           A.    We ran Mr. Weir's name, I believe.        And     03:40:09

10    so anything that would have been associated with              03:40:11

11    him would have been on that TLO report, which I               03:40:13

12    believe was a -- an exhibit.                                  03:40:15

13          Q.    Okay.    So you ran his name prior to the         03:40:19

14    deposition, but after the deposition of Mr. Weir              03:40:20

15    you didn't run any additional reports?                        03:40:23

16          A.    No, uh-uh.                                        03:40:25

17          Q.    And is that because you believed you              03:40:27

18    would not get any additional information other                03:40:36

19    than what you had already obtained from the first             03:40:38

20    report?                                                       03:40:40

21          A.    I didn't care.                                    03:40:41

22          Q.    Okay.                                             03:40:43

23          A.    I mean, it just wasn't relevant.        We --     03:40:44

24    we had the point made, which was Mr. Weir's data              03:40:46


                                                                  Page 250

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 77 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1                      I presume that these -- I know that the       03:50:33

2     red ones may have been probably the last ones that             03:50:36

3     we were going through or something like here's one             03:50:38

4     that we really need to -- this may be the only one             03:50:40

5     left.        I think that may be it.       And then we did     03:50:42

6     some additional research and were able to find                 03:50:46

7     what we did.                                                   03:50:47

8             Q.       Why do you make that assumption about         03:50:47

9     the red line?                                                  03:50:50

10            A.       Because somebody may have told me that.       03:50:51

11    I'm thinking in my head that somebody told me                  03:50:58

12    that.                                                          03:51:00

13            Q.       What about the beige line?                    03:51:00

14            A.       I don't know.                                 03:51:03

15            Q.       Don't know.                                   03:51:03

16                     MR. SMITH:    This one is 62 and that one     03:52:30

17            is 63.                                                 03:52:32

18                            (Daley Exhibits 62 and 63 was          03:52:35

19                             marked for identification.)           03:52:36

20    BY MR. SMITH:                                                  03:52:36

21            Q.       So you've just been handed two                03:52:37

22    documents.        One is marked Exhibit 62 and the other       03:52:40

23    is marked --                                                   03:52:43

24            A.       Oh, yeah.                                     03:52:43


                                                                   Page 256

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 78 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           Q.      -- Exhibit 63.     They look very similar.     03:52:43

2                   I will just note for the record,               03:52:49

3     Exhibit 62 comes from a native file that was                 03:52:52

4     produced with the file name Citi_Revitch176151.              03:52:55

5     And Exhibit 63 had a file name ending in 153.                03:53:02

6                   And do you recognize the documents that        03:53:11

7     have been marked as Exhibit 62 and 63?                       03:53:14

8           A.      Yes.                                           03:53:17

9           Q.      What are they?                                 03:53:18

10          A.      These refer to the same issue that I           03:53:18

11    brought up right at the beginning of the                     03:53:21

12    deposition.     I'm trying to look right now for the         03:53:23

13    paragraph.     But it had to do with the analysis we         03:53:25

14    did about how many matches there were to a single            03:53:30

15    match on LexisNexis versus TLO.        I'm trying to see     03:53:35

16    which the single name matches.                               03:53:40

17                  If you give me a second, I can pull the        03:53:43

18    right paragraph number.        But I referenced it when      03:53:46

19    we first started.                                            03:53:57

20                         (Witness viewed said document.)         03:55:08

21                  THE WITNESS:     Sorry, I'm just having a      03:55:10

22          hard time finding it.       If you...                  03:55:12

23                         (Witness viewed said document.)         03:56:31

24                  THE WITNESS:     I found it, 156.              03:56:31


                                                                 Page 257

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 79 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     BY MR. SMITH:                                                  03:56:34

2           Q.    I'm sorry?                                         03:56:35

3           A.    Paragraph one fifty -- I'm sorry.          Is      03:56:36

4     it 156 or is it 157?                                           03:56:37

5                 157.                                               03:56:41

6                 The -- the one marked Exhibit 62 is the            03:56:46

7     workpaper that supports the number of -- the                   03:56:53

8     number 29 with a single name association.           And as     03:56:56

9     you may recall earlier today, I said this was done             03:57:01

10    without reference to the dates of the calls.                   03:57:05

11                And when you put that number in, when              03:57:09

12    you take that into consideration, the number                   03:57:12

13    becomes 70 as opposed to 29.      And this is the              03:57:16

14    workpaper for that, and I included both of them.               03:57:20

15          Q.    I see.                                             03:57:23

16                So are the numbers in Exhibit 62 and 63            03:57:44

17    derived from the 176 numbers that Mr. Weir --                  03:57:48

18          A.    Yes.                                               03:57:53

19          Q.    -- produced?                                       03:57:53

20                Okay.                                              03:57:54

21          A.    It's just a comparison to LexisNexis               03:57:59

22    what those results would be.                                   03:58:03

23          Q.    So the first number on -- I'm looking              03:58:17

24    at the top of Exhibit 63.     The very first row               03:58:22


                                                                   Page 258

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 80 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     you've got a phone number and name associated with           03:58:26

2     a number, Carlos Davila or Davila.                           03:58:29

3                  Do you see that?                                03:58:33

4           A.     Yeah.                                           03:58:34

5           Q.     Did you make any determination whether          03:58:37

6     Mr. Davila received a wrong number phone call from           03:58:40

7     Citibank?                                                    03:58:45

8           A.     Well, the report talks about the fact           03:58:45

9     that there is a purported number of 176 potential            03:58:49

10    class members or numbers.                                    03:58:56

11                 And what I did was go through the               03:59:00

12    database information that was pulled and my own              03:59:05

13    unique additional pulls and show that those names            03:59:09

14    are the same names as the accountholders in almost           03:59:14

15    every set of circumstances.      There was some where        03:59:17

16    there was an address match, et cetera, but they              03:59:21

17    basically relate back to the accountholders.                 03:59:24

18                 And pursuant to Mr. Snyder's                    03:59:27

19    methodology, any -- any matches are not class                03:59:29

20    members.    And so, therefore, according to your own         03:59:39

21    class identification methodology name matching,              03:59:41

22    they aren't class members.                                   03:59:47

23          Q.     That wasn't my question, though.                03:59:49

24          A.     Well, I understand, but that's what I           03:59:51


                                                                Page 259

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 81 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     did.                                                            03:59:53

2            Q.   But my question is:      Did you make the           03:59:55

3     determination whether or not Carlos Davila                      03:59:56

4     received a wrong number call from Citibank?                     03:59:59

5            A.   Nobody made that determination.           I         04:00:02

6     don't even think your own experts have said that.               04:00:05

7                 I'm here to analyze what your -- your               04:00:08

8     experts are purporting as a class identification                04:00:13

9     methodology, and I don't believe either of your                 04:00:16

10    experts are willing to say that anybody at any                  04:00:19

11    particular time got a wrong number call.            They're     04:00:22

12    just saying here's a way we can get some names                  04:00:25

13    that may have.                                                  04:00:29

14           Q.   A moment ago when you said nobody made              04:00:30

15    that determination, were you referring just to                  04:00:32

16    Carlos Davila specifically or all the names on --               04:00:35

17    itemized on Exhibit 63?                                         04:00:42

18           A.   I think all of them.       There's a section        04:00:42

19    in my report where I believe both -- neither of                 04:00:44

20    your experts are willing to -- certainly Mr. Weir               04:00:49

21    isn't saying that anybody particularly got a wrong              04:00:53

22    number call.                                                    04:00:55

23                This is just simply your -- your whole              04:00:58

24    proposal to identify these class members is to                  04:01:03


                                                                    Page 260

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 82 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     name match or to exclude names from the                         04:01:08

2     accountholders.        That's -- that's as far as I             04:01:12

3     understand you're going, not that anybody in                    04:01:15

4     particular got a wrong number call at any given                 04:01:18

5     time.        Nobody can tell who picked up a phone              04:01:22

6     unless you get into the account records.                        04:01:26

7             Q.       Looking again at Exhibit 63, the first         04:01:30

8     row -- I'm sorry, the first column is labeled "BRG              04:02:07

9     Matched Numbers," and then there are either 1s or               04:02:14

10    zeros that follow.                                              04:02:20

11                     What do the 1s or zeros signify?               04:02:21

12            A.       I'm not sure I know if there are -- I          04:02:26

13    have to count up to see if they come up to 29 or                04:02:41

14    70.                                                             04:02:44

15                     Usually that's the counter for the yes         04:02:48

16    or no of the analytic, a 1 equals yes and a zero                04:02:51

17    equals no, when you have the total at the bottom                04:02:56

18    typically.                                                      04:03:03

19                     My guess would be that if you counted          04:03:07

20    all of these up, you would probably get -- for                  04:03:08

21    this one, for 63, you would probably get 70.                    04:03:12

22                     Are these the same on either side?     BRG     04:03:24

23    match on the far right.                                         04:03:28

24                     This particular workpaper is not one           04:03:31


                                                                    Page 261

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 83 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     communication with a customer service rep, but the           04:33:08

2     phone utility database did not keep the historic.            04:33:11

3     As soon as there was a new indicator code, it                04:33:18

4     wrote over the old Phone Indicator Code.                     04:33:21

5                 Now, that information is available in            04:33:25

6     the account notes, embedded in it.         Historically      04:33:26

7     you can go through and read the account notes and            04:33:30

8     you can find those old indicator codes, but it               04:33:34

9     wasn't maintained historically in an automated               04:33:39

10    database in a -- until November 2017.                        04:33:42

11          Q.    So if someone -- if an agent updated a           04:33:47

12    code in the account notes, would that code                   04:33:54

13    information end up in another database?                      04:34:01

14          A.    When?                                            04:34:05

15          Q.    At the moment the change was made.               04:34:05

16          A.    But what -- when?     Date?                      04:34:07

17          Q.    Let's say prior than November -- prior           04:34:11

18    to November 2017.                                            04:34:12

19          A.    It would be overwritten.        So the           04:34:13

20    indicator code is an instruction, right?            It       04:34:18

21    instructs the dialer "do this," "don't do this"              04:34:21

22    under these circumstances.      The dialer has this          04:34:23

23    data -- this information about how to treat every            04:34:26

24    particular number that gets uploaded with it.                04:34:29


                                                                Page 274

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 84 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1           Q.      And how does the information get                      04:34:32

2     transmitted from the account notes ultimately to                    04:34:34

3     the dialer pre-November 2017?                                       04:34:38

4           A.      I think it's -- I believe that it's                   04:34:40

5     part of the -- it's part of the operations where                    04:34:43

6     the account information is transferred.               I mean, I     04:34:48

7     think the first thing they do is say, "Can we                       04:34:53

8     dial?"     So that's an exclusion, right?                           04:34:56

9                   So when they're trying to decide what                 04:34:59

10    numbers are going to be uploaded to the dialer                      04:35:01

11    tomorrow -- and Mr. Kalat has studied this more                     04:35:04

12    carefully than have I, so I would defer to him.                     04:35:08

13    But it's an exclusion so that those numbers are --                  04:35:11

14    if it's a bad number or if it's a no consent, it                    04:35:15

15    won't be sent to the predictive, if there's a                       04:35:19

16    predictive dialer, or if there's a -- whatever                      04:35:22

17    methodology that's going to be used, it won't --                    04:35:24

18    the exclusions apply and it's not sent.                             04:35:25

19          Q.      Still focused prior to November 2017,                 04:35:30

20    is it the case that there was records of a                          04:35:35

21    consent -- the current consent notation, B, N, V,                   04:35:40

22    whatever the code may be, but there was just no                     04:35:47

23    records of historical changes?                                      04:35:51

24                  MR. SASSO:   Object to the form.                      04:35:53


                                                                        Page 275

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 85 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1                   THE WITNESS:     I'm sorry.      I didn't         04:35:54

2             follow.                                                 04:35:55

3     BY MR. SMITH:                                                   04:35:56

4             Q.    Okay.                                             04:35:56

5             A.    My fault.                                         04:35:56

6             Q.    Let me put this away.                             04:35:57

7                   Let's say the date is January 1st,                04:35:59

8     2016, and you've got a given number.             It doesn't     04:36:02

9     matter what number, some number associated with a               04:36:07

10    Citibank customer.        And the consent code is either        04:36:11

11    N or B for that particular number on January 1st,               04:36:24

12    2016.                                                           04:36:35

13                  Is there some database that holds that            04:36:36

14    data that gets -- that allows that data to be                   04:36:39

15    transferred or transmitted to the dialer?                       04:36:44

16            A.    My understanding is that that is                  04:36:46

17    included in the account notes in the system of                  04:36:51

18    record, but it is overwritten over time as it                   04:36:54

19    changes.                                                        04:36:58

20                  And the only place where the changes in           04:36:59

21    an audit log exist is the Contact Utilities                     04:37:03

22    Database and only from November 2017 going forward              04:37:07

23    and that there is not a queryable, automated way                04:37:10

24    to find the historical phone indicator data for                 04:37:15


                                                                    Page 276

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 86 of 193
                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

1     You can put that away.      You were asked earlier if        04:40:50

2     plaintiffs' expert modified the methodology to               04:40:53

3     focus on wrong number account information in the             04:40:56

4     account level documents instead of the database              04:40:58

5     and the codes, would that be, in your view, a more           04:41:01

6     reliable method of identifying class members.                04:41:05

7                 Do you recall that?                              04:41:09

8           A.    Yes.                                             04:41:09

9           Q.    So you and your team reviewed account            04:41:10

10    level documents, correct?                                    04:41:13

11          A.    Yes, we did.                                     04:41:14

12          Q.    And do you have an opinion on the                04:41:14

13    difficulty or viability of reviewing those account           04:41:17

14    records to do the type of analysis that was                  04:41:21

15    proposed here in the plaintiffs' methodology?                04:41:24

16                MR. SMITH:     Objection, compound.              04:41:28

17                THE WITNESS:     I do.                           04:41:30

18    BY MR. SASSO:                                                04:41:31

19          Q.    And what's that?                                 04:41:31

20          A.    There is not a way to review those               04:41:32

21    accounts in any kind of an automated fashion.       The      04:41:37

22    only way that you can tease the information that's           04:41:43

23    relevant out of those account records is by a                04:41:49

24    manual review.                                               04:41:50


                                                                Page 280

                               Veritext Legal Solutions
                                    866 299-5127
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 87 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 88 of 193




                                                          EXHIBIT 2
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 89 of 193


1                    IN UNITED STATES DISTRICT COURT
2                    NORTHERN DISTRICT OF CALIFORNIA
3
4
5      JEREMIAH REVITCH, on behalf                   )
6      of himself and all others                     )
       similarly situated,                           )
7                                                    )
               Plaintiff,                            )
8                                                    ) Case No.
                     vs.                             ) 3:17-cv-06907-WHA
9                                                    )
       CITIBANK, N.A.,                               )
10                                                   )
               Defendant.                            )
11     _______________________________)
12                         DEPOSITION OF RANDALL SNYDER
13
14                            Taken at SLS Las Vegas
15                    2535 South Las Vegas Boulevard
16                            Studio 4, Grand Tower
17                           Las Vegas, Nevada            89109
18
19                          Sunday, December 23, 2018
20                                   9:02 a.m.
21
22
23     Reported By: Gale Salerno, RMR, CCR No. 542
24     Job No. 3177667
25     Pages 1- 219

                                                                  Page 1

                               Veritext Legal Solutions
                                    877-955-3855
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 90 of 193


1                  MR. SMITH:      Objection.         Misstates the
2     testimony.      Calls for a legal conclusion.
3                  THE WITNESS:       No.     What I did was I applied
4     the concept of wrong party number calls made with an
5     automatic dialing system.             And more specifically, to
6     cell phone numbers, which I understand is what the
7     TCPA provides for.        And based on that, those general
8     factors, that's how I created the methodology in my
9     report.
10    BY MR. SASSO:
11           Q.    And were you asked to take into account
12    whether calls were made to customers versus
13    noncustomers?
14           A.    Yes.
15           Q.    And how did you make the determination
16    whether a particular call was to a customer or
17    noncustomer?
18           A.    Well, in the methodology, if we determine
19    that a number was called that is not -- or that was a
20    wrong party number, which is indicated in the call
21    records, then the further step of obtaining contact
22    information, if the contact information we obtained
23    from one of the data processors matches the name on
24    the account record or is closely matched, then that
25    person is not a member of the class.

                                                                Page 71

                               Veritext Legal Solutions
                                    877-955-3855
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 91 of 193


1                  However, if you obtain contact information
2     associated with a phone number, and the date that --
3     usually these data processors will provide a date
4     when -- in their system, that information to their --
5     to the data's best representation, is the date when
6     that first occurred.
7                  You can be very sure that that was the
8     wrong -- that was the name and contact information of
9     the wrong number that was called.
10           Q.    You're able to be very sure that's the
11    wrong number called without doing any
12    cross-referencing, for example, to another data
13    source?
14           A.    In my opinion, what we did in the sample or
15    what Colin performed in the sample data is highly
16    reliable.
17                 However, if it's deemed to not be reliable
18    enough, for instance -- again, this is an adaptable
19    methodology -- then you can further cross-reference
20    against other data sources.
21                 So I have no problem with simply using
22    Transunion.      But, again, it's an open methodology
23    that can be refined if needed.
24           Q.    Did you have any input in defining the
25    class as it was ultimately defined in plaintiff's

                                                                Page 72

                               Veritext Legal Solutions
                                    877-955-3855
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 92 of 193


1            Q.    Is it your understanding that the numbers
2     that Citibank was calling here were numbers that they
3     intended to call their customers at?
4            A.    Well, I can't -- I can't testify to what
5     Citibank's intentions were or are.
6            Q.    Is it your understanding the calls were
7     made here for collection purposes to reach Citibank
8     customers?
9            A.    Generally, yes.         And we have evidence
10    that -- I agree that certainly that's their goal in
11    making these calls, but we have evidence that they
12    called wrong numbers.
13           Q.    You have evidence that they called numbers
14    that you claim were not associated with the customer?
15           A.    No.    They called numbers that Citibank
16    claims were not associated with the customer because
17    they're the ones that testified that they marked
18    things as wrong numbers, and those are considered to
19    be wrong numbers when they marked them as such.
20           Q.    And then you also remember reading the
21    testimony where they said that wrong numbers may get
22    marked as wrong numbers, but then later changed when
23    the customer says they, in fact, were not a wrong
24    number?
25           A.    That's not part of my analysis.            However,

                                                                Page 92

                               Veritext Legal Solutions
                                    877-955-3855
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 93 of 193


1     we did take into account if a record was marked as a
2     wrong number on a certain date, and then marked as
3     not and as a good number at a later date, we filter
4     out those records.        So they're not included in the
5     class.
6            Q.    But the point being, though, so even in
7     that scenario, if you have a phone number that's
8     coded as a wrong number, and then it changes, the
9     coding -- the original coding as a wrong number
10    doesn't necessarily mean that it's actually a wrong
11    number, correct?
12           A.    Well, I can't testify to the thoughts and
13    underlying reasons of Citibank personnel.                  All I know
14    is what's in the records, and if it was a wrong
15    number on an earlier date, but then deemed to not be
16    at a later date, and we have evidence of that, which
17    we do in some records, we filter them out; they're
18    not part of the class.
19           Q.    We talked earlier about sequential and --
20    let me make sure I got this right.                  You were told by
21    counsel that sequential means one following another.
22                 So where in the dialer documentation does
23    it define what sequential means?
24           A.    It doesn't.      I don't know why it would.             It
25    doesn't.

                                                                  Page 93

                               Veritext Legal Solutions
                                    877-955-3855
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 94 of 193


1     was a wrong party number, and we have deposition
2     testimony that when they -- I think it was
3     Ms. Malahey (phonetic), when a call party says it was
4     a wrong number, they consider that a wrong number and
5     mark it as such.
6                  So whatever they discuss that, if they
7     talked about the weather or talked about loans or
8     asked other questions, the fundamental piece of data
9     that we're using is a wrong party indication that's
10    been testified to actually mean Citibank considered
11    that a wrong number.
12           Q.    And you've read Ms. Malahey's (phonetic)
13    testimony where she then said that wrong number codes
14    are subsequently changed when customers indicate that
15    the wrong code was actually inaccurate?
16           A.    Absolutely.      We've already discussed that,
17    and we actually eliminate them from the putative
18    class membership if it turns out that Citibank
19    discovers that a wrong number isn't actually a wrong
20    number.
21                 We compare the dates, and we can easily
22    filter those out of the putative class.              In fact, I
23    testified to that in my declaration.
24           Q.    Is there anything about the actual
25    day-to-day usage of the Aspect system by Citibank

                                                               Page 114

                               Veritext Legal Solutions
                                    877-955-3855
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 95 of 193


1            Q.    Well, then why don't we make it clear.              So
2     for step one in paragraph 74, you're looking for the
3     change from the -- I think you said it was -- make
4     sure I got it right -- from IBS we're looking from
5     the change from -- here, J to H, and then for FDR
6     you're looking for B to N.
7            A.    Correct.
8            Q.    Right?
9                  Okay.    So then the phone indicator data
10    that has the indicators and the dates of the changes,
11    when you -- you reviewed that data, correct?
12           A.    Yes.
13           Q.    Did you review the entire data set, or just
14    a sample piece of it?
15           A.    Just a sample.        My understanding is there's
16    hundreds of thousands or millions of records, and
17    based on deposition testimony, and what these
18    indicators mean, we can be very sure that those
19    indicators would be consistent as applied to all the
20    records.
21           Q.    Did you observe in that data that it did
22    not contain any records of consent flags for any
23    dates prior to November 2017?
24           A.    I don't recall if we did that step or not.
25    But certainly if that's a required step, as I said

                                                               Page 138

                               Veritext Legal Solutions
                                    877-955-3855
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 96 of 193


1     before, this is an overall methodology that's very
2     adaptable.
3                  So we can always filter for additional
4     information if need be.          Or for instance, we're
5     supplying information that there's another indicator
6     that needs to be filtered.            We could certainly
7     perform that step as well.
8             Q.   So let me just clarify.                You don't recall
9     observing that there were no records of consent flags
10    for dates prior to November 2017?
11            A.   No.    As far as I know, and which is
12    immaterial to this methodology, the date ranges for
13    applying this methodology could be any date ranges we
14    choose.
15                 So this is the overall methodology, and if
16    we should only look at records in a certain date
17    range, that's certainly something we would add to
18    this.
19            Q.   So can the phone indicator data show
20    whether there was a consent flag on a number as of
21    October 2017?
22            A.   Can it?     Certainly it can.
23            Q.   Do you know -- did you observe in the data
24    in this case whether it did show any indicator,
25    consent indicator codes as of October 2017?

                                                                  Page 139

                               Veritext Legal Solutions
                                    877-955-3855
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 97 of 193


1     that number before and after that date, are you
2     including in your class the phone calls that come
3     prior to the date change, or are you including only
4     the calls that come from November 2017 to present?
5            A.    Regardless of whether it's November 2017 or
6     any other date, we're only counting calls after the
7     wrong party number indication is indicated.               And it
8     hasn't changed back at any period of time after that.
9                  So we looked at the wrong party number
10    indication, and all automatically dialed calls after
11    that date are counted.
12                 Now, whatever cut-off date there is, based
13    on availability of data, or what the class period is,
14    is immaterial to that basic methodology.
15           Q.    But you have to start from the last change
16    date, has to be your starting point?
17           A.    Yes.    You have to start when Citibank knew
18    it was a wrong number.
19           Q.    Okay.    Step 2 in paragraph 75, you say that
20    this step is more important due to abundance of
21    caution, and that's because some wrong codes, wrong
22    number codes, are applied to numbers that may not
23    actually be wrong numbers.
24           A.    That's right.       We're trying to eliminate
25    false positives.       So that even if at some point in

                                                               Page 150

                               Veritext Legal Solutions
                                    877-955-3855
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 98 of 193


1     time it was considered a wrong party, but at some
2     later date it was considered not to be a wrong party,
3     we just don't count it at all.
4            Q.    And the phone indicators are a reflection
5     of sort of the ultimate process of what happened when
6     the agent spoke to somebody at that time?
7            A.    Yeah.    And I don't know if it was that
8     specific behavior or what I gleaned from that
9     information is that that's -- these are the times the
10    calls were made after Citibank -- it was understood
11    by Citibank that this was a wrong party number.
12                 Now, what the call center's behavior is or
13    whatever is immaterial to this objective analysis.
14    So we just look at the wrong party number.
15                 We know from deposition testimony that that
16    really means they consider it a wrong number.                And
17    then automatic calls are still made after that point
18    in time.
19           Q.    And you're not giving an opinion as to --
20    if we wanted to understand what actually happened
21    that led to the phone indicator changing to a wrong
22    number, you're not providing an opinion on how that
23    can be done to understand what led to that change?
24           A.    That's right.       I'm only objectively looking
25    at what the indicator means based on deposition

                                                               Page 151

                               Veritext Legal Solutions
                                    877-955-3855
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 99 of 193


1     we're pretty sure that's a wrong party call.
2                  So if the name and address information are
3     completely different from the name on the account
4     record, and it's indicated as a wrong party number,
5     and calls are continually made to that number after
6     Citibank considered it a wrong number, the analysis
7     of obtaining contact information could tell us
8     whether that name is the name on the account or not.
9     And if it turns out that that name was on the
10    account, we can eliminate that.                That's something we
11    could exclude.
12                 So we're really looking at people that
13    appear to have no relationship at all to the account
14    record where, you know, automated calls were made to
15    a wrong number.
16                 So there's an extra confirmation step in
17    there when we obtain contact information.
18           Q.    I'm sorry, is it your testimony that the
19    data from Citibank includes the address information
20    for each of these accounts?
21           A.    No.     But we look at the name, primarily.
22           Q.    So when you said that you compare the
23    address or name, that was not accurate?
24           A.    Yeah.     It's really name.            Thank you for --
25    thank you for noticing that I misspoke.                  We're really

                                                                 Page 159

                               Veritext Legal Solutions
                                    877-955-3855
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 100 of 193


1      looking at the name information, that's right.
2                   But there's no reason why we couldn't look
3      at address information and compare that as well.                   And
4      we could certainly -- again, this is an adaptable
5      methodology.      If there's additional filtering that
6      needs to be made or comparisons that need to be made,
7      they certainly can be.
8            Q.     So step four, paragraph 77, so what process
9      is used to scrub four cell phones?                  Strike that.
10                  Let me ask this step four, that's the
11     process where you then try to identify which of the
12     phone numbers are actually cell phones versus land
13     lines?
14           A.     Correct.
15           Q.     So explain to me the process that takes
16     place there.
17           A.     It's all written out in a separate section
18     of my report called identifying cellular telephone
19     numbers.
20                  It's actually very simple to do.               It comes
21     from the origination of the ability to port telephone
22     numbers from November 2013.
23                  So there's a main realtime database and
24     offline database, and that data is sold to
25     wholesalers that then provide the service.

                                                                  Page 160

                                Veritext Legal Solutions
                                     877-955-3855
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 101 of 193


1      here or there.
2                   But over all, it's very reliable that
3      almost all of that data is correct.
4            Q.     So if the TLO data reports back a name,
5      number combination where there are multiple names
6      associated with a single phone number, and there is a
7      single date associated with one name, but a broader
8      range of dates associated with a different name,
9      which one of those is more reliable?
10           A.     I don't have that experience using data
11     with that hypothetical.          All I can say is if you get
12     data that looks erroneous for some reason, you can
13     always cross-reference that against another data
14     processor, or you in our case, you can eliminate it
15     from the class if you're not exactly sure.
16                  But I know just as a good practice in cases
17     like we have here, we're only trying to use data that
18     we're very sure of.
19                  So any conflicting data or any erroneous
20     data that we can see is erroneous or conflicting, we
21     typically just don't count, or we try and confirm it
22     in other ways.
23           Q.     In terms of how TLO is used, are they -- is
24     Mr. Weir performing sort of individual name/number
25     searches, or is he doing a batch search?

                                                               Page 189

                                Veritext Legal Solutions
                                     877-955-3855
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 102 of 193


1      be a business number.         So it's not associated with an
2      individual, it would be a member of the class.                I'm
3      sure he's aware of that, but you would have to ask
4      him specifically.
5              Q.   When you say you exclude business numbers,
6      you exclude business numbers if the defendant's
7      records showed it associated with a business number,
8      or if the TLO reports back a business number?
9              A.   Either one.      What you want to do is try to
10     exclude numbers associated business -- as a business
11     would not be a class member.
12                  So if there's a determination on either the
13     account record from Citibank or from Transunion or
14     another data processor's database that comes back as
15     a business name and not an individual name, that
16     certainly can be excluded as not being a member of
17     the class.
18                  I'm not aware of that situation happening
19     here, but Colin may be if you question him about
20     that.
21             Q.   And then how does the analysis account for
22     someone who is using their maiden name, for example?
23             A.   There's usually a high likelihood, if you
24     get name and address matching, and the only
25     difference is the last name, for instance, it's easy

                                                               Page 196

                                Veritext Legal Solutions
                                     877-955-3855
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 103 of 193


1      to just to be conservative, eliminate them from the
2      class.
3                      So if we have potentially a female that had
4      a maiden name in the Citibank account records, but we
5      have the same name with a different last name, and
6      maybe we query for address information, it might
7      match the address information.               We could do that
8      step, too.        That's in the account records.         We could
9      be very sure that that's probably the same person.
10                     And again, to be conservative, we try and
11     eliminate them from the class.
12             Q.      And do you know if that was done here to
13     take the additional step to query for address
14     information to eliminate people that may have a
15     similar first name but a different last name?
16             A.      I'm not sure.    I don't think it was done
17     here.        But again, as I said, the methodology we put
18     forth allows for additional filtering confirmation in
19     order to use a software process to determine class
20     membership.
21                     So the idea is to try and eliminate false
22     positives as much as possible.
23             Q.      So do you think we need to do those
24     additional steps before we can get to what you guys
25     have coined a final list of wrong numbers, or do we

                                                               Page 197

                                Veritext Legal Solutions
                                     877-955-3855
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 104 of 193


1                      Same for last names, same with first names.
2                      So the idea is that we want to be very sure
3      that truly this wrong party number really did go to a
4      different person than the name on the account record.
5              Q.      So with respect to what was done in this
6      case, is that similarity score analysis, is that the
7      only piece that was done with respect to the TLO
8      data?        Are you aware if Mr. Weir used the TLO data in
9      any other respects to identify class members?
10             A.      I don't know.      You would have to ask him.
11             Q.      And do you know if the TLO data provides a
12     first seen date of a name association with a phone
13     number?
14             A.      I've seen first seen date in lots of these
15     data processors.          I believe it does, but again, Colin
16     would be more of the expert to answer that question.
17             Q.      And do you know if the TLO data provides a
18     last seen date?
19             A.      It may.    Again, Colin is an expert in the
20     usage of this data and the data that's returned based
21     on the queries he makes, so I would defer to him.
22             Q.      So in this case, are you providing any
23     opinion upon the reliability of a first seen date
24     versus a last seen date in the TLO data?
25             A.      No.   I'm providing an opinion on the

                                                               Page 201

                                  Veritext Legal Solutions
                                       877-955-3855
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 105 of 193


1      general methodology that can be used to identify or
2      contact potential class members.
3            Q.     So do you have any opinion on whether a
4      first seen date or a last seen date is more reliable
5      for identifying potential class members?
6            A.     It depends what data we're getting back,
7      what those dates are associated with, the dates in
8      the call log records for when the automatic calls
9      were made.     All I can say is that an example of a
10     member who would be in the class is somebody that's
11     indicated by Citibank that they know is a wrong
12     number.    There's no additional indications.
13     Automatic calls were made after that number was
14     marked as a wrong number, and we come up with a name
15     through one of the data processors that is completely
16     different than the name on the accounts.
17                  That's the general methodology I'm opining
18     on.   Colin is an expert in all of the individual
19     details of performing the numerical analysis and
20     implementing this basic methodology.
21           Q.     So do you have any opinion on whether or
22     not a person -- if a TLO report provides two names
23     associated with a phone number, and one name has an
24     earlier first seen date, and the latest last seen
25     date, so there's a range of dates that TLO provides

                                                               Page 202

                                Veritext Legal Solutions
                                     877-955-3855
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 106 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 107 of 193




                                                          EXHIBIT 3
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 108 of 193
                                 CONFIDENTIAL

1      UNITED STATES DISTRICT COURT
2      NORTHERN DISTRICT OF CALIFORNIA
3      Case No. 3:17-CV-06907-WHA
4      -----------------------------------x
5      JEREMIAH REVITCH, on Behalf of
       Himself and all Others
6      Similarly Situated,
7                    Plaintiff,
8
9              - against -
10
11     CITIBANK, N.A.,
12                   Defendant.
       -----------------------------------x
13                         December 28, 2018
                           9:28 a.m.
14
15              ** C O N F I D E N T I A L **
16             Deposition of COLIN B. WEIR, taken by
17     Defendant, pursuant to Notice, held at the
18     offices of Ballard Spahr LLP, 1675
19     Broadway, New York, New York, before Todd
20     DeSimone, a Registered Professional
21     Reporter and Notary Public of the State of
22     New York.
23
24
25     Pages 1 - 380

                                                                  Page 1

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 109 of 193
                                 CONFIDENTIAL

1              A.         Again, I'm offering an opinion
2      about the general reliability of the data
3      and that my research would show that the
4      data is accurate in the sense that we are
5      generating matches, expected matches
6      between the Citibank data and the
7      TransUnion data, but I would not offer the
8      opinion that the TransUnion data is
9      perfect.
10             Q.         What percentage accuracy would
11     you attribute to the TransUnion data?
12             A.         I haven't been asked to
13     identify that precisely, but in other
14     situations where I have looked at similar
15     data, we wind up with situations where I
16     think in greater than 90 percent of
17     contexts the information is shown to be
18     definitively accurate, and then there is
19     additional data where, for example, it
20     shows a new customary user of the phone, it
21     is very likely that the majority of that
22     data is also accurate.
23             Q.         You said in certain instances
24     90 percent of the time the data is shown to
25     be definitively accurate?

                                                               Page 116

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 110 of 193
                                 CONFIDENTIAL

1              A.         Correct.
2              Q.         How?
3              A.         Again, we have an expectation
4      from a company's record that a number would
5      be associated with a person and then that
6      turns out to be the case in the TLOxp data.
7              Q.         Have you personally performed
8      any searches to definitively determine that
9      90 percent accuracy rate?
10             A.         Not in this case, but in
11     general with this type of data.
12             Q.         When?
13             A.         I think the last time I would
14     have done it would have been in the last
15     month or so.
16             Q.         For who?
17             A.         A client in another case.
18             Q.         A TCPA case?
19             A.         Yes.
20             Q.         And you were asked in that case
21     to check to see whether or not the data was
22     right?
23             A.         No.     That was just information
24     that I gleaned through the analysis.
25             Q.         What information did you glean

                                                               Page 117

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 111 of 193
                                 CONFIDENTIAL

1              A.         Well, I didn't decide myself it
2      was a mobile number.                I decided that the
3      carrier that TLO affiliated with that
4      number was a mobile carrier.
5              Q.         How many phone numbers of the
6      20,000 that you submitted came back with no
7      information at all?
8              A.         I don't have a precise
9      recollection of that.
10             Q.         How many came back as
11     landlines?
12             A.         Something less than 9,000 of
13     them.
14             Q.         Are you aware of the fact that
15     of the 20,000 numbers you submitted, TLO
16     returned results only for 13,344?
17             A.         I'm not aware.
18             Q.         Do you have any reason to
19     dispute the fact that of the 20,000 you
20     submitted only results were returned for
21     13,344?
22             A.         I would have to check, but I
23     don't have any basis as I sit here today to
24     argue with you.
25             Q.         Do you have any reason to

                                                               Page 262

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 112 of 193
                                 CONFIDENTIAL

1      dispute the fact that TLO didn't return any
2      results at all for 6,656 of the numbers you
3      submitted?
4              A.         Again, not without checking
5      that data.
6              Q.         Do you think that's a
7      significant percentage of 20,000?
8                         MR. MARCHESE:              Objection to
9      form.
10             A.         Again, I hadn't given it any
11     consideration.
12             Q.         You testified that you believed
13     TLO to be generally accurate, correct?
14             A.         Correct.
15             Q.         What do you do when there is no
16     data at all?
17             A.         Those numbers are omitted from
18     the analysis in a conservative way.
19             Q.         Does the fact that TLO doesn't
20     have data for a third of the numbers that
21     you submitted cause you to question at all
22     the accuracy of the data that they have?
23             A.         No.
24             Q.         You still believe it is
25     accurate even though they can't return

                                                               Page 263

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 113 of 193
                                 CONFIDENTIAL

1              Q.         If they did provide you with
2      names, what would you do?
3              A.         Run them through my matching
4      algorithm.
5              Q.         What is your matching
6      algorithm?
7              A.         It is part of this data program
8      known as Matchit, which does a bigram
9      analysis of two comparable pieces of text
10     and returns a Jaccard similarity score.
11             Q.         What would you do with that
12     information?
13             A.         I would then set a threshold
14     where if the similarity score was above a
15     certain amount, I would deem that as a
16     match of the name, and if it was below a
17     certain amount, I would deem it as a
18     mismatch for that name.
19             Q.         What were the amounts that you
20     set?
21             A.         Based upon my prior experience
22     doing this type of matching, I used a
23     threshold of 0.5.             The Jaccard score ranges
24     basically like a baseball batting average,
25     from 0 to 1, and you would never expect

                                                               Page 265

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 114 of 193
                                 CONFIDENTIAL

1      matches to all be 1, because what we are
2      trying to do is find, for example, like if
3      you have the middle initial tacked on, we
4      wouldn't want that to kick out a particular
5      name.
6                         So I set the score at 0.5.                  The
7      method is adaptable, so you could set that
8      at 0.4, if you wanted to be even more
9      conservative than I have already been.
10             Q.         What happens if there is
11     multiple names associated with the phone
12     number?
13             A.         Again, each name is evaluated,
14     and then per the date range discussion we
15     had today, I would look for the latest
16     match and the latest mismatch, and those, I
17     have described them as maximum match dates
18     and maximum mismatch dates, are then fed
19     back in to check the date range on the
20     calls.
21             Q.         Do you perform the -- what did
22     you call the name search again?                     I'm sorry.
23             A.         Matchit.
24             Q.         Did you perform the Matchit
25     search for every name that returned

                                                               Page 266

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 115 of 193
                                 CONFIDENTIAL

1      associated with the phone number?
2              A.         So we would have -- I think
3      that's right.          We would have paired the
4      Citibank data with the TransUnion data and
5      taken the name from Citibank and then
6      compared it with all of the names returned
7      from TransUnion.
8              Q.         And then after you compared it
9      with the names, you would perform your
10     first-seen date analysis?
11             A.         Correct.         Once we had the
12     matching status, I would generate those
13     maximum first-seen dates.
14             Q.         The Matchit search that you
15     performed, did it check last names only?
16             A.         So it compared both the first
17     name and last name for one check and just
18     the last name only for a second check, and
19     either of those that appeared as a match
20     would be considered a match for my
21     analysis.
22                        Again, the method is quite
23     adaptable, so if I was instructed to, for
24     example, match only the first name, the
25     method could work that way as well.

                                                               Page 267

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 116 of 193
                                 CONFIDENTIAL

1              Q.         When you say first name and
2      last name, did both of them have to match
3      for it to be excluded?
4              A.         So I ran a match on the first
5      name and last name and would deem it a
6      match if -- in some ways what I did was
7      basically an extra step that was not
8      necessary, because we accepted as a match
9      anything where just the last name matched.
10                        So I matched them first by
11     first name/last name and then I matched
12     them a second time just by the last name.
13     If it matched as a last name, that was
14     accepted as a match.
15             Q.         Did you perform any searches
16     specific to just the first name?
17             A.         Again, I did not do that in
18     this case, but the method would be easily
19     adaptable, since the matching information
20     would be there to look at the first name
21     only and consider as a match any name where
22     the first name matches, but the last name
23     does not.
24             Q.         Mr. Snyder testified that you
25     typically get many results for a single

                                                               Page 268

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 117 of 193
                                 CONFIDENTIAL

1              A.         We did one with a first and
2      last and then one with a last.
3              Q.         But if the last name didn't
4      match under the fuzzy match, they were
5      included, correct?
6              A.         I'm sorry, say that one more
7      time.
8              Q.         If the last name didn't match
9      Citibank's records, they were included in
10     the list, correct?
11             A.         They were found as a mismatch,
12     and that information was then used as part
13     of the way to generate the list.
14             Q.         So my wife's maiden name is
15     Kristin Kenny.           When we got married, she
16     changed her name to Kristin McKenna.
17                        She would be included in this
18     list if Citibank's records showed an
19     attempt to call Kristin Kenny?
20             A.         I would have to run the name
21     search and see if there was sufficient
22     information there for a match.
23                        If the Court were to want to
24     see a first name match, we can do that.                         If
25     we wanted to see a slightly lower

                                                               Page 272

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 118 of 193
                                 CONFIDENTIAL

1      threshold, that is also very easy.                      It
2      would take, again, five or ten minutes.
3              Q.         But your fuzzy search isn't
4      going to identify maiden name to married
5      name changes?
6              A.         It would depend on the names
7      and the similarity of the names.
8              Q.         You would have to marry someone
9      who has a similar last name to your maiden
10     name, correct?
11             A.         If the names are similar, it is
12     going to find it as a match.
13             Q.         So, Mr. Weir, you can agree
14     with me that we are reaching the
15     ridiculous, right?
16                        In order for that fuzzy search
17     to catch the married name, my wife's maiden
18     name and her married name would have to be
19     similar to each other, correct?
20             A.         Correct.
21             Q.         If her maiden name were
22     Fitzpatrick and she married me, McKenna,
23     they wouldn't connect on a fuzzy search?
24             A.         I'm sorry, pairing with you?
25             Q.         I am saying that if Citibank's

                                                               Page 273

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 119 of 193
                                 CONFIDENTIAL

1      think so.
2              Q.         Did you see any data from TLO
3      that showed multiple entries for the same
4      person?
5              A.         Yes.
6              Q.         Or date ranges for the same
7      person?
8              A.         Yes.
9              Q.         In those instances, did you use
10     the date range or did you use the
11     first-seen date?
12             A.         So to be conservative, as I
13     explained, I used the latest first-seen
14     dates for matches and the latest first-seen
15     date for mismatches.
16             Q.         And if a later first-seen date
17     contradicted with a date range for another
18     person, how did you deal with that
19     contradiction?
20             A.         When you are looking at the
21     last-seen date?
22             Q.         Yes.
23             A.         Based upon my prior experience,
24     I have relied upon the first-seen dates
25     because it would be very difficult for

                                                               Page 275

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 120 of 193
                                 CONFIDENTIAL

1      someone to become associated with a phone
2      number before they actually were associated
3      with the phone number.
4                         So let's say you are about to
5      go get a cell phone, TransUnion is not
6      going to know what number you are going to
7      get in advance.           So I believe the most
8      accurate information about the most current
9      customary user is the first-seen date data,
10     which is what I used, and in the
11     conservative maximum first-date fashion
12     that we have discussed.
13             Q.         Did you use the last-seen date
14     at all for your analysis?
15             A.         I did not, although it would
16     certainly be possible to incorporate that
17     into the analysis.
18             Q.         When you removed the name
19     matches, you were left with 176 unique
20     phone numbers that did not have last name
21     matches, correct?
22             A.         I think that's right.
23             Q.         In paragraph 15(VII)(4), you
24     state that "The resulting lists shows all
25     wrong number calls made to a cell phone

                                                               Page 276

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 121 of 193
                                 CONFIDENTIAL

1      an association, a single date, or do you
2      see multiple dates?
3              A.         Again, the first-seen date is
4      always going to be a single date, to the
5      best of my knowledge.
6              Q.         Have you seen an instance where
7      the first-seen date and -- what is the
8      last-seen date?
9              A.         Again, because of the way that
10     I use the data, I haven't given full
11     consideration to the last-seen date and
12     have been warned that that date can reflect
13     basically ongoing apparent affiliation with
14     a number when the number is no longer
15     affiliated with a person.
16                        So, for example, you go online
17     and you sign up for a utility and you
18     discontinue your cell phone, but you never
19     changed the number associated with the
20     account, and so, again, I rely upon the
21     first-seen dates since those are going to
22     be more reliable indicia of when a new
23     person is affiliated with a number than the
24     last seen dates.
25             Q.         Who warned you that the

                                                               Page 326

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 122 of 193
                                 CONFIDENTIAL

1      last-seen date is less reliable than the
2      first-seen date?
3              A.         Again, I believe I got that
4      information from my discussions with both
5      TransUnion and with LexisNexis.
6              Q.         Who at TransUnion told you
7      that?
8              A.         I don't have a recollection.
9              Q.         When was your conversation with
10     TransUnion where they told you that?
11             A.         Again, a year or two ago.
12             Q.         Was it a year or two years ago?
13             A.         I don't have a precise
14     recollection.
15             Q.         Was it in 2018?
16             A.         It was either sometime in 2017
17     or 2018.
18             Q.         Would it have been late 2017,
19     early 2017?
20             A.         Probably, again, mid 2017
21     through -- I mean, I didn't have the
22     conversation yesterday, so I'm guessing mid
23     2017 to early 2018.
24             Q.         And someone at Lexis told you
25     that the last-seen date was less reliable

                                                               Page 327

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 123 of 193
                                 CONFIDENTIAL

1              A.         Using a combination of
2      first-seen date for matches and mismatches.
3              Q.         And the matches and mismatches
4      we previously discussed are name matches,
5      correct?
6              A.         They are based on names,
7      correct.
8              Q.         And based on last names?
9              A.         Correct, although they could
10     easily be based on first names only.
11             Q.         I don't want to talk about what
12     you can do, I want to talk about what you
13     did do, and you only did it on last names,
14     right?
15             A.         I did it on last names,
16     although it would be very easy to do on
17     first names.
18             Q.         Does your methodology focusing
19     on last names take into account at all that
20     people change their names?
21             A.         Again, all I'm doing is
22     comparing the customary users with the
23     names identified in Citibank.
24             Q.         I would like to look at a
25     couple of examples of that, if that's okay.

                                                               Page 347

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 124 of 193
                                 CONFIDENTIAL

1                         You will see there are a few
2      calls to Tom's Custom Upholstery.                      Do you
3      see that?
4              A.         Yes.
5              Q.         What did you do to account for
6      businesses in your search?
7              A.         I have not been asked to
8      account separately for businesses, but I
9      have given some consideration, again, if I
10     was asked to do this, the Citibank notation
11     for businesses has the business name in the
12     first name and last name field.
13                        I would search, again, to match
14     those records where the first and last
15     names match and remove them from the
16     dataset.
17             Q.         But you didn't do that so far,
18     right?
19             A.         I haven't been asked to do
20     that, but I'm aware that I can.
21             Q.         We keep talking about all these
22     things you could do improve the results,
23     but you didn't do any of those things so
24     far, right?
25             A.         I don't know that I would agree

                                                               Page 357

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 125 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 126 of 193




                                                          EXHIBIT 4
         Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 127 of 193



     BURSOR & FISHER, P.A.
 1
     L. Timothy Fisher (State Bar No. 191626)
 2   Joel D. Smith (State Bar No. 244902)
     Thomas A. Reyda (State Bar No. 312632)
 3   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
 5   Facsimile: (925) 407-2700
     E-mail: ltfisher@bursor.com
 6           jsmith@bursor.com
             treyda@bursor.com
 7
     Attorneys for Plaintiff
 8

 9                                  UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11

12   JEREMIAH REVITCH, on behalf of himself and       Case No. 3:17-cv-06907-WHA
     all others similarly situated,
13                                                    REPLY DECLARATION OF RANDALL
                               Plaintiff,             A. SNYDER
14

15                  v.                                Date: February 14, 2019
                                                      Time: 8:00 a.m.
16   CITIBANK, N.A.                                   Courtoom: 12, 19th Floor

17                             Defendant.             The Hon. William H. Alsup
18

19

20

21

22

23

24         UNREDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
25

26

27

28
     REPLY DECLARATION OF RANDALL A. SNYDER
     CASE NO. 3:17-cv-06907-WHA
         Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 128 of 193




 1                        REPLY DECLARATION OF RANDALL A. SNYDER
 2          I, Randall A. Snyder, hereby declare as follows:
 3         1.       My name is Randall A. Snyder. I am an adult over the age of 18 and a resident of
 4   the state of Nevada. I have personal knowledge of each of the matters stated herein, and if called
 5   to testify I could and would testify competently about them.
 6         2.       I am an independent telecommunications technology consultant and reside at
 7   8113 Bay Pines Avenue, Las Vegas, Nevada, 89128. I have been retained by Bursor & Fisher,
 8   P.A. to provide my opinions relating to the dialing technology utilized by Citibank, N.A.
 9   (“Defendant” or “Citibank”) to make outgoing debt collection calls. In particular, I have been
10   asked to determine whether the Defendant utilized equipment that stored or produced telephone
11   numbers to be called, using a random or sequential number generator, and dialed such numbers,
12   and whether the Defendant utilized equipment that dialed telephone numbers from a stored list of
13   numbers automatically. In addition, I have been asked to determine whether identity and contact
14   information for proposed Class members can be correctly obtained based on the produced call
15   log data.
                    RELEVANT TRAINING, EXPERIENCE AND CREDENTIALS
16

17          3.      I have over 34 years of experience in telecommunications network and system
18   architecture, engineering, design and technology. I have expertise in the fields of both wireline
19   and wireless telecommunications networking technology. I have a Bachelor of Arts degree with a
20   major in mathematics from Franklin and Marshall College. I have been retained as a testifying or
21   consulting expert in over 320 cases regarding cellular telecommunications technology, including
22   over 280 cases regarding the Telephone Consumer Protection Act (“TCPA”). Additionally, I
23   have been retained by both plaintiffs and defendants regarding the TCPA and associated
24   regulations.
25          4.      I was a software engineer, designing, developing, testing and deploying code for
26   complex real-time database, data communications and telecommunications systems for the first
27

28
     REPLY DECLARATION OF RANDALL A. SNYDER                                                              1
     CASE NO. 3:17-cv-06907-WHA
         Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 129 of 193




 1   eight years of my career. This work included designing and developing relational databases,
 2   database applications, data communications protocols, telecommunications protocols, signaling
 3   protocols, call control and call processing systems and dynamic traffic engineering and overload
 4   control systems for the cellular networks. Overall, these software systems were written in
 5   assembly computer language (ASM), Pascal and C programming languages.
 6          5.      I have taught many classes and seminars on both wireline and wireless
 7   telecommunication network technologies and have been a panelist and speaker at numerous
 8   conferences at the Institute of Electrical and Electronics Engineers (“IEEE”), the Personal
 9   Communication Society (“PCS”), and the Cellular Telecommunications and Internet Association
10   (“CTIA”) as an expert in telecommunication networks. I spent seven years developing standards
11   within the American National Standards Institute’s subsidiary organization, the
12   Telecommunications Industry Association (“TIA”), providing technical contributions and
13   authoring and editing telecommunications proposed standards documents. Most notably, I
14   authored and oversaw the standardization of Interim Standard 93, providing interconnection
15   technology between wireline and wireless networks, which is now a fully accredited national
16   standard of the American National Standards Institute (“ANSI”).
17          6.      I am the co-author of the McGraw-Hill books “Mobile Telecommunications
18   Networking with IS-41,” and “Wireless Telecommunications Networking with ANSI-41, 2nd
19   edition” published in 1997 and 2001, respectively. I have been issued 40 patents on
20   telecommunications technology. I have been hired as a consultant by the CTIA, as well as by
21   many wireline and wireless telecommunications companies, including Bell Laboratories, McCaw
22   Cellular, AirTouch, AirTouch International, AT&T Wireless, AT&T Mobility, Lucent, Nokia,
23   Ericsson, Motorola, Samsung, Siemens, Nextwave, MCI, Daewoo, Globalstar, T-Mobile, Sprint,
24   U.S. Cellular, Teleglobe Canada, Teledesic and other telecommunications technology vendors
25   and service providers. I was also nominated in 2006 for a National Television Arts Emmy Award
26   for Outstanding Achievement in Advanced Media Technology for unique wireless content
27

28
     REPLY DECLARATION OF RANDALL A. SNYDER                                                             2
     CASE NO. 3:17-cv-06907-WHA
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 130 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 131 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 132 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 133 of 193




                                                          (;+,%,7 
   Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 134 of 193



                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA




JEREMIAH REVITCH, on Behalf of Himself
and all Others Similarly Situated,


                              Plaintiffs,        Case No. 17-cv-06907-JCS

       v.


CITIBANK, N.A.,
                             Defendant.




                                Reply Declaration



                                            of



                                &2/,1 % :(,5


                                 February 1, 2019



    REFERENCES MATERIALS DESIGNATED "CONFIDENTIAL" AND "HIGHLY

     CONFIDENTIAL ATTORNEYS' EYES ONLY" UNDER PROTECTIVE ORDER



             UNREDACTED DOCUMENT SOUGHT TO BE SEALED
    Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 135 of 193




I, Colin B. Weir, declare as follows:



       I am Vice President at Economics and Technology, Inc. ("ETI"), One Washington Mall,

15th Floor, Boston, Massachusetts 02108. ETI is a research and consulting firm specializing in

economics, statistics, regulation and public policy.



                    , 48$/,),&$7,216 %$&.*5281' $1' (;3(5,(1&(



       1.   I hold a Masters of Business Administration, with honors, from the High Technology

program at Northeastern University, Boston, Massachusetts. I hold a Bachelor of Arts degree

cum laude in Business Economics from The College of Wooster, Wooster, Ohio. I have

provided expert testimony before federal and state courts, the Federal Communications

Commission, and state regulatory commissions, and have contributed research and analysis to

numerous ETI publications and expert testimony at the state, federal, and international levels. I

have consulted on a number of cases involving telecommunications issues, including the TCPA,

broadband technology and Internet access; technical issues associated with net neutrality; Early

Termination Fees (ETFs); Late Fees; wireless handset locking practices, merger/antitrust

analysis, determination of Federal Excise Tax burden, ISP-bound traffic studies, area code splits

and related numbering policy, Universal Service Fund issues, pricing and regulation of Un-

bundled Network Elements, analysis of special access rates and pricing trends, and development

of a macroeconomic analysis quantifying the economic impact upon the US economy and job

markets of overpricing special access services; wireless pricing; and wireline telecommu-

nications tariff and contract pricing. I have consulted on a variety of consumer and wholesale

products cases, calculating damages relating to telecommunications services, food products,

household appliances, herbal remedies, health/beauty care products, electronics, and computers.

My Statement of Qualifications, which outlines my professional experience, publications, and

record of expert testimony, is attached hereto as Exhibit 1. This includes a list of all cases in

                                                                               ECONOMICS AND
                                                                             TECHNOLOGY ,           INC.
        Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 136 of 193
Reply Declaration of Colin B. Weir
February 1, 2019
Page 2 of 22


which, during the previous four years, I have testified as an expert at trial or by deposition. Prior

to joining ETI, I worked at Stop and Shop Supermarkets for a period of seven years, working as

a cash department head, grocery/receiving clerk, and price-file maintenance head.



                                         ,, (1*$*(0(17

           2.    I provide this declaration in connection with connection with the case filed by

Plaintiff Jeremiah Revitch ("Plaintiff") in the above-captioned action against Defendant

Citibank N. A. ("Defendant"). I have been asked by Counsel for Plaintiff to review the January

11, 2019 Report of Margaret Daley ("Daley Report") and to respond thereto. I make this

declaration based upon my own personal knowledge and, if called as a witness in this action, I

would be able to competently testify as to the facts and opinions set forth herein.

           3.    ETI is being compensated at the rate of $600 per hour for my work on this case. The

opinions expressed in this declaration are my own, and my compensation is not dependent upon

the substance of these opinions or the outcome of the litigation.

           4.    The documents, data and other materials that I relied upon in forming my opinions

are identified throughout my report and in Exhibit 2, attached hereto. In addition, I have relied

upon my educational background and more than 15 years of experience.



                                    ,,, 5(63216( 72 '$/(<


'DOH\ LV QRW LQ D SRVLWLRQ WR HYDOXDWH P\ HIIHFWXDWLRQ RI WKH 6Q\GHU PHWKRGRORJ\ EHFDXVH

VKH GRHV QRW XQGHUVWDQG WKH PHWKRG DQG GRHV QRW KDYH DQ\ IDPLOLDULW\ ZLWK FRPSRQHQWV RI

WKH DQDO\VLV


           5.    The Daley Report focuses on whether or not Snyder's methodology, and my

implementation of that methodology can be used to determine damages in this case. 1 But Daley
1
    See, generally, Daley Report.

                                                                                ECONOMICS AND
                                                                               TECHNOLOGY ,             INC.
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 137 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 138 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 139 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 140 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 141 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 142 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 143 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 144 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 145 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 146 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 147 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 148 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 149 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 150 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 151 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 152 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 153 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 154 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 155 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 156 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 157 of 193




                           Exhibit 1

               Statement of Qualifications
                           of

                       COLIN B. WEIR
      Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 158 of 193




                                    Statement of Qualifications

                                           COLIN B. WEIR



   Colin B. Weir is Vice President at Economics and Technology, Inc. Mr. Weir conducts
economic, statistical, and regulatory research and analysis, and testifies as an expert witness. Mr.
Weir's work involves econometric and statistical analysis, multiple regression, surveys, statistical
sampling, micro- and macroeconomic modeling, accounting and other economic analysis. Such
analysis often involves analysis of databases, call detail records, and other voluminous business
records. Mr. Weir is familiar with common statistical and econometric software packages such as
STATA and Sawtooth Software. Mr. Weir assists with analysis of economic, statistical and other
evidence; and preparation for depositions, trial and oral examinations. Mr. Weir has provided expert
testimony before federal and state courts, the FCC, and state regulatory commissions, and has
contributed research and analysis to numerous ETI publications and testimony at the state, federal,
and international levels. Prior to joining ETI, Mr. Weir worked at Stop and Shop Supermarkets as a
cash department head, grocery/receiving clerk, and price-file maintenance head.

   Mr. Weir's experience includes work on a variety of issues, including: economic harm and
damage calculation; liquidated damages provisions; lost profits; false claims; diminution in value;
merger/antitrust analysis; Early Termination Fees (ETFs); Late Fees; determination of Federal
Excise Tax burden; and development of macroeconomic analyses quantifying the economic impact
of corporate actions upon the US economy and job markets.

   Mr. Weir has conducted research and analysis in numerous litigation and regulatory matters on
behalf of corporate, government and individual clients, including AT&T, MTS Allstream (Canada),
The US Department of Justice, Office of the Attorney General of Illinois, Pennsylvania Department
of Revenue, Thomas v. Global Vision, (class action litigation, Superior Court, County of Alameda),
Ayyad v. Sprint (class action litigation, Superior Court, County of Alameda), Forcellati v. Hylands
(class action, U.S. District Court, Central District of California), and Ebin v. Kangadis Foods (class
action, U.S. District Court, Southern District of New York).

   Mr. Weir holds an MBA with honors from Northeastern University. He also holds a Bachelor of
Arts degree cum laude in Business Economics from The College of Wooster.

   Mr. Weir is a member of the Boston Economic Club, a business member of the Boston Bar
Association, serves on the Board of Trustees of the Waring School, and serves as the comptroller for
the Sybaris Investment Partnership.




                                                                            ECONOMICS AND
                                                  1                        TECHNOLOGY , INC.
     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 159 of 193
                          Statement of Qualifications – Colin B. Weir


  3XEOLFDWLRQV DQG 7HVWLPRQ\ RI &ROLQ % :HLU

  Mr. Weir has co-authored the following:

Interoperability and Spectrum Efficiency: Achieving a Competitive Outcome in the US Wireless
Market (with Lee L. Selwyn) Economics and Technology, Inc., prepared on behalf of United States
Cellular Corporation, July 2012.

The Price Cap LECs’ “Broadband Connectivity Plan”: Protecting Their Past, Hijacking the
Nation’s Future (with Lee L. Selwyn and Helen E. Golding) Economics and Technology, Inc.,
prepared on behalf of United States Cellular Corporation, September 2011.

Regulation, Investment and Jobs: How Regulation of Wholesale Markets Can Stimulate Private
Sector Broadband Investment and Create Jobs (with Lee L. Selwyn, Susan M. Gately, and Helen E.
Golding) Economics and Technology, Inc., prepared on behalf of Cbeyond, Inc., Covad
Communications Company, Integra Telecom, Inc., PAETEC Holding Corp, and tw telecom inc.,
February 2010.

Revisiting Us Broadband Policy: How Re-regulation of Wholesale Services Will Encourage
Investment and Stimulate Competition and Innovation in Enterprise Broadband Markets, (with Lee
L. Selwyn, Susan M. Gately, and Helen E. Golding) Economics and Technology, Inc., prepared on
behalf of MTS Allstream, February 2010.

Longstanding Regulatory Tools Confirm BOC Market Power: A Defense of ARMIS (with Lee L.
Selwyn, Susan M. Gately, and Helen E. Golding) Economics and Technology, Inc., prepared on
behalf of the AdHoc Telecommunications Users Committee, January 2010.

Choosing Broadband Competition over Unconstrained Incumbent Market Power: A Response to
Bell and TELUS (with Lee L. Selwyn, Susan M. Gately, and Helen E. Golding) Economics and
Technology, Inc., prepared on behalf of MTS Allstream, April 2009.

The Role of Regulation in a Competitive Telecom Environment: How Smart Regulation of Essential
Wholesale Facilities Stimulates Investment and Promotes Competition (with Lee L. Selwyn, Susan
M. Gately, and Helen E. Golding) Economics and Technology, Inc., prepared on behalf of MTS
Allstream, March 2009.

Special Access Overpricing and the US Economy: How Unchecked RBOC Market Power is Costing
US Jobs and Impairing US Competitiveness (with Lee L. Selwyn, Susan M. Gately, and Helen E.
Golding) Economics and Technology, Inc., prepared on behalf of the AdHoc Telecommunications
Users Committee, August 2007.

The AWS Spectrum Auction: A One-Time Opportunity to Introduce Real Competition for Wireless
Services in Canada (with Lee L. Selwyn and Helen E. Golding) Economics and Technology, Inc.,
prepared on behalf of MTS Allstream, June 2007.

Comparison of Wireless Service Price Levels in the US and Canada (with Lee L. Selwyn)
Economics and Technology, Inc., prepared on behalf of MTS Allstream, May 2007.
                                              2
                                                                         ECONOMICS AND
                                                                        TECHNOLOGY , INC.
      Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 160 of 193
                             Statement of Qualifications – Colin B. Weir


Hold the Phone! Debunking the Myth of Intermodal Alternatives for Business Telecom Users In
New York (with Susan M. Gately and Lee L. Selwyn) Economics and Technology, Inc., prepared
for the UNE-L CLEC Coalition, August 2005.



   Mr. Weir has submitted the following testimony:

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD Debbie Krommenhock and
Stephen Hadley, on behalf of themselves, all others similarly situated, and the general public, v.
Post Foods, LLC, Case No. 3:16-cv-04958-WHO (JSC), on behalf of Law Offices of Jack
Fitzgerald, PC, Declaration submitted January 11, 2019.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI 1HZ <RUN Leona Hunter and Anne Marie
Villa, on behalf of themselves and all others similarly situated, v. Time Warner Cable Inc., Case
No. 15-cv-06445-JPO (JLC), on behalf of Bursor & Fisher, P.A. Declaration submitted on
November 30, 2018; Deposition on December 21, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD Jeremiah Revitch, on Behalf of
Himself and all Others Similarly Situated, v. Citibank, N.A., Case No. 17-cv-06907-JCS, on behalf
of Bursor & Fisher, P.A. Declaration submitted on November 27, 2018; Deposition on
December 28, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW &HQWUDO 'LVWULFW RI &DOLIRUQLD Kaylee Browning and Sarah Basile,
on behalf of themselves and all others similarly situated, v. Unilever United States Inc., Case No.
8:16-cv-02210, on behalf of Bursor & Fisher, P.A., Declaration submitted on October 22, 2018;
Deposition on November 1, 2018; Reply Declaration submitted on November 23, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI 1HZ <RUN Lori Canale, individually, and on
behalf of all others similarly situated, v. Colgate-Palmolive Co., Case No. 7:16-CV-03308-CS, on
behalf of Bursor & Fisher, P.A., Declaration submitted on September 19, 2018.

6XSHULRU &RXUW IRU WKH 6WDWH RI &DOLIRUQLD ,Q DQG IRU WKH &RXQW\ RI 6DQ )UDQFLVFR Michelle
Gyorke-Takatri and Katie Silver on behalf of themselves and all others similarly situated, v. Nestlé
USA, Inc. and Gerber Products Company, Case No. CGC 15-546850, on behalf of Stanley Law
Group, Declaration submitted on September 7, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI ,OOLQRLV (DVWHUQ 'LYLVLRQ Ryan Porter and
Haarin Kwon, individually and on behalf of all others similarly situated, NBTY, Inc., United States
Nutrition Inc., Healthwatchers (DE), Inc., and MET-RX Nutrition, Inc., Case No. 15-cv-11459, on
behalf of Bursor & Fisher, P.A., Declaration submitted on August 15, 2018; Deposition on
October 12, 2018; Reply Declaration on December 21, 2018.



                                                  3
                                                                             ECONOMICS AND
                                                                            TECHNOLOGY , INC.
      Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 161 of 193
                            Statement of Qualifications – Colin B. Weir


6XSHULRU &RXUW RI WKH 6WDWH RI &DOLIRUQLD )RU 7KH &RXQW\ RI 6DQ )UDQFLVFR Deanna Gastelum
and Heather Bryden individually and on behalf of all other persons similarly situated, v. Frontier
California Inc., Case No. CGC-11-511467, on behalf of Bramson, Plutzik, Mahler and Birkhaeuser;
Declaration submitted on July 31, 2018, Declaration submitted August 13, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW )RU WKH 6RXWKHUQ 'LVWULFW RI 1HZ <RUN Suzanna Bowling,
individually and on behalf of all others similarly situated, v. Johnson & Johnson and McNeil
Nutritionals, LLC, Case No. 1:17-cv-03982-AJN, on behalf of Bursor & Fisher, P.A., Declaration
submitted on July 30, 2018, Deposition on September 6, 2018; Reply Declaration submitted on
November 16, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI 1HZ <RUN Anne De Lacour, Andrea Wright,
and Loree Moran individually and on behalf of all others similarly situated, v. Colgate-Palmolive
Co., and Tom's of Maine Inc., Case No. 1:16-cv-08364-RA, on behalf of Bursor & Fisher, P.A.,
Declaration submitted on June 15, 2018; Deposition on August 28, 2018; Reply Declaration
submitted on November 21, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD 6DQ )UDQFLVFR 'LYLVLRQ In re:
Chrysler-Dodge-Jeep EcoDiesel® Marketing, Sales Practices, and Products Liability Litigation
Dorun Bali, et al., v. Fiat Chrysler Automobiles N.V., FCA US LLC, Sergio Marchionne, VM
Motori S.p.A., VM North America, Inc., Robert Bosch GmbH, Robert Bosch LLC, and Volkmar
Denner, Case No. MDL 2777-EMC, on behalf of Lieff Cabraser Heimann & Bernstein, Declaration
submitted on June 6, 2018, Deposition on July 18, 2018, Reply Declaration submitted on
September 4, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD Stephen Hadley, on behalf of
himself, all others similarly situated, and the general public, v. Kellogg Sales Company, Case No.
5:16-cv-04955-LHK-HRL, on behalf of Law Offices of Jack Fitzgerald, PC, Declaration submitted
April 30, 2018, Deposition on May 31, 2018; Reply Declaration submitted June 25, 2018;
Declaration submitted on September 20, 2018; Deposition on September 28, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI ,OOLQRLV (DVWHUQ 'LYLVLRQ Teresa Elward,
Dennis Keesler, Leasa Brittenham, Kathy Beck and Nathaniel Beck, Angelia East, Sarah LaVergne,
Tony And Lauren Fitzgerald, Gregory Gray, Bethany Williams, John McLaughlin, Stacy Cisco, and
William Ferguson and Cheryl Ferguson, individually and on behalf of all others similarly situated,
v. Electrolux Home Products, Inc., Case No. 1:15-cv-09882-JZL, on behalf of Greg Coleman Law,
Declaration submitted April 20, 2018; Reply Declaration submitted on July 13, 2018; Deposition on
August 17, 2018.




                                                 4
                                                                           ECONOMICS AND
                                                                          TECHNOLOGY , INC.
      Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 162 of 193
                            Statement of Qualifications – Colin B. Weir


8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD Jackie Fitzhenry-Russell,
an individual, on behalf of herself, the general public and those similarly situated v. The Coca Cola
Company, and Does 1-50, Case No. 5:17-CV-00603-EJD, on behalf of Gutride Safier, LLP,
Declaration submitted April 16, 2018; Deposition on October 3, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 6RXWKHUQ 'LVWULFW RI 1HZ <RUN Josephine James Edwards,
individually and on behalf of all others similarly situated, v. Hearst Communications, Inc., Case
No. 15-cv-09279-AT, on behalf of Bursor & Fisher, P.A., Declaration submitted April 16, 2018;
Deposition on June 7, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD Jackie Fitzhenry-Russell, Robin
Dale, and Gegham Margaryan, as individuals, on behalf of themselves, the general public and
those similarly situated, v. Dr. Pepper Snapple Group, Inc., Dr Pepper/Seven Up, Inc., and Does
1-50, Case No. 5:17-cv-00564-NC (lead); Case No. 5:17-cv-02341-NC (consolidated); Case No.
5:17-cv-04435-NC (consolidated), on behalf of Gutride Safier, LLP, Declaration submitted
April 9, 2018; Deposition on April 19, 2018; Reply Declaration submitted June 6, 2018;
Supplemental Declaration submitted on November 19, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH :HVWHUQ 'LVWULFW RI 7H[DV $XVWLQ 'LYLVLRQ Sylvia Morris,
on behalf of herself and all others similarly situated, v. Modernize Inc., Case No. 17:-cv-963-SS, on
behalf of Bursor & Fisher, P.A., Declaration submitted March 13, 2018; Deposition on
June 14, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD 6DQ -RVH 'LYLVLRQ In re: Arris
Cable Modem Consumer Litigation, Case No. 17-cv-1834-LHK, on behalf of Schubert Jonckheer &
Kolbe, Declaration submitted on March 9, 2018; Reply Declaration submitted April 9, 2018;
Deposition on April 11, 2018; Declaration submitted June 13, 2018; Declaration submitted
January 31, 2019.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI 1HZ <RUN In re: Amla Litigation, Case No.
1:16-cv-06593-JSR, on behalf of Levi & Korsinsky LLP, Declaration submitted on March 5, 2018;
Declaration submitted November 14, 2018; Deposition on November 28, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW (DVWHUQ 'LVWULFW RI 0LFKLJDQ Toby Schechner, Barbara Barnes,
Laura Bliss, Kathleen Jordan, Kathryn Limpede, Louise Miljenovic, Candace Oliarny, Beverly
Simmons, Richard Thome And Mary Ellen Thome, V. Whirlpool Corporation, Case No. 16-cv-
12409-SJM, on behalf of Robbins Geller Rudman & Dowd, LLP, Declaration submitted
February 12, 2018; Deposition on May 15, 2018; Reply Declaration submitted May 17, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI &DOLIRUQLD Jose Conde, et al., v. Sensa, et al.,
Case No. 14-cv-51 JLS (WVG), on behalf of Bursor & Fisher, P.A., Declaration submitted
February 6, 2018.


                                                  5
                                                                            ECONOMICS AND
                                                                           TECHNOLOGY , INC.
      Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 163 of 193
                           Statement of Qualifications – Colin B. Weir


8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW 2I ,OOLQRLV (DVWHUQ 'LYLVLRQ Angel Bakov, Julie
Herrera, and Kinaya Hewlett, individually and on behalf of all others similarly situated,
v.Consolidated World Travel, Inc. d/b/a Holiday Cruise Line, a Florida corporation, Case No. 15-
cv-02980-HDL SEC, on behalf of Bursor & Fisher, P.A., Declaration submitted February 6, 2018;
Deposition on April 25, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI ,OOLQRLV Jennifer Beardsall, Daniel Brown,
Jennifer Carlsson, Deborah Cartnick, Amy Connor-Slaybaugh, Phyllis Czapski, Raelee Dallacqua,
Autumn Dean, Skye Doucette, Christopher Draus, Gerald Gordon, Alexandra Groffsky, Emma
Groffsky, Joyce Ivy, La Tanya James, Michelle Jessop, Joy Judge, Kathy Mellody, Susan Nazari,
Megan Norsworthy, Deborah Ostrander, Martina Osley, Dana Phillips, Thomas Ramon, Jr., Nancy
Reeves, Matthew Robertson, Shelley Waitzman, Jamilla Wang, and Amber Wimberly, Individually
and on Behalf of All Others Similarly Situated, v. CVS Pharmacy, Inc., Target Corporation,
Walgreen Co., Wal-Mart Stores, Inc., and Fruit of the Earth, Inc., Case No. 1:16-cv-06103, on
behalf of Greg Coleman Law, Declaration submitted December 22, 2017; Reply Declaration on
May 4, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI 1HZ <RUN Jaish Markos, individually and on
behalf of all others similarly situated, v. Russell Brands, LLC, Case No. 16-CV-04362(CS), on
behalf of The Sultzer Law Group, Declaration submitted on December 1, 2017, Deposition on
January 4, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD Siera Strumlauf, Benjamin Robles,
and Brittany Crittenden, individually and on behalf of all others similarly situated, v. Starbucks
Corporation, Case No. 16-CV-01306-YGR, on behalf of Bursor & Fisher, P.A., Declaration
submitted on October 31, 2017, Deposition on December 13, 2017.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI &DOLIRUQLD Sheila Dashnaw, William
Meier, and Sherryl Jones, individually, and on behalf of all others similarly situated, v. New
Balance Athletics, Inc., a corporation; and DOES 1 through 50, inclusive, Case No. 3:17-cv-00159-
L-JLB, on Behalf of The Wand Law Firm, Declaration submitted on September 8, 2017; Deposition
on October 5, 2017; Rebuttal Declaration submitted December 11, 2017.

8QLWHG 6WDWHV 'LVWULFW &RXUW &HQWUDO 'LVWULFW RI &DOLIRUQLD Veronica Brenner, on behalf of
herself and all others similarly situated, v. Procter & Gamble Co., Case No. 8:16-1093-JLS-JCG,
on behalf of Bursor & Fisher, P.A., Declaration submitted September 5, 2017; Deposition on
October 10, 2016.

8QLWHG 6WDWHV 'LVWULFW &RXUW (DVWHUQ 'LVWULFW RI &DOLIRUQLD Joann Martinelli, individually and
on behalf of all others similarly situated, v. Johnson & Johnson And McNeil Nutritionals, LLC,
Case No. 2:15-cv-01733-MCE-DB, on behalf of Bursor & Fisher, P.A., Declaration submitted
August 28, 2017, Deposition on December 20, 2017; Reply Declaration submitted on
January 5, 2018.

                                                6
                                                                          ECONOMICS AND
                                                                         TECHNOLOGY , INC.
      Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 164 of 193
                            Statement of Qualifications – Colin B. Weir


8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD 6DQ )UDQFLVFR 'LYLVLRQ Martin
Schneider, Sarah Deigert, Laurie Reese, Theresa Gamage, Tiffanie Zangwill, and Nadia Parikka,
Individually and on Behalf of All Others Similarly Situated, v. Chipotle Mexican Grill, Inc., Case
No. 3:16-cv-02200-HSG, on behalf of Kaplan Fox & Kilsheimer LLP, Declaration submitted
August 11, 2017; Deposition on September 22, 2017.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI 2KLR Tom Kondash, on behalf of
himself and all others similarly situated, v. Kia Motors America, Inc., and Kia Motors Corporation,
Case No. 1:15-cv-00506-SJD, on behalf of Gibbs Law Group, LLP, Declaration submitted
July 10, 2017, Deposition on November 29, 2017.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI ,OOLQRLV (DVWHUQ 'LYLVLRQ Ryan Porter and
Haarin Kwon, individually and on behalf of all others similarly situated, v. NBTY, Inc., United
States Nutrition Inc., Healthwatchers (DE), Inc., and MET-RX Nutrition, Inc., Case No. 15-cv-
11459, on behalf of Bursor & Fisher, P.A., Settlement Declaration submitted June 22, 2017;
Declaration submitted on August 15, 2018; Deposition on October 12, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD Sandra McMillion, Jessica
Adekoya And Ignacio Perez, on Behalf of Themselves and all Others Similarly Situated, v. Rash
Curtis & Associates, Case No. 16-cv-03396-YGR, on behalf of Bursor & Fisher, P.A., Declaration
submitted May 30, 2017, Declaration submitted August 25, 2017, Declaration submitted on
October 16, 2017; Declaration submitted on August 10, 2018; Declaration submitted on
November 6, 2018; Declaration submitted on November 12, 2018; Deposition on
December 11, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD Vincent D. Mullins, et al., v.
Premier Nutrition Corporation, Case No. 13-cv-01271-RS, on behalf of Blood, Hurst, &
O'Reardon, LLP, Reply Declaration submitted May 19, 2017; Deposition on July 20, 2017.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI &DOLIRUQLD Preston Jones and Shirin Delalat,
on behalf of themselves, all others similarly situated, and the general public, v. Nutiva Inc., Case
No. 16-cv-00711 HSG, on behalf of Law Offices of Jack Fitzgerald, PC, Declaration submitted
May 9, 2016; Deposition on August 23, 2017; Reply Declaration submitted January 12, 2018; Reply
Declaration submitted March 2, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW &HQWUDO 'LVWULFW RI &DOLIRUQLD 6RXWKHUQ 'LYLVLRQ Billy Glenn,
Kathy Warburton, Kim Fama, and Corinne Kane, on behalf of themselves and all others similarly
situated, v. Hyundai Motor America And Hyundai Motor Company, Case No. 15-cv-02052-DOC-
KES, on behalf of Gibbs Law Group, LLP, Declaration submitted May 1, 2017; Deposition on
July 27, 2017; Reply Declaration submitted on October 2, 2017; Reply Declaration submitted on
October 6, 2017; Declaration submitted on March 23, 2018.




                                                 7
                                                                            ECONOMICS AND
                                                                           TECHNOLOGY , INC.
      Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 165 of 193
                             Statement of Qualifications – Colin B. Weir


8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI &DOLIRUQLD Sherry Hunter, on behalf of
herself, all others similarly situated, and the general public, v. Nature's Way Products, LLC, and
Schwabe North America, Inc., Case No. 3:16-cv-00532-WQH-BLM, on behalf of Law offices of
Jack Fitzgerald, PC, Declaration submitted March 24, 2017; Reply Declaration submitted
May 26, 2017; Reply Declaration submitted on July 11, 2017.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW 2I 1HZ <RUN Joanne Hart, and Sandra Bueno,
on behalf of themselves and all others similarly situated, v. BHH, LLC d/b/a Bell + Howell and Van
Hauser LLC, Case No. 1:15-cv-04804-WHP, on behalf of Bursor & Fisher, P.A., Declaration
submitted March 16, 2017; Deposition on January 10, 2018; Supplemental Declaration submitted
January 30, 2018; Declaration submitted on March 2, 2018; Supplemental Declaration submitted on
March 30, 2018; Supplemental Declaration submitted on November 26, 2018; Deposition on
December 20, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW (DVWHUQ 'LVWULFW 2I 1HZ <RUN %URRNO\Q 'LYLVLRQ Reply All
Corp., v. Gimlet Media, Inc., Case No. 15-cv-04950-WFK-PK, on behalf of Wolf, Greenfield &
Sacks, P.C., Declaration submitted March 15, 2017; Deposition on April 26, 2017.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD James P. Brickman, individually
and as a representative of all others similarly situated, v. Fitbit, Inc., Case No. 3:15-cv-02077-JD,
on behalf of Dworken & Bernstein LPA, Declaration submitted February 28, 2017; Deposition on
March 8, 2017.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD Jamie Pettit, an individual, on
behalf of herself, the general public and those similarly situated, v. Procter & Gamble Company;
and Does 1 Through 50, Case No. 15-cv-02150-RGS, on behalf of Gutride Safier LLP, Declaration
submitted February 14, 2017; Deposition on March 3, 2017; Reply Declaration submitted
May 11, 2017.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI 1HZ <RUN Alan Gulkis, individually and on
behalf of all others similarly situated, Zicam LLC and Matrixx Initiatives, Inc., Case No. 7:15-cv-
09843-CS, on behalf of Bursor & Fisher, P.A., Declaration submitted on February 8, 2017;
Deposition on July 14, 2017.

8QLWHG 6WDWHV 'LVWULFW &RXUW &HQWUDO 'LVWULFW RI &DOLIRUQLD Elisabeth Martin, on behalf of
herself, all others similarly situated, and the general public, v. Monsanto Company, Case No. 16-
02168-JFW (SPx), on behalf of the Law Office of Jack Fitzgerald, PC, Declaration submitted
February 6, 2017; Deposition on February 9, 2017; Reply Declaration on February 27, 2017.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI 1HZ <RUN Walt Famular, on behalf of himself
and all others similarly situated, v. Whirlpool Corporation, Case No. 16-cv-00944, on behalf of
Bursor & Fisher, P.A., Declaration submitted February 3, 2017, Deposition on August 15, 2017,
Rebuttal Declaration on March 20, 2018.

                                                  8
                                                                              ECONOMICS AND
                                                                             TECHNOLOGY , INC.
      Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 166 of 193
                            Statement of Qualifications – Colin B. Weir


8QLWHG 6WDWHV 'LVWULFW &RXUW &HQWUDO 'LVWULFW RI &DOLIRUQLD In re: 5-Hour Energy Marketing
and Sales Practices Litigation, Case No. 2:13-ml-02438 PSG, on behalf of Bursor & Fisher, P.A.,
Declaration submitted September 26, 2016; Reply Declaration submitted October 14, 2016;
Deposition on October 27, 2016; Declaration submitted on December 22, 2016; Rebuttal
Declaration submitted on March 15, 2017.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI )ORULGD Benjamin Hankinson, James Guerra,
Jeanette Gandolfo, Lisa Palmer, Donald Anderson, Catherine Long, and Lisa Prihoda, individually
and on behalf of others similarly situated, v. R.T.G. Furniture Corp., d/b/a Rooms to Go, RTG
America, LLC, The Jeffrey Seaman 2009 Annuity Trust, RTG Furniture Corp. of Georgia, d/b/a
Rooms to Go, Rooms to Go North Carolina Corp., d/b/a Rooms to Go, RTG Furniture of Texas,
L.P., d/b/a Rooms to Go, RTG Texas Holdings, Inc., and R.T.G. Furniture Corp. of Texas,
Case No. 9:15-cv-81139-COHN/SELTZER, on behalf of Cohen Milstein, Declaration submitted
September 1, 2016; Declaration submitted October 3, 2016; Deposition on November 4, 2016;
Declaration submitted on January 5, 2017.

&LUFXLW &RXUW 2I &RRN &RXQW\ ,OOLQRLV &RXQW\ 'HSDUWPHQW &KDQFHU\ 'LYLVLRQ Amy Joseph,
individually and on behalf of all others similarly situated, Benjamin Perez, individually and on
behalf of all others similarly situated, Intervening Plaintiff, v. Monster Inc., a Delaware
Corporation, and Best Buy Co., Inc., a Minnesota Corporation, Case No. 2015 CH 13991, on
behalf of Interveners, Declaration submitted August 8, 2016; Supplemental Declaration submitted
January 22, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW &HQWUDO 'LVWULFW RI &DOLIRUQLD (DVWHUQ 'LYLVLRQ Jeff Looper,
Michael Bright, Scott Johnson, individuals on behalf of themselves and all others similarly situated,
v. FCA US LLC, f/k/a Chrysler Group LLC, a Delaware limited liability company, and DOES 1-100
inclusive, Case No. 14-cv-00700-VAP-DTB, on behalf of Gibbs Law Group, LLP; Declaration
submitted August 7, 2016; Deposition on September 29, 2016.

8QLWHG 6WDWHV 'LVWULFW &RXUW (DVWHUQ 'LVWULFW RI &DOLIRUQLD Chad Herron, individually, on
behalf of himself and all others similarly situation, v. Best Buy Stores, LP, a Virginia limited
partnership, Case No. 12-cv-02103-TLN-CKD, on behalf of Stonebarger Law, A Professional
Corporation; Declaration submitted June 24, 2016; Deposition on July 29, 2016; Supplemental
Declaration submitted September 8, 2016.

8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 6RXWKHUQ 'LVWULFW RI )ORULGD Angela Sanchez-Knutson v.
Ford Motor Company, Case No. 14:61344-CIV DIMITROULEAS, on behalf of Kelley Uustal Trial
Attorneys; Deposition on June 1, 2016.

8QLWHG 6WDWHV 'LVWULFW &RXUW &HQWUDO 'LVWULFW RI &DOLIRUQLD Jacqueline Dean, on behalf of
herself and all others similarly situated, v. Colgate-Palmolive Co., Case No. 5:15-cv-00107, on
behalf of Bursor & Fisher, P.A.; Declaration submitted April 29, 2016; Deposition on July 13,
2016; Reply Declaration submitted on May 2, 2017; Declaration submitted on October 2, 2016;
Reply Declaration submitted on December 14, 2017.

                                                 9
                                                                            ECONOMICS AND
                                                                           TECHNOLOGY , INC.
      Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 167 of 193
                           Statement of Qualifications – Colin B. Weir


8QLWHG 6WDWHV 'LVWULFW &RXUW 'LVWULFW RI 1HZ -HUVH\ In re: AZEK Decking Marketing & Sales
Practices Litigation, Case No. 12-cv-06627-MCA-MAH, on behalf of Seeger Weiss, LLP;
Declaration submitted February 26, 2016; Declaration submitted May 16, 2016; Deposition on
July 6, 2016; Reply Declaration submitted August 29, 2016.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD In re: Nest Labs Litigation, Case
No. 5:14-cv-01363-BLF, on behalf of Bursor & Fisher, P.A.; Declaration submitted on January 22,
2016; Deposition on March 2, 2016; Reply Declaration submitted on June 3, 2016.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD Rohini Kumar, an individual, on
behalf of herself, the general public and those similarly situated, v. Salov North America Corp.;
And Italfoods, Inc., Case No. 4:14-cv-02411-YGR, on behalf of Gutride Safier LLP; Declaration
submitted on January 19, 2016; Deposition on February 24, 2016; Reply Declaration submitted on
May 10, 2016; Declaration submitted on April 11, 2017, Declaration submitted on May 16, 2017.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI 2KLR (DVWHUQ 'LYLVLRQ Christopher Meta,
On Behalf Of Himself And All Others Similarly Situated v. Target Corporation, et al., Case No.
4:14-0832-DCN, on behalf of Tycko & Zavareei, LLP, Declaration submitted January 6, 2016;
Deposition on March 15, 2016; Reply Declaration submitted on March 18, 2016.

8QLWHG 6WDWHV 'LVWULFW &RXUW 'LVWULFW RI 1HZ -HUVH\ Charlene Dzielak, Shelley Baker, Francis
Angelone, Brian Maxwell, Jeffery Reid, Kari Parsons, Charles Beyer, Jonathan Cohen, Jennifer
Schramm, and Aspasia Christy on behalf of themselves and all others similarly situated, v.
Whirlpool Corporation, Lowe’s Home Center, Sears Holdings Corporation, The Home Depot, Inc.,
Fry’s Electronics, Inc., And Appliance Recycling Centers Of America, Inc., Case No.
12-cv-0089-KM-JBC, on behalf of Bursor & Fisher, P.A., Declaration submitted December 28,
2015; Deposition on April 22, 2016; Rebuttal Declaration submitted June 10, 2016; Responding
Declaration submitted July 6, 2018; Rebuttal Declaration submitted on August 10, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW 'LVWULFW RI 1HZ -HUVH\ In re: Tropicana Orange Juice Marketing
and Sales Practices Litigation, Case No. 12-cv-7382-WJM-JBC, on behalf of Carella, Byrne,
Cecchi, Olstein, Brody & Agnello, PC.; Declaration submitted on November 6, 2015; Deposition on
January 28, 2016.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD, Scott Koller, an individual, on
behalf of himself, the general public and those similarly situated v. Deoleo USA, Inc. and Med
Foods, Inc., Case No. 3:14-cv-02400-RS, on behalf of Gutride Safier LLP; Declaration submitted
on October 29, 2015; Deposition on December 21, 2015; Reply Declaration submitted on
April 3, 2017.

8QLWHG 6WDWHV 'LVWULFW &RXUW (DVWHUQ 'LVWULFW 2I 1HZ <RUN Patrick Hughes and Nafisé Nina
Hodjat, individually and on behalf of others similarly situated, v. The Ester C Company; NBTY,
Inc.; and Naturesmart, LLC, Case No. 12-cv-00041-JFB-ETB, on behalf of Reese LLP and
WhatleyKallas LLP; Declaration submitted October 22, 2015; Deposition on December 1, 2015;
Reply Declaration submitted on January 28, 2016; Surrebuttal Declaration submitted on
April 20, 2016; oral testimony and cross examination on September 20, 2016.
                                               10
                                                                          ECONOMICS AND
                                                                         TECHNOLOGY , INC.
      Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 168 of 193
                           Statement of Qualifications – Colin B. Weir


8QLWHG 6WDWHV 'LVWULFW &RXUW 'LVWULFW 2I &RQQHFWLFXW Glen Grayson, and Doreen Mazzanti,
individually and on behalf of themselves and all others similarly situated, v. General Electric
Company, Case No. 3:13-cv-01799-WWE, on behalf of Izard Nobel LLP; Declaration submitted
October 15, 2015; Deposition on November 17, 2015; Rebuttal Declaration submitted
March 23, 2016.

8QLWHG 6WDWHV 'LVWULFW &RXUW 'LVWULFW RI 1HZ -HUVH\ Lynne Avram, on behalf of herself and all
others similarly situated, v. Samsung Electronics America Inc., and Lowe's Home Centers, Inc.,
Case No. 11-cv-6973-KM-MCA, on behalf of Faruqi & Faruqi LLP; Declaration filed
July 15, 2015; Deposition September 29, 2015.

8QLWHG 6WDWHV 'LVWULFW &RXUW 'LVWULFW RI &RQQHFWLFXW Heidi Langan, on behalf of herself and all
others similarly situated, v. Johnson & Johnson Consumer Companies, Inc., Case No. 3:13-cv-
01471-RNC, on behalf of Izard Nobel LLP; Declaration filed June 23, 2015; Deposition on
July 21, 2015; Reply Declaration filed October 15, 2015.

8QLWHG 6WDWHV 'LVWULFW &RXUW (DVWHUQ 'LVWULFW RI &DOLIRUQLD Yesenia Melgar, on behalf of herself
and all others similarly situated, v. Zicam LLC, and Matrixx Initiatives, Inc., Case No. 2:14-cv-
00160-MCE-AC, on behalf of Bursor & Fisher, PA; Declaration filed June 8, 2015.

8QLWHG 6WDWHV 'LVWULFW &RXUW &HQWUDO 'LVWULFW RI &DOLIRUQLD (DVWHUQ 'LYLVLRQ5LYHUVLGH
Michael J. Otto, individually, and on behalf of other members of the general public similarly
situated, v. Abbott Laboratories, Inc., Case No. 12-01411-SVW(DTBx), on behalf of Baron &
Budd; Declaration filed May 25, 2015; Deposition on June 2, 2015; Supplemental Declaration filed
July 6, 2015.

8QLWHG 6WDWHV 'LVWULFW &RXUW &HQWUDO 'LVWULFW RI &DOLIRUQLD Russell Minoru Ono, individually
and on behalf of others similarly situated, v. Head Racquet Sports USA, a corp. and Head USA Inc.,
Case No. 13-04222-FMO, on behalf of Baron & Budd; Declaration filed April 24, 2015, Deposition
on June 30, 2015; Reply Declaration filed July 2, 2015.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI )ORULGD Vanessa Lombardo, on behalf of
herself and all others similarly situated, v. Johnson & Johnson Consumer Companies and
Neutrogena Corporation, Case No. 13-60536-SCOLA, on behalf of Morgan & Morgan;
Declaration filed March 31, 2015.

8QLWHG 6WDWHV 'LVWULFW &RXUW (DVWHUQ 'LVWULFW RI 1HZ <RUN D. Joseph Kurtz, individually and
on behalf all others similarly situated, v. Kimberly-Clark Corporation and Costco Corporation,
Case No. 14-01142-JBW, on behalf of Robbins Geller Rudman & Dowd LLP; Declaration filed
February 27, 2015; Rebuttal Declaration filed March 27, 2015.

8QLWHG 6WDWHV 'LVWULFW &RXUW (DVWHUQ 'LVWULFW RI 1HZ <RUN Anthony Belfiore, on behalf of
himself and all others similarly situated, v. Procter & Gamble, Case No. 14-04090-JBR, on behalf
of Wolf Popper LLP; Declaration filed February 27, 2015; Rebuttal Declaration filed
April 30, 2015.


                                               11
                                                                          ECONOMICS AND
                                                                         TECHNOLOGY , INC.
      Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 169 of 193
                            Statement of Qualifications – Colin B. Weir


8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD Patrick Hendricks, individually
and on behalf of all others similarly situated, v. StarKist Co., Case No. 13-0729-YGR, on behalf of
Bursor & Fisher, PA; Declaration filed January 20, 2015; Deposition on February 10, 2015; Reply
Declaration filed April 7, 2015.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD 6DQ )UDQFLVFR 'LYLVLRQ Scott
Miller and Steve Leyton, individually and on behalf themselves, the general public and those
similarly situated v. Ghirardelli Chocolate Company, Case No. 12-04936-LB, on behalf of Gutride
Safier LLP, Declaration filed January 8, 2015; Reply Declaration filed February 5, 2015.

8QLWHG 6WDWHV %DQNUXSWF\ &RXUW (DVWHUQ 'LVWULFW RI 1HZ <RUN In re: Kangadis Food Inc.,
d/b/a The Gourmet Factory, Debtor, Case No. 14-72649-REG, on behalf of Bursor & Fisher, PA;
Declaration filed August 5th, 2014; Oral testimony on November 24, 2014.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI 1HZ <RUN Joseph Ebin and Yeruchum
Jenkins, individually and on behalf of all others similarly situated v. Kangadis Family Management
LLC, Aristidia Kangadis a/k/a "Mr. Aris," Andromahi Kangadis a/k/a "Mrs. Mahi," and Themis
Kangadis, Case No. 14-cv-1324-JSR, on behalf of Bursor & Fisher, PA; Declaration filed August 5,
2014; Deposition on October 9, 2014.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD 6DQ )UDQFLVFR 'LYLVLRQ Erin
Allen, on behalf of herself and all others similarly situated, v. Con Agra Foods, Inc., Case No. 13-
cv-01279-VC, on behalf of Hagens Berman Sobol Shapiro LLP and The Eureka Law Firm;
Declaration submitted August 11, 2014; Deposition on September 30, 2014; Declaration submitted
July 9, 2018.

8QLWHG 6WDWHV 'LVWULFW &RXUW (DVWHUQ 'LVWULFW RI &DOLIRUQLD Kyle Dei Rossi and Mark Linthicum,
on behalf of themselves and those similarly situated, v. Whirlpool Corporation, Case No. 12-cv-
00125-TLN-CKD, on behalf of Bursor & Fisher, P.A.; Declaration filed July 31, 2014, Deposition
on August 20, 2014.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI ,OOLQRLV (DVWHUQ 'LYLVLRQ In re: Southwest
Airlines Voucher Litigation., Case No. 11-cv-8176, Hon. Matthew Kennelly, on behalf of Siprut
PC; Declaration filed June 4, 2014; Oral testimony and cross examination on June 16, 2014.

8QLWHG 6WDWHV 'LVWULFW &RXUW &HQWUDO 'LVWULFW RI &DOLIRUQLD :HVWHUQ 'LYLVLRQ In re: ConAgra
Foods, Inc., Case No. 11-cv-05379-MMM, MDL No. 2291, on behalf of Milberg LLP and Grant &
Eisenhofer, P.A.; Declaration filed May 5, 2014; Deposition on May 23, 2014; Declaration filed
June 30, 2014; Declaration filed September 8, 2014; Deposition on September 16, 2014,
Declaration filed October 27, 2014.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI 1HZ <RUN In re: Scotts EZ Seed Litigation,
Case No. 12-cv-4727-VB, on behalf of Bursor & Fisher, PA; Declaration filed March 31, 2014;
Deposition on May 21, 2014; Declaration filed on January 8, 2016; Deposition on February 10,
2016; Reply Declaration submitted June 30, 2016; Declaration submitted September 1, 2016;
Declaration submitted on October 20, 2016.
                                                12
                                                                           ECONOMICS AND
                                                                          TECHNOLOGY , INC.
      Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 170 of 193
                            Statement of Qualifications – Colin B. Weir


8QLWHG 6WDWHV 'LVWULFW &RXUW &HQWUDO 'LVWULFW RI &DOLIRUQLD Julie Fagan, Michael Fagan,
Melissa Pennalatore, Amy Sapeika and Shelley Trinchero, individually and on behalf of all others
similarly situated v. Neutrogena Corporation, Case No. 13-cv-01316-SVW, on behalf of Izard
Nobel LLP; Declaration filed March 21, 2014; Deposition on April 3, 2014; Supplemental
Declaration filed August 4, 2014; Deposition on August 13, 2014; Declaration filed September 9,
2014.

8QLWHG 6WDWHV 'LVWULFW &RXUW &HQWUDO 'LVWULFW RI &DOLIRUQLD Enzo Forcellati and Lisa Roemmich,
individually and on behalf of all others similarly situated v. Hyland's Inc., Standard Homeopathic
Laboratories, Inc. and Standard Homeopathic Company, Case No. 12-cv-01983-GHK, on behalf of
Faruqi and Faruqi; Declaration filed December 13, 2013; Deposition on February 27, 2014.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI )ORULGD Adam Karhu, on behalf of himself
and all others similarly situated, v. Vital Pharmaceuticals, Inc., d/b/a VPX Sports, Case No. 13-cv-
60768-JIC, on behalf of Thornton, Davis, & Fein, P.A., Declaration filed December 13, 2013;
Declaration filed January 6, 2014; Declaration filed March 31, 2014.

7ULDO &RXUW RI 0DVVDFKXVHWWV 'LVWULFW RI (GJDUWRZQ Schepici v. JetBlue Airways Corp., on
behalf of plaintiff; Mediation on December 4, 2013.

6XSHULRU &RXUW RI &DOLIRUQLD &RXQW\ RI $ODPHGD In re: Cellphone Termination Fee Cases,
Ramzy Ayyad, et al, v. Sprint Spectrum, L.P., JCCP No. 4332, Case No. RG03-121510, on behalf of
the Executive Committee; Declaration filed September 18, 2013.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD Maria Torres, Gabriel Rojas, and
Ian Kerner, individually and on behalf of all others similarly situated v. JC Penney Corporation,
Inc.; and JC Penney Company, Inc.,, Case No. cv-12-01105-RS, on behalf of Bramson, Plutzik,
Mahler and Birkhaeuser; Declaration filed September 13, 2013; Deposition on October 2, 2013.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI 1HZ <RUN Joseph Ebin and Yeruchum
Jenkins, individually and on behalf of all others similarly situated v. Kangadis Foods Inc,
Case No. 13-cv-02311-JSR, on behalf of Bursor & Fisher, PA; Declaration filed August 26, 2013;
Deposition on October 21, 2013.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD Desiree Moore, on behalf of
themselves, the general public, and all those similarly situated, v. Verizon Communications,
Case No. 4:09-cv-01823-SBA, on behalf of David Schachman and Associates PC, Jacobs Kolton
Chtd., and Keller Grover, LLP; Declaration filed June 24, 2013.

$PHULFDQ $UELWUDWLRQ $VVRFLDWLRQ [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on March 1, 2013.

$PHULFDQ $UELWUDWLRQ $VVRFLDWLRQ [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 20, 2013.

$PHULFDQ $UELWUDWLRQ $VVRFLDWLRQ [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 19, 2013.
                                                13
                                                                           ECONOMICS AND
                                                                          TECHNOLOGY , INC.
      Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 171 of 193
                           Statement of Qualifications – Colin B. Weir


$PHULFDQ $UELWUDWLRQ $VVRFLDWLRQ [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 13, 2013.

$PHULFDQ $UELWUDWLRQ $VVRFLDWLRQ [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 7, 2013.

$PHULFDQ $UELWUDWLRQ $VVRFLDWLRQ [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 4, 2013.

$PHULFDQ $UELWUDWLRQ $VVRFLDWLRQ [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on January 24, 2013.

$PHULFDQ $UELWUDWLRQ $VVRFLDWLRQ [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on December 12, 2012.

$PHULFDQ $UELWUDWLRQ $VVRFLDWLRQ [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on December 10, 2012.

$PHULFDQ $UELWUDWLRQ $VVRFLDWLRQ [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on November 28, 2012.

$PHULFDQ $UELWUDWLRQ $VVRFLDWLRQ [Redacted for public inspection], on behalf of Claimant,
Declarations filed October 4, 2012 and November 5, 2012; Oral testimony and cross examination
on November 27, 2012.

$PHULFDQ $UELWUDWLRQ $VVRFLDWLRQ [Redacted for public inspection], on behalf of Claimant,
Declaration filed April 16, 2012; Oral testimony and cross examination on May 11, 2012.

8QLWHG 6WDWHV 'LVWULFW &RXUW 'LVWULFW RI 0DVVDFKXVHWWV Marcy Cruz v. Justin Kagan, Arthur
Hegarty, Ronald Teachman, and the City of New Bedford Case No. 1:09-cv-11793-RGS, on behalf
of Marcy Cruz, Expert Report filed February 28, 2011; Oral testimony and cross examination on
December 1, 2011.

8QLWHG 6WDWHV 'LVWULFW &RXUW 6RXWKHUQ 'LVWULFW RI 1HZ <RUN Bursor & Fisher P.A., v. Federal
Communications Commission Case No. 1:11-cv-05457-LAK, on behalf of Bursor & Fisher P.A.,
Declaration filed August 17, 2011.

8QLWHG 6WDWHV 'LVWULFW &RXUW 'LVWULFW RI 1HZ -HUVH\ In Re: Sprint Premium Data Plan
Marketing and Sales Practices Litigation, Master Case No. 10-6334 (SDW) MDL No. 2228 on
behalf of Thornton, Davis, & Fein, P.A., Declaration filed August 11, 2011.

8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD Patrick Hendricks, on behalf of
himself and all others similarly situated, v. AT&T Mobility LLC, Case No. C11-00409, on behalf of
Bursor & Fisher, P.A., Declaration filed August 7, 2011.

)HGHUDO &RPPXQLFDWLRQV &RPPLVVLRQ In the Matter of Applications of AT&T Inc. & Deutsche
Telekom AG for Consent to Assign or Transfer Control of Licenses and Authorizations, WT Docket
No. 11-65, on behalf of Butch Watson, Declaration filed June 20, 2011.
                                               14
                                                                          ECONOMICS AND
                                                                         TECHNOLOGY , INC.
      Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 172 of 193
                            Statement of Qualifications – Colin B. Weir


&DOLIRUQLD 3XEOLF 8WLOLWLHV &RPPLVVLRQ Pacific Bell Telephone Company d/b/a AT&T California
(U1001C) Complainant, vs. O1 Communication, Inc. (U 6065 C), Defendant, Case No. C.08-03-
001, on behalf of the O1 Communications, Inc., Reply Testimony filed November 6, 2009; Oral
testimony and cross examination on November 16, 2009.

6XSHULRU &RXUW RI &DOLIRUQLD &RXQW\ RI $ODPHGD, James Thomas, on behalf of themselves, the
general public, and all those similarly situated, v. Global Vision Products, Inc., Anthony Imbriolo,
Derrike Cope, David L. Gordon, Powertel Technologies, Inc., Craig Dix, Henry Edelson and
Robert Debenedictis, Case No. RG03-091195, on behalf of the Law Offices Of Scott A. Bursor,
Oral testimony and cross examination on November 9, 2009.

8QLWHG 6WDWHV 'LVWULFW &RXUW 'LVWULFW RI 1HZ -HUVH\ Judy Larson, Barry Hall, Joe Milliron,
Tessie Robb, and Willie Davis, individually and on behalf of all others similarly situated, v. AT&T
Mobility LLC f/k/a Cingular Wireless LLC and Sprint Nextel Corporation and Sprint Spectrum L.P.
d/b/a Sprint Nextel and Nextel Finance Company, Civ. Act. No. 07-5325 (JLL), on behalf of
PinilisHalpern, LLP and Law Offices of Scott A. Bursor, Declaration filed under seal October 19,
2009.

&DOLIRUQLD 3XEOLF 8WLOLWLHV &RPPLVVLRQ Pacific Bell Telephone Company d/b/a AT&T California
(U1001C) Complainant, vs. Pac-West Telecomm, Inc. (U 5266 C), Defendant, Case No. C.08-09-
017, on behalf of the Pac-West Telecomm, Inc., Rebuttal Testimony filed May 1, 2009.

,OOLQRLV &RPPHUFH &RPPLVVLRQ Illinois Bell Telephone Company Annual Rate Filing for Non-
Competitive Services Under an Alternative Form of Regulation, Ill. C. C. Docket No. 08-0249, on
behalf of the People of the State of Illinois, Declaration filed May 2, 2008.

)HGHUDO &RPPXQLFDWLRQV &RPPLVVLRQ Qwest Petition for Forbearance Under 47 U.S.C. §160(c)
From Title II and Computer Inquiry Rules with Respect to Broadband Services, Petition of AT&T
Inc, For Forbearance Under 47 U.S.C. §160(c) From Title II and Computer Inquiry Rules with
Respect to Broadband Services, Petition of BellSouth Corporation For Forbearance Under 47
U.S.C. §160(c) From Title II and Computer Inquiry Rules with Respect to Broadband Services,
Petition of the Embarq Local Operating Companies for Forbearance Under 47 U.S.C. §160(c) From
Application of Computer Inquiry and certain Title II Common Carriage Requirements; WC Docket
Nos. 06-125 and 06-147, on behalf of the AdHoc Telecommunications Users Committee,
Declaration filed October 9, 2007.

6XSHULRU &RXUW RI &DOLIRUQLD &RXQW\ RI $ODPHGD, James Thomas, on behalf of themselves, the
general public, and all those similarly situated, v. Global Vision Products, Inc., Anthony Imbriolo,
Derrike Cope, David L. Gordon, Powertel Technologies, Inc., Craig Dix, Henry Edelson and
Robert Debenedictis, Case No. RG03-091195, on behalf of the Law Offices Of Scott A. Bursor,
Declaration filed January 5, 2007; Deposition on November 13, 2007; Oral testimony and cross-
examination on December 19, 2007; Oral testimony on January 9, 2008.

Mr. Weir has served as a consultative expert in numerous proceedings that did not result in
testimony, and has contributed research and analysis to numerous additional publications and
testimony at the state, federal, and international levels.
                                                15
                                                                           ECONOMICS AND
                                                                          TECHNOLOGY , INC.
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 173 of 193




                           Exhibit 2

                   Documents Reviewed
    Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 174 of 193




- Class Action Complaint, filed December 4, 2017

- 47 U.S. Code 227

- November 27, 2018 Declaration of Randall Snyder

- January 11, 2019 Report of Margaret Daley (and associated exhibits and workpapers)

- January 24, 2019 Deposition of Margaret Daley

- December 28, 2018 Deposition of Colin B. Weir

- December 23, 2018 Deposition of Randall Snyder

- Defendant's call detail records

- Defendant's wrong number account data

- http://www.stata.com/products/

- In re: Cellphone Termination Fee Cases, Ayyad, et al., v. Sprint Spectrum, L.P., JCCP No.

4332, Case No. RG03-121510

- In re: ConAgra Foods Inc., 90 F. Supp. 3d 919, (C.D. Cal. February 23, 2015)
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 175 of 193




                                                          (;+,%,7 
12/17/2018




   (/)

   Industry


   TLOxp for Law Enforcement




   Pinpoint actionable and accurate investigative resources with the power of TransUnion

         Start a free trial




   The proven customized search and locate tool for law enforcement agents
   Built on a foundation of hundreds of millions of records, the elite search and locate technology in TransUnion’s TLOxp®
   solution and advanced linking algorithms produce actionable data through a customized, user-friendly interface in a matter
   of seconds. Fragments of data can turn into concrete information as you dig deeper into leads you’ve identified.
   This TransUnion solution aggregates data from over 10,000 sources to create the most robust public and proprietary records
                                                                                                                                Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 176 of 193




   database, delivering instant access to fresh and pertinent multi-jurisdictional information about people, businesses and
   assets.



https://www.tlo.com/law-enforcement                                                                                         1/11
12/17/2018



   Industry’s most comprehensive 360-degree view into a subject’s identity, assets and relationships


   Equips you with vital information so you can:
   • Uncover multi-jurisdictional associations between people, businesses and assets
   • Identify non-obvious relationships with unique public record data
   • Leverage advanced analytics with TransUnion and customer supplied data


   Speed and efficiency are paramount when the clock is ticking.


   TLOxp positions you for optimum, timely and cost-effective investigative workflow:
   • Interface designed specifically for law enforcement needs
   • 60 variables to link & rank person-address associations
   • Best in class phone data including up to date carrier information


                                                                      Did you know?



                  Over 90% of investigators from a TransUnion survey agree or strongly agree that TLOxp makes
                                                        their jobs easier.
                                                                                                                   Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 177 of 193




   * The TLOxp database suppresses information on people 17 years of age and younger.



https://www.tlo.com/law-enforcement                                                                             2/11
12/17/2018

    Share This Page (http://www.addthis.com/bookmark.php?v=250)


   TLOxp provides access to:

   • Data on over 95% of the U.S. population
   • 350 million Social Security numbers
   • Over 225 million employment records
   • 4 billion phone records
   • 4 billion address records
   • 90 million adult Millennials age 18–36*
   • 50 million people with so-called “thin files” who don’t have traditional credit reports



   RESOURCES
                        Asset Sheet
                        Right Party Contact
                       (http://app.e.transunion.com/e/er?s=1834359157&lid=1295&elq=<span class=eloquaemail>recipientid</span> )


                        Asset Sheet
                        TLOxp for Law Enforcement
                                                                                                                                      Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 178 of 193




                       (/resources/tlo/doc/industry/resources/industry-law-enforcement-as.pdf)




https://www.tlo.com/law-enforcement                                                                                                3/11
12/17/2018




   Solutions For Law Enforcement


     Featured

   4 of 7


      Batch Processing and API

      Our data solutions can increase productivity and enhance user performance to save you time and money
      (/batch-and-api-solutions)

      




      Pricing

      Choose from three pricing structures designed to meet your search volume and organization’s needs
      (/pricing)

      




      Relationship Report

      Save investigation time by running one report connecting multiple people.
      (/relationship)

      
                                                                                                                Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 179 of 193




      Searches and Reports

      Instantly access a 360º profile of people, businesses and locations
      (/searches-and-reports)

https://www.tlo.com/law-enforcement                                                                          4/11
12/17/2018

      




   Insights And Events




                                        Blog
                                        Improve Efficiency and Reduce
                                        Risk with Inventory
                                        Segmentation

                                        Read Now 

                                      (https://www.transunion.com/blog/improve-
                                                                                     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 180 of 193




                                      efficiency-and-reduce-risk-with-
                                      inventory-segmentation)




https://www.tlo.com/law-enforcement                                               5/11
12/17/2018




                                        Blog Post
                                        Three Ways Data-Driven Law
                                        Firms Keep Winning

                                        Learn More 

                                      (/blog/three-ways-data-driven-law-
                                      firms-keep-winning)
                                                                              Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 181 of 193




https://www.tlo.com/law-enforcement                                        6/11
12/17/2018




                                        Blog Post
                                        Managing Risk — and Protecting
                                        Your Bottom Line — With
                                        Smarter Segmentation

                                        Read Now 

                                      (https://www.transunion.com/blog/managing-
                                      risk-and-protecting-your-bottom-
                                      line-with-smarter-segmentation)
                                                                                      Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 182 of 193




https://www.tlo.com/law-enforcement                                                7/11
12/17/2018




                                        Video
                                        Discover how TLOxp for Law
                                        Enforcement can help solve
                                        cases faster

                                        Watch Now 

                                      (/videos/tloxp-for-law-enforcement)



                                                    View All (/insights-events)
                                                                                                     Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 183 of 193




   Contact us
                                                                                  * Required field




https://www.tlo.com/law-enforcement                                                              8/11
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 184 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 185 of 193
12/17/2018



                                       (https://www.linkedin.com/company/tloxp?trk=nmp rec act company photo)
                                                                                                                          Blog
                                                   (https://plus.google.com/+TU-TLOxp/posts) (htp://blog.transunion.com/)
                  User Login                        Privacy              Terms & Conditions (/terms-             Tax FAQ (/faq-           Sitemap               Signup
         (https://tloxp.tlo.com/login)             (/privacy)                    conditions)                          tax)               (/sitemap)            (/signup)

                                            © Copyright 2018 TransUnion Risk and Alternative Data Solutions, Inc. All Rights Reserved.

   Free trial offer is for new customers only, may be limited to certain services in our sole discretion, and subject to additional Terms and Conditions. TLOxp contains data
   governed by law and is subject to new account credentialing, which may include a site inspection and end user terms and conditions. Customer is responsible for the
   site inspection fee. The length of the free trial will be indicated at the time of the account approval. While unlikely, there may be instances where results may not be
   delivered instantly or in seconds, including but not limited to factors outside of our reasonable control, such as any force majeure event or internet access or related
   problems beyond the demarcation point of TransUnion Risk and Alternative Data Solutions, Inc. The TLOxp solution is not provided by a consumer reporting agency
   and does not constitute a consumer report as these terms are defined by the Fair Credit Reporting Act. 15 U.S.C Section 1651 et seq ("FCRA"). The TLOxp solution may
   not be used in whole or in part as a factor in establishing an individual's credit worthiness or eligibility for credit or insurance or employment not for any other purpose
   under the FCRA.
                                                                                                                                                                                  Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 186 of 193




https://www.tlo.com/law-enforcement                                                                                                                                           11/11
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 187 of 193




                                                          (;+,%,7 
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 188 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 189 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 190 of 193




                                                         (;+,%,7 
1/11/2019          Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 191 of 193

   (/)

   Solution


   TCPA Phone and Contact Data Verification




   Improve your TCPA compliance and contact strategy with powerful technology and data

         Request More Information




   Effectively verifying contact data and remaining compliant with the Telephone Consumer Protection Act (TCPA) is
   vital to mitigating costly fines that can severely impact your business and reputation. To optimize your customer
   contact strategies, TransUnion offers real-time access to carrier data allowing you to quickly confirm the line type
   and ownership of a given phone number.
   Implementing our batch monitoring solutions can streamline your compliance efforts and overall operational flow.
   Plus, you can receive daily updates that allow you to track status changes like whether a number has been ported
   to a major carrier — again helping you avoid regulatory violations.

   TCPA Phone Verification provides verification of phone ownership details direct from carrier billing
   data.
   Using inputs, such as correlation ID, phone number, first and last names, etc., you can receive information as to
   service type, wireless or landline, account status and a verification score with the probability of ownership by the
   name provided.



   Contact Data Verification delivers deeper information regarding ownership of a phone number.
   Again, with the inputs you provide, you can receive detailed information regarding name, address, service type,
   provider, pre or post-paid account, account status, verification score of probability of ownership and more.


    Share This Page (http://www.addthis.com/bookmark.php?v=250)


   Product Highlights:

           Reduce and limit calls to canceled or suspended numbers

           Verify number ownership of the consenting party

           Track ported numbers                                                                                      
                                                                                                                      

https://www.tlo.com/tcpa-phone-and-contact-data-verification                                                              1/3
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 192 of 193
Case 3:17-cv-06907-WHA Document 161-1 Filed 05/24/19 Page 193 of 193
